 

Exhibit 10.2

 

Execution Version

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of April 9, 2019

 

among

 

RING ENERGY INC.

as Borrower

 

THE LENDERS FROM TIME TO TIME PARTY HERETO

 

and

 

SUNTRUST BANK

as Administrative Agent

 

COMPASS BANK and IBERIABANK,

as Co-Syndication Agents

 

BANK OF MONTREAL, CAPITAL ONE, NATIONAL ASSOCIATION,

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH and

KEYBANK NATIONAL ASSOCIATION,

as Co-Documentation Agents





   



 

SUNTRUST ROBINSON HUMPHREY, INC.

Sole Lead Arranger and Sole Bookrunner

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I DEFINITIONS; CONSTRUCTION 1 Section 1.1. Definitions 1
Section 1.2. Classifications of Loans and Borrowings 27 Section 1.3. Accounting
Terms and Determination 27 Section 1.4. Terms Generally 28 Section 1.5. Time of
Day 28 Section 1.6. Divisions 28       ARTICLE II AMOUNT AND TERMS OF THE
COMMITMENTS 28 Section 2.1. General Description of Facility; Existing Loans 28
Section 2.2. Loans 29 Section 2.3. Procedure for Borrowings 30 Section 2.4.
Borrowing Base. 30 Section 2.5. Funding of Borrowings. 32 Section 2.6. Interest
Elections. 33 Section 2.7. Optional Reduction and Termination of Commitments. 33
Section 2.8. Repayment of Loans 34 Section 2.9. Evidence of Indebtedness. 35
Section 2.10. Optional Prepayments 35 Section 2.11. Mandatory Prepayments. 36
Section 2.12. Interest on Loans. 36 Section 2.13. Fees. 37 Section 2.14.
Computation of Interest and Fees 38 Section 2.15. Inability to Determine
Interest Rates 38 Section 2.16. Illegality 39 Section 2.17. Increased Costs. 39
Section 2.18. Funding Indemnity 40 Section 2.19. Taxes. 41 Section 2.20.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs. 44 Section 2.21.
Letters of Credit. 46 Section 2.22. Mitigation of Obligations 49 Section 2.23.
Replacement of Lenders 50 Section 2.24. Defaulting Lenders. 50       ARTICLE III
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT 53 Section 3.1. Conditions
to Effectiveness 53 Section 3.2. Conditions to Each Credit Event 57 Section 3.3.
Delivery of Documents 57       ARTICLE IV REPRESENTATIONS AND WARRANTIES 57
Section 4.1. Existence; Power 57 Section 4.2. Organizational Power;
Authorization 58 Section 4.3. Governmental Approvals; No Conflicts 58 Section
4.4. Financial Statements 58 Section 4.5. Litigation and Environmental Matters.
58 Section 4.6. Compliance with Laws and Agreements 59 Section 4.7. Investment
Company Act 60

 

 i 

 

 

Section 4.8. Taxes 60 Section 4.9. Margin Regulations 60 Section 4.10. ERISA 61
Section 4.11. Ownership of Property; Insurance. 61 Section 4.12. Disclosure 62
Section 4.13. Labor Relations 62 Section 4.14. Subsidiaries 63 Section 4.15.
Solvency 63 Section 4.16. Deposit and Disbursement Accounts 63 Section 4.17.
Collateral Documents. 63 Section 4.18. Restriction on Liens 63 Section 4.19.
Material Agreements 64 Section 4.20. Sanctions and Anti-Corruption Laws 64
Section 4.21. Patriot Act 64 Section 4.22. Gas Imbalances; Prepayments 64
Section 4.23. Marketing of Production 64 Section 4.24. Hedging Transactions and
Qualified ECP Guarantor 65 Section 4.25. Stanford 65 Section 4.26. EEA Financial
Institution 65       ARTICLE V AFFIRMATIVE COVENANTS 65 Section 5.1. Financial
Statements and Other Information 65 Section 5.2. Notices of Material Events 66
Section 5.3. Existence; Conduct of Business 68 Section 5.4. Compliance with Laws
68 Section 5.5. Payment of Obligations 68 Section 5.6. Books and Records 68
Section 5.7. Visitation and Inspection 68 Section 5.8. Maintenance of
Properties; Insurance 68 Section 5.9. Use of Proceeds; Margin Regulations 69
Section 5.10. Casualty and Condemnation 69 Section 5.11. Cash Management 70
Section 5.12. Additional Subsidiaries and Collateral. 70 Section 5.13. Reserve
Reports. 71 Section 5.14. Title Information. 72 Section 5.15. Additional
Mortgaged Property 73 Section 5.16. Further Assurances 73 Section 5.17.
Environmental Matters. 73 Section 5.18. Commodity Exchange Act Keepwell
Provisions 74 Section 5.19. Post-Closing Deliverable 74       ARTICLE VI
FINANCIAL COVENANTS 74 Section 6.1. Leverage Ratio 75 Section 6.2. Current Ratio
75       ARTICLE VII NEGATIVE COVENANTS 75 Section 7.1. Indebtedness and
Preferred Equity 75 Section 7.2. Liens 76 Section 7.3. Fundamental Changes. 76
Section 7.4. Investments, Loans 77 Section 7.5. Restricted Payments 77

 

 ii 

 

 

Section 7.6. Sale of Properties; Termination of Hedging Transactions 78 Section
7.7. Transactions with Affiliates 78 Section 7.8. Restrictive Agreements 79
Section 7.9. Sale and Leaseback Transactions 79 Section 7.10. Hedging
Transactions. 79 Section 7.11. Amendment to Material Documents 80 Section 7.12.
Sale or Discount of Receivables 80 Section 7.13. Accounting Changes 80 Section
7.14. Lease Obligations 80 Section 7.15. Sanctions and Anti-Corruption Laws 80
Section 7.16. Gas Imbalances, Take-or-Pay or Other Prepayments 81 Section 7.17.
Marketing Activities 81 Section 7.18. Non-Qualified ECP Guarantors 81 Section
7.19. Environmental Matters 81 Section 7.20. Stanford 81       ARTICLE VIII
EVENTS OF DEFAULT 81 Section 8.1. Events of Default 81 Section 8.2. Application
of Proceeds from Collateral 84       ARTICLE IX THE ADMINISTRATIVE AGENT 85
Section 9.1. Appointment of the Administrative Agent. 85 Section 9.2. Nature of
Duties of the Administrative Agent 86 Section 9.3. Lack of Reliance on the
Administrative Agent 87 Section 9.4. Certain Rights of the Administrative Agent
87 Section 9.5. Reliance by the Administrative Agent 87 Section 9.6. The
Administrative Agent in its Individual Capacity 87 Section 9.7. Successor
Administrative Agent. 87 Section 9.8. Withholding Tax 88 Section 9.9. The
Administrative Agent May File Proofs of Claim. 88 Section 9.10. Authorization to
Execute Other Loan Documents 89 Section 9.11. Collateral and Guaranty Matters 89
Section 9.12. Right to Realize on Collateral and Enforce Guarantee 90 Section
9.13. Secured Bank Product Obligations and Hedging Obligations 90       ARTICLE
X MISCELLANEOUS 90 Section 10.1. Notices. 90 Section 10.2. Waiver; Amendments.
93 Section 10.3. Expenses; Indemnification. 95 Section 10.4. Successors and
Assigns. 97 Section 10.5. Governing Law; Jurisdiction; Consent to Service of
Process. 100 Section 10.6. WAIVER OF JURY TRIAL 101 Section 10.7. Right of
Set-off 101 Section 10.8. Counterparts; Integration 101 Section 10.9. Survival
102 Section 10.10. Severability 102 Section 10.11. Confidentiality 102 Section
10.12. Interest Rate Limitation 103 Section 10.13. Waiver of Effect of Corporate
Seal 103 Section 10.14. Patriot Act 103 Section 10.15. No Advisory or Fiduciary
Responsibility 103

 

 iii 

 

 

Section 10.16. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 104 Section 10.17. Certain ERISA Matters. 104 Section 10.18.
Existing Credit Agreement 105

 

 iv 

 

 

Schedules

 

Schedule I - Applicable Margin and Applicable Percentage Schedule II   Maximum
Loan Amounts       Schedule 4.5 - Environmental Matters Schedule 4.14 -
Subsidiaries Schedule 4.16 - Deposit and Disbursement Accounts Schedule 4.19 -
Material Agreements Schedule 4.22 - Gas Imbalances; Prepayments Schedule 4.23 -
Marketing of Production Schedule 4.24 - Hedging Transactions Schedule 7.1 -
Existing Indebtedness Schedule 7.2 - Existing Liens Schedule 7.4 - Existing
Investments

 

Exhibits

 

Exhibit A - Form of Assignment and Acceptance Exhibit 2.3 - Form of Notice of
Borrowing Exhibit 2.6 - Form of Notice of Continuation/Conversion Exhibit 2.19 -
Tax Certificates Exhibit 5.1(c) - Form of Compliance Certificate

 

 v 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is made and
entered into as of April 9, 2019, by and among RING ENERGY INC., a Nevada
corporation (the “Borrower”), the several banks and other financial institutions
and lenders from time to time party hereto (the “Lenders”), and SUNTRUST BANK,
in its capacity as administrative agent for the Lenders (the “Administrative
Agent”) and as issuing bank (the “Issuing Bank”).

 

RECITALS:

 

WHEREAS, the Borrower is a party to that certain Credit Agreement, dated as of
July 1, 2014, among the Borrower, the Administrative Agent, the Issuing Bank and
the lenders party thereto on the date hereof (the “Existing Lenders”), as
amended by that certain First Amendment to Credit Agreement, dated as of June
26, 2015, that certain Second Amendment to Credit Agreement dated as of July 24,
2015, that certain Third Amendment to Credit Agreement dated as of May 18, 2016,
that certain Fourth Amendment to Credit Agreement dated as of May 24, 2017, and
that certain Fifth Amendment to Credit Agreement dated as of June 1, 2018 (as
further amended, modified or restated from time to time prior to the date
hereof, the “Existing Credit Agreement”);

 

WHEREAS, to secure the full and punctual payment and performance of the loans
and other obligations under the Existing Credit Agreement, the Borrower executed
and delivered mortgages, collateral assignments, security agreements, financing
statements and supplements thereto (collectively, the “Existing Collateral
Documents”), granting a mortgage lien and continuing security interest in and to
the collateral described in such Existing Collateral Documents;

 

WHEREAS, the Borrower, certain of the Existing Lenders, Administrative Agent and
the Issuing Bank desire to amend and restate (but not extinguish) the Existing
Credit Agreement in its entirety as hereinafter set forth herein; and

 

WHEREAS, it is the intention of the parties hereto that this Agreement is an
amendment and restatement of the Existing Credit Agreement, and is not a new or
substitute credit agreement or novation of the Existing Credit Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent and the Issuing
Bank do hereby (a) agree that the Existing Credit Agreement is amended and
restated but not substituted or extinguished) in its entirety as set forth
herein and (b) agree as follows:

 

ARTICLE I

DEFINITIONS; CONSTRUCTION

 

Section 1.1.          Definitions. In addition to the other terms defined
herein, the following terms used herein shall have the meanings herein specified
(to be equally applicable to both the singular and plural forms of the terms
defined):

 

“Acquired Assets” means the “Assets” as defined in the Wishbone Acquisition
Agreement.

 

 1 

 

 

“Acquisition” shall mean (a) any Investment by the Borrower or any of its
Subsidiaries in any other Person organized in the United States (with
substantially all of the assets of such Person and its Subsidiaries located in
the United States), pursuant to which such Person shall become a Subsidiary of
the Borrower or any of its Subsidiaries or shall be merged with the Borrower or
any of its Subsidiaries or (b) any acquisition by the Borrower or any of its
Subsidiaries of the assets of any Person (other than a Subsidiary of the
Borrower) that constitute all or substantially all of the assets of such Person
or a division or business unit of such Person, whether through purchase, merger
or other business combination or transaction (and substantially all of such
assets, division or business unit are located in the United States). With
respect to a determination of the amount of an Acquisition, such amount shall
include all consideration (including any deferred payments) set forth in the
applicable agreements governing such Acquisition as well as the assumption of
any Indebtedness in connection therewith.

 

“Adjusted LIBO Rate” means, with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum equal to the London interbank offered
rate for deposits in U.S. Dollars appearing on Reuters screen page LIBOR 01 (or
on any successor or substitute page of such service or any successor to such
service, or such other commercially available source providing such quotations
as may be designated by the Administrative Agent from time to time) at
approximately 11:00 A.M. (London time) two (2) Business Days prior to the first
day of such Interest Period, with a maturity comparable to such Interest Period
(provided that if such rate is less than zero, such rate shall be deemed to be
zero), divided by (ii) a percentage equal to 1.00% minus the then stated maximum
rate of all reserve requirements (including any marginal, emergency,
supplemental, special or other reserves and without benefit of credits for
proration, exceptions or offsets that may be available from time to time)
expressed as a decimal (rounded upward to the next 1/100th of 1%) applicable to
any member bank of the Federal Reserve System in respect of Eurocurrency
liabilities as defined in Regulation D (or any successor category of liabilities
under Regulation D); provided, that if the rate referred to in clause (i) above
is not available at any such time for any reason, then the rate referred to in
clause (i) shall instead be the interest rate per annum, as determined by the
Administrative Agent, to be the arithmetic average of the rates per annum at
which deposits in U. S. Dollars in an amount equal to the amount of such
Eurodollar Loan are offered by major banks in the London interbank market to the
Administrative Agent at approximately 11:00 A.M. (London time), two (2) Business
Days prior to the first day of such Interest Period. For purposes of this
Agreement, the Adjusted LIBO Rate will not be less than zero percent (0%).

 

“Administrative Agent” shall have the meaning set forth in the introductory
paragraph hereof.

 

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

 

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 5% or
more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise. The terms
“Controlled by” and “under common Control with” have the meanings correlative
thereto.

 

“Aggregate Commitment Amount” shall mean the aggregate principal amount of the
Aggregate Commitments from time to time.

 

“Aggregate Commitments” shall mean, collectively, all Commitments of all Lenders
at any time outstanding.

 

 2 

 

 

“Aggregate Maximum Loan Amount” shall mean $1,000,000,000.00. On the Closing
Date, the Aggregate Maximum Loan Amount is as set forth on Schedule II.

 

“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to the Borrower and its Subsidiaries concerning or
relating to bribery or corruption.

 

“Anti-Terrorism Order” shall mean Executive Order 13224, signed by President
George W. Bush on September 24, 2001.

 

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or such Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

 

“Applicable Margin” shall mean, as of any date, with respect to interest on all
Loans outstanding on such date or the letter of credit fee, as the case may be,
the percentage per annum set forth in the Borrowing Base Utilization Grid, based
upon the Borrowing Base Utilization Percentage then in effect, provided in
Schedule I.

 

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change; provided that if at any time the
Borrower fails to deliver a Reserve Report pursuant to Section 5.13(a), then the
“Applicable Margin” means the rate per annum set forth on the grid when the
Borrowing Base Utilization Percentage is at its highest level.

 

“Applicable Percentage” shall mean, as of any date, with respect to the unused
commitment fee as of any date, the percentage per annum set forth in the
Borrowing Base Utilization Grid, based upon the Borrowing Base Utilization
Percentage then in effect, provided in Schedule I.

 

Each change in the Applicable Percentage shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change; provided that
if at any time the Borrower fails to deliver a Reserve Report pursuant to
Section 5.13(a), then the “Applicable Percentage” means the rate per annum set
forth on the grid when the Borrowing Base Utilization Percentage is at its
highest level.

 

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

 

“Approved Petroleum Engineers” means (a) Cawley, Gillespie & Associates, Inc.
and (b) any other independent petroleum engineers reasonably acceptable to the
Administrative Agent.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit A attached hereto or any other form approved by the
Administrative Agent.

 

“Availability Period” shall mean the period from the Closing Date to but
excluding the Commitment Termination Date.

 

 3 

 

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Product Obligations” shall mean, collectively, all obligations and other
liabilities of any Loan Party to any Bank Product Provider arising with respect
to any Bank Products.

 

“Bank Product Provider” shall mean any Person that, at the time it provides any
Bank Product to any Loan Party, (i) is a Lender or an Affiliate of a Lender and
(ii) except when the Bank Product Provider is SunTrust Bank and its Affiliates,
has provided prior written notice to the Administrative Agent which has been
acknowledged by the Borrower of (x) the existence of such Bank Product, (y) the
maximum dollar amount of obligations arising thereunder (the “Bank Product
Amount”) and (z) the methodology to be used by such parties in determining the
obligations under such Bank Product from time to time. In no event shall any
Bank Product Provider acting in such capacity be deemed a Lender for purposes
hereof to the extent of and as to Bank Products except that each reference to
the term “Lender” in Article IX and Section 10.3(b) shall be deemed to include
such Bank Product Provider and in no event shall the approval of any such person
in its capacity as Bank Product Provider be required in connection with the
release or termination of any security interest or Lien of the Administrative
Agent. The Bank Product Amount may be changed from time to time upon written
notice to the Administrative Agent by the applicable Bank Product Provider. No
Bank Product Amount may be established at any time that a Default or Event of
Default exists.

 

“Bank Products” shall mean any of the following services provided to any Loan
Party by any Bank Product Provider: (a) any treasury or other cash management
services, including deposit accounts, automated clearing house (ACH) origination
and other funds transfer, depository (including cash vault and check deposit),
zero balance accounts and sweeps, return items processing, controlled
disbursement accounts, positive pay, lockboxes and lockbox accounts, account
reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
and (b) card services, including credit cards (including purchasing cards and
commercial cards), prepaid cards, including payroll, stored value and gift
cards, merchant services processing, and debit card services.

 

“Base Date” means (a) prior to the first Scheduled Redetermination that occurs
under this Agreement, the Closing Date and (b) on or after the occurrence of
such first Scheduled Redetermination, the date of the most recent Scheduled
Redetermination of the Borrowing Base.

 

“Base Rate” shall mean the highest of (i) the rate which the Administrative
Agent announces from time to time as its prime lending rate, as in effect from
time to time (any changes in such rates to be effective as of the date of any
change in such rate), (ii) the Federal Funds Rate, as in effect from time to
time, plus one-half of one percent (0.50%) per annum (any changes in such rates
to be effective as of the date of any change in such rate), (iii) the Adjusted
LIBO Rate determined on a daily basis for an Interest Period of one (1) month,
plus one percent (1.00%) per annum (any changes in such rates to be effective as
of the date of any change in such rate) and (iv) zero percent (0.00%) per annum.
The Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
The Administrative Agent may make commercial loans or other loans at rates of
interest at, above, or below the Administrative Agent’s prime lending rate.

 

 4 

 

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

 

“Borrower” shall have the meaning set forth in the introductory paragraph
hereof.

 

“Borrowing” shall mean a borrowing consisting of Loans of the same Type made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect.

 

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.4, as the same may be adjusted from time to time
pursuant to this Agreement.

 

“Borrowing Base Deficiency” occurs if at any time the total Credit Exposures
exceeds the Borrowing Base then in effect.

 

“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Credit
Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.

 

“Business Day” shall mean any day other than (i) a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia are authorized or required by law
to close and (ii) if such day relates to a Borrowing of, a payment or prepayment
of principal or interest on, a conversion of or into, or an Interest Period for,
a Eurodollar Loan or a notice with respect to any of the foregoing, any day on
which banks are not open for dealings in Dollar deposits in the London interbank
market.

 

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under Capital Leases, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

 

“Capital Stock” shall mean all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Exchange Act).

 

“Cash Collateralize” shall mean, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of Issuing Bank and the Lenders, as
collateral for LC Exposure or obligations of Lenders to fund participations in
respect thereof, cash or deposit account balances or, if the Issuing Bank
benefitting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to (a) the Administrative Agent and (b) the Issuing
Bank. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

 

 5 

 

 

“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” (within the meaning of the Exchange Act
and the rules of the Securities and Exchange Commission thereunder in effect on
the date hereof), (ii) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or “group” (within the meaning of the
Exchange Act and the rules of the Securities and Exchange Commission thereunder
as in effect on the date hereof) of 50% or more of the outstanding shares of the
voting equity interests of the Borrower, or (iii) during any period of 24
consecutive months, a majority of the members of the board of directors or other
equivalent governing body of the Borrower cease to be composed of individuals
who are Continuing Directors.

 

“Change in Law” shall mean (i) the adoption or taking effect of any law, rule,
regulation or treaty after the date of this Agreement, (ii) any change in any
law, rule, regulation or treaty, or any change in the administration,
interpretation, implementation or application thereof, by any Governmental
Authority after the date of this Agreement, (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
of any Governmental Authority or (iv) compliance by any Lender (or its
Applicable Lending Office) or the Issuing Bank (or, for purposes of Section
2.17(b), by the Parent Company of such Lender or the Issuing Bank, if
applicable) with any request, rule, guideline or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
date of this Agreement; provided that for purposes of this Agreement, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

 

“Collateral” shall mean all tangible and intangible property, real and personal,
of any Loan Party that is or purports to be the subject of a Lien to the
Administrative Agent to secure the whole or any part of the Obligations or any
Guarantee thereof, and shall include, without limitation, all casualty insurance
proceeds and condemnation awards with respect to any of the foregoing.

 

“Collateral Documents” shall mean, collectively, the Guaranty and Security
Agreement, the Mortgages, the Transfer Letters, the Control Account Agreements,
and all other instruments and agreements now or hereafter securing or perfecting
the Liens securing the whole or any part of the Obligations or any Guarantee
thereof, all UCC financing statements, fixture filings and stock powers, and all
other documents, instruments, agreements and certificates executed and delivered
by any Loan Party in connection with any of the foregoing, as any of the
forgoing may be amended, modified, supplemented, restated or reaffirmed
(including reaffirmations of the Existing Collateral Document) from time to
time.

 

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Credit Exposure hereunder. The amount representing each Lender’s
Commitment shall at any time be the lesser of such Lender’s Maximum Loan Amount
and such Lender’s Pro Rata Share of the then effective Borrowing Base and shall
be reduced pursuant to any Commitment Reduction Notice delivered pursuant to
Section 2.7(d).

 

 6 

 

 

“Commitment Reduction Notice” shall have the meaning set forth in Section
2.7(d).

 

“Commitment Termination Date” shall mean the earliest of (i) April 9, 2024, (ii)
the date on which the Commitments are terminated pursuant to Section 2.7 or
Section 8.2 and (iii) the date on which the principal amount of all Loans
outstanding under this Agreement have been declared or have automatically become
due and payable (whether by acceleration or otherwise).

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended and in effect from time to time, and any successor statute.

 

“Compliance Certificate” shall mean a certificate from the principal executive
officer or the principal financial officer of the Borrower in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit 5.1(c).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDAX” shall mean, for the Borrower and its Subsidiaries for any
period, an amount equal to the sum of (i) Consolidated Net Income for such
period plus (ii) to the extent deducted in determining Consolidated Net Income
for such period, and without duplication, (A) Consolidated Interest Expense, (B)
income tax expense determined on a consolidated basis in accordance with GAAP,
(C) depreciation, depletion and amortization determined on a consolidated basis
in accordance with GAAP, (D) exploration expenses determined on a consolidated
basis in accordance with GAAP, and (E) all other non-cash charges acceptable to
the Administrative Agent determined on a consolidated basis in accordance with
GAAP, in each case for such period minus (iii) all noncash income added to
Consolidated Net Income for such period; provided that, for purposes of
calculating compliance with the financial covenants set forth in Article VI, to
the extent that during such period any Loan Party shall have consummated an
Acquisition permitted by this Agreement or any sale, transfer or other
disposition of any Person, business, property or assets permitted by this
Agreement, Consolidated EBITDAX shall be calculated on a Pro Forma Basis with
respect to such Person, business, property or assets so acquired or disposed of.

 

“Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period, determined on a consolidated basis in accordance
with GAAP, the sum of (i) total interest expense, including, without limitation,
the interest component of any payments in respect of Capital Lease Obligations,
capitalized or expensed during such period (whether or not actually paid during
such period) plus (ii) the net amount payable (or minus the net amount
receivable) with respect to Hedging Transactions during such period (whether or
not actually paid or received during such period).

 

“Consolidated Net Income” shall mean, for the Borrower and its Subsidiaries for
any period, the net income (or loss) of the Borrower and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP, but
excluding therefrom (to the extent otherwise included therein) (i) any
extraordinary gains or losses, (ii) any gains attributable to write-ups of
assets or the sale of assets (other than the sale of inventory in the ordinary
course of business), (iii) any equity interest of the Borrower or any Subsidiary
of the Borrower in the unremitted earnings of any Person that is not a
Subsidiary except to the extent of cash dividends actually received and (iv) any
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
or is merged into or consolidated with the Borrower or any Subsidiary or the
date that such Person’s assets are acquired by the Borrower or any Subsidiary.

 

 7 

 

 

“Consolidated Total Debt” shall mean, as of any date, all Indebtedness of the
Borrower and its Subsidiaries measured on a consolidated basis as of such date,
but excluding Indebtedness of the type described in subsection (xi) of the
definition thereto.

 

“Continuing Director” shall mean, with respect to any period, any individuals
(A) who were members of the board of directors or other equivalent governing
body of the Borrower on the first day of such period, (B) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (A) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (C) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (A) and (B)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

 

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

 

“Control Account Agreement” shall mean any tri-party agreement by and among a
Loan Party, the Administrative Agent and a depositary bank or securities
intermediary at which such Loan Party maintains a Controlled Account, in each
case in form and substance satisfactory to the Administrative Agent.

 

“Controlled Account” shall have the meaning set forth in Section 5.11.

 

“Credit Exposure” shall mean, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Loans and LC Exposure.

 

“Current Assets” shall mean all current assets of the Borrower and its
consolidated Subsidiaries as of any date of determination calculated in
accordance with GAAP, and in any event including the unused amount of the
Aggregate Commitments (but only to the extent that the Borrower is permitted to
borrow such amounts under the terms of this Agreement, including, without
limitation, Section 3.2 hereof), but excluding cash, cash equivalents and debts
due from Affiliates and non-cash assets under ASC 815.

 

“Current Liabilities” shall mean all liabilities of the Borrower and its
consolidated Subsidiaries that should, in accordance with GAAP, be classified as
current liabilities as of any date of determination, and in any event including
all Indebtedness payable on demand or within one year from such date of
determination without any option on the part of the obligor to extend or renew
beyond such year and all accruals for federal or other taxes based on or
measured by income and payable within such year, but excluding the current
portion of long-term debt required to be paid within one year, the aggregate
outstanding principal balance of the Loans and non-cash obligations under ASC
815.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Default Interest” shall have the meaning set forth in Section 2.12(b).

 

 8 

 

 

“Defaulting Lender” shall mean, subject to Section 2.24(c), any Lender that (a)
has failed to (i) fund all or any portion of its Loans within two (2) Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two (2) Business Days
of the date when due, (b) has notified the Borrower, the Administrative Agent or
any Issuing Bank in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law or a Bail-In
Action, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.24(b)) upon delivery of written notice
of such determination to the Borrower, each Issuing Bank and each Lender.

 

“Defensible Title” means as to any Oil and Gas Property, such title held by a
Loan Party that (i) is free from reasonable doubt to the end that a prudent
purchaser engaged in the business of the ownership, development and operation of
producing Oil and Gas Properties, with knowledge of all of the facts and their
legal bearing, would be willing to accept and pay full value therefor; (ii) is
deducible of record from the records of the applicable parish or county, or, in
the case of federal leases, from the records of the applicable office of the
Bureau of Lands Management or Minerals Management Service, or, in the case of
state leases, from the applicable records of the applicable state land office;
(iii) entitles such Loan Party to receive not less than the “Net Revenue
Interest” set forth in the Initial Reserve Report with respect to each Oil and
Gas Property owned by such Loan Party as of the date of this Agreement, and not
less than the “Net Revenue Interest” set forth in the most recent Reserve Report
with respect to each Oil and Gas Property acquired by such Loan Party after the
date of this Agreement, in each case, without reduction, suspension or
termination throughout the productive life of such Oil and Gas Property; (iv)
obligates such Loan Party to bear costs and expenses relating to operations on
and the maintenance and development of each Oil and Gas Property in an amount
not greater than the “Working Interest” set forth in the Initial Reserve Report
with respect to each Oil and Gas Property owned by such Loan Party as of the
date of this Agreement, and not greater than the “Working Interest” set forth in
the most recent Reserve Report with respect to each Oil and Gas Property
acquired by such Loan Party after the date of this Agreement (except to the
extent that such Loan Party is obligated under an operating agreement to assume
a portion of a defaulting or non-consenting party’s share of costs), in each
case without increase for the respective productive life of such Oil and Gas
Property; and (v) is free and clear of Liens and material encumbrances and
defects, except for Excepted Liens.

 

 9 

 

 

“Dollar(s)” and the sign “$” shall mean lawful money of the United States.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Engineering Reports” has the meaning assigned such term in Section 2.4(c)(i).

 

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters, including, without limitation, the Oil Pollution Act
of 1990, the Clean Air Act, the Comprehensive Environmental, Response,
Compensation, and Liability Act of 1980 (“CERCLA”), the Federal Water Pollution
Control Act, the Occupational Safety and Health Act of 1970, the Resource
Conservation and Recovery Act of 1976 (“RCRA”), the Safe Drinking Water Act, the
Toxic Substances Control Act, the Superfund Amendments and Reauthorization Act
of 1986, and the Hazardous Materials Transportation Act.

 

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (i) any actual or alleged violation
of any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, variance, or other authorization required under or
issued pursuant to applicable Environmental Laws.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute and the regulations
promulgated and rulings issued thereunder.

 

“ERISA Affiliate” shall mean any person that for purposes of Title I or Title IV
of ERISA or Section 412 of the Code would be deemed at any relevant time to be a
“single employer” or otherwise aggregated with the Borrower or any of its
Subsidiaries under Section 414(b), (c), (m) or (o) of the Code or Section 4001
of ERISA.

 



 10 

 

 

“ERISA Event” shall mean (i) any “reportable event” as defined in Section 4043
of ERISA with respect to a Plan (other than an event as to which the PBGC has
waived under subsection .22, .23, .25, .27 or .28 of PBGC Regulation Section
4043 the requirement of Section 4043(a) of ERISA that it be notified of such
event); (ii) any failure to make a required contribution to any Plan that would
result in the imposition of a lien or other encumbrance or the provision of
security under Section 430 of the Code or Section 303 or 4068 of ERISA, or the
arising of such a lien or encumbrance, there being or arising any “unpaid
minimum required contribution” or “accumulated funding deficiency” (as defined
or otherwise set forth in Section 4971 of the Code or Part 3 of Subtitle B of
Title 1 of ERISA), whether or not waived, or any filing of any request for or
receipt of a minimum funding waiver under Section 412 of the Code or Section 303
of ERISA with respect to any Plan or Multiemployer Plan, or that such filing may
be made, or any determination that any Plan is, or is expected to be, in at-risk
status under Title IV of ERISA; (iii) any incurrence by the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates of any liability under
Title IV of ERISA with respect to any Plan or Multiemployer Plan (other than for
premiums due and not delinquent under Section 4007 of ERISA); (iv) any
institution of proceedings, or the occurrence of an event or condition which
would reasonably be expected to constitute grounds for the institution of
proceedings by the PBGC, under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan; (v) any incurrence by the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan, or the receipt by the Borrower, any of its Subsidiaries
or any of their respective ERISA Affiliates of any notice that a Multiemployer
Plan is in endangered or critical status under Section 305 of ERISA; (vi) any
receipt by the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates of any notice, or any receipt by any Multiemployer Plan from
the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; (vii) engaging in a
non-exempt prohibited transaction within the meaning of Section 4975 of the Code
or Section 406 of ERISA; or (viii) any filing of a notice of intent to terminate
any Plan if such termination would require material additional contributions in
order to be considered a standard termination within the meaning of Section
4041(b) of ERISA, any filing under Section 4041(c) of ERISA of a notice of
intent to terminate any Plan, or the termination of any Plan under Section
4041(c) of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” shall have the meaning set forth in Section 8.1.

 

 11 

 

 

“Excepted Liens” means: (i) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (ii) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP, other than any Lien imposed by ERISA;
(iii) statutory landlord’s liens, operators’, vendors’, carriers’,
warehousemen’s, repairmen’s, mechanics’, suppliers’, workers’, materialmen’s,
construction or other like Liens, in each case, arising by operation of law in
the ordinary course of business incident to the exploration, development,
operation and maintenance of Oil and Gas Properties each of which is in respect
of obligations that are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (iv) Liens arising solely by virtue of any statutory or
common law provision relating to banker’s liens, rights of set-off or similar
rights and remedies and burdening only deposit accounts or other funds
maintained with a creditor depository institution, provided that no such deposit
account is a dedicated cash collateral account or is subject to restrictions
against access by the depositor in excess of those set forth by regulations
promulgated by the Board of Governors of the Federal Reserve System and no such
deposit account is intended by any Loan Party to provide collateral to the
depository institution; (v) easements, restrictions, servitudes, permits,
conditions, covenants, exceptions or reservations in any Property of any Loan
Party for the purpose of roads, pipelines, transmission lines, transportation
lines, distribution lines for the removal of gas, oil, coal or other minerals or
timber, and other like purposes, or for the joint or common use of real estate,
rights of way, facilities and equipment, that do not secure any monetary
obligations and which in the aggregate do not materially impair the use of such
Property for the purposes of which such Property is held by any Loan Party or
materially impair the value of such Property subject thereto; (vi) Liens on cash
or securities pledged to secure performance of tenders, surety and appeal bonds,
government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business; (vii)
royalties, overriding royalties, net profits interests, production payments,
reversionary interests, calls on production, preferential purchase rights and
other burdens on or deductions from the proceeds of production, that do not
secure Indebtedness and that are taken into account in computing the net revenue
interests and working interests of the Loan Parties warranted in the Collateral
Documents or in this Agreement; (ix) judgment and attachment Liens not giving
rise to an Event of Default, provided that any appropriate legal proceedings
which may have been duly initiated for the review of such judgment shall not
have been finally terminated or the period within which such proceeding may be
initiated shall not have expired and no action to enforce such Lien has been
commenced; provided, further that (a) Liens described in clauses (i) through
(iv) shall remain “Excepted Liens” only for so long as no action to enforce such
Lien has been commenced and no intention to subordinate the first priority Lien
granted in favor of the Administrative Agent and the Lenders is to be hereby
implied or expressed by the permitted existence of such Excepted Liens and
(b) the term “Excepted Liens” shall not include any Lien securing Indebtedness
other than the Obligations.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended and in
effect from time to time.

 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the Guarantee of such Guarantor becomes effective with respect to such
related Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.

 

 12 

 

 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.23) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.19, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.19 and (d) any
U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Collateral Documents” has the meaning assigned such term in the
Recitals to this Agreement.

 

“Existing Credit Agreement” has the meaning assigned such term in the Recitals
to this Agreement.

 

“Existing Lenders” has the meaning assigned such term in the Recitals to this
Agreement.

 

“Existing Loans” has the meaning assigned such term in Section 2.1(b).

 

“Exiting Lenders” has the meaning assigned such term in in Section 2.1(b).

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

 

“Federal Flood Insurance” means federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or, if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average (rounded upwards, if necessary, to the next 1/100 of
1%) of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

 

“FEMA” means the Federal Emergency Management Agency, a component of the United
States Department of Homeland Security that administers the National Flood
Insurance Program.

 

“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.

 

“Fiscal Year” shall mean any fiscal year of the Borrower.

 

 13 

 

 

“Flood Insurance” means, for any owned real property located in a Special Flood
Hazard Area, Federal Flood Insurance or private insurance that meets or exceeds
the requirements set forth by FEMA in its Mandatory Purchase of Flood Insurance
Guidelines. Flood Insurance shall be in commercially reasonable amounts at least
up to the maximum policy limits set under the National Flood Insurance Program,
or as otherwise required by the Administrative Agent in its reasonable judgment,
with deductibles not to exceed $250,000 for losses to buildings and $250,000 for
losses to contents of buildings.

 

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Reform Act of 1994 (which comprehensively revised the National Flood
Insurance Act of 1968 and the Flood Disaster Protection Act of 1973), as now or
hereafter in effect or any successor statute thereto, (ii) the Flood Insurance
Reform Act of 2004, as now or hereafter in effect or any successor statute
thereto and (iii) the Biggert –Waters Flood Insurance Reform Act of 2012, as now
or hereafter in effect or any successor statute thereto.

 

“Foreign Lender” shall mean (a) if the Borrower is a U.S. Person, a Lender that
is not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender
that is resident or organized under the laws of a jurisdiction other than that
in which the Borrower is resident for tax purposes.

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

 

“Governmental Authority” shall mean the government of the United States, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not so stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.

 

“Guarantor” shall mean each of the Subsidiary Loan Parties.

 

“Guaranty and Security Agreement” shall mean the Guaranty and Security
Agreement, dated as of July 1, 2014, made by the Loan Parties in favor of the
Administrative Agent for the benefit of the Secured Parties, in form and
substance satisfactory to the Administrative Agent, as the same may be amended,
modified, supplemented, restated or reaffirmed (including reaffirmations of the
Guaranty and Security Agreement entered into pursuant to the Existing Credit
Agreement) from time to time.

 

 14 

 

 

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including Hydrocarbons, petroleum or petroleum distillates, natural gas, oil,
oil and gas waste, crude oil, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Termination Value” shall mean, in respect of any one or more Hedging
Transactions, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Transactions, (a) for any date on or
after the date such Hedging Transactions have been closed out and termination
value(s) determined in accordance therewith, such termination value(s) and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Transactions, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Transactions (which
may include a Lender or any Affiliate of a Lender).

 

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.

 

“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

 

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

 

 15 

 

 

“Indebtedness” of any Person shall mean, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (iii)
all obligations of such Person in respect of the deferred purchase price of
property or services (other than trade payables incurred in the ordinary course
of business; provided that, for purposes of Section 8.1(f), trade payables
overdue by more than 120 days shall be included in this definition except to the
extent that any of such trade payables are being disputed in good faith by
appropriate measures and for which adequate reserves are being maintained in
accordance with GAAP), (iv) all obligations of such Person under any conditional
sale or other title retention agreement(s) relating to property acquired by such
Person, (v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees of such Person
of the type of Indebtedness described in clauses (i) through (vi) above, (viii)
all Indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such Indebtedness has been assumed by such Person, (ix)
all obligations of such Person, contingent or otherwise, to purchase, redeem,
retire or otherwise acquire for value any Capital Stock of such Person, (x) all
Off-Balance Sheet Liabilities, (xi) all Hedging Obligations and (xii) the
undischarged balance of any production payment created by such Person or for the
creation of which such Person directly or indirectly received payment. For all
purposes hereof, the Indebtedness of any Person shall include the Indebtedness
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company or the foreign equivalent thereof) in
which such Person is a general partner or a joint venturer, unless such
Indebtedness is expressly made non-recourse to such Person.

 

“Indemnified Taxes” shall mean (a) Taxes other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Initial Reserve Report” means, collectively, (a) the Reserve Report delivered
to Administrative Agent with respect to the Oil and Gas Properties owned by the
Borrower immediately prior to the Closing Date and (b) the Reserve Report
delivered to the Administrative Agent with respect to the Oil and Gas Properties
acquired by the Borrower on the Closing Date pursuant to the Wishbone
Transactions, in each case, prepared by or under the supervision of the chief
engineer of the Borrower in accordance with the procedures used in the Reserve
Report most recently prepared by the Approved Petroleum Engineers.

 

“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months; provided that:

 

(i)          the initial Interest Period for such Borrowing shall commence on
the date of such Borrowing (including the date of any conversion from a
Borrowing of another Type), and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;

 

(ii)         if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the next preceding Business Day;

 

(iii)        any Interest Period which begins on the last Business Day of a
calendar month or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period shall end on the last
Business Day of such calendar month; and

 

(iv)        no Interest Period may extend beyond the Commitment Termination
Date.

 

“Interim Redetermination” has the meaning assigned such term in Section 2.4(b).

 

 16 

 

 

“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.4(d).

 

“Investments” shall have the meaning set forth in Section 7.4.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Issuing Bank” shall mean (i) SunTrust Bank in its capacity as the issuer of
Letters of Credit pursuant to Section 2.21 and (ii) any other Lender to the
extent it has agreed in its sole discretion to act as an “Issuing Bank”
hereunder and that has been approved in writing by the Borrower and the
Administrative Agent as an “Issuing Bank” hereunder, in each case in its
capacity as issuer of any Letter of Credit. As used herein, “the Issuing Bank”
means the applicable Issuing Bank, any Issuing Bank or all Issuing Banks, as the
context may require.

 

“LC Commitment” shall mean that portion of the Aggregate Commitments that may be
used by the Borrower for the issuance of Letters of Credit in an aggregate face
amount not to exceed $5,000,000.

 

“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

 

“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit but excluding the Letters of Credit.

 

“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided, that
with respect to any Letter of Credit that, by its terms or any document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

“Lender-Related Hedge Provider” means any Person that, at the time it enters
into a Hedging Transaction with any Loan Party, is a Lender or an Affiliate of a
Lender. In no event shall any Lender-Related Hedge Provider acting in such
capacity be deemed a Lender for purposes hereof to the extent of and as to
Hedging Obligations except that each reference to the term “Lender” in Article
IX and Section 10.3(b) shall be deemed to include such Lender-Related Hedge
Provider. In no event shall the approval of any such Person in its capacity as
Lender-Related Hedge Provider be required in connection with the release or
termination of any security interest or Lien of the Administrative Agent.

 

“Lenders” shall have the meaning set forth in the introductory paragraph hereof.

 

“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.21 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment.

 

 17 

 

 

“Leverage Ratio” shall mean, as of any date, the ratio of (i) Consolidated Total
Debt as of such date to (ii) Consolidated EBITDAX for the four consecutive
Fiscal Quarters ending on or immediately prior to such date for which financial
statements are required to have been delivered under this Agreement; provided
that for the purposes of the definition of “Leverage Ratio”, (a) for the Fiscal
Quarter ending June 30, 2019, Consolidated EBITDAX will be calculated by
multiplying Consolidated EBITDAX for such Fiscal Quarter by four, (b) for the
Fiscal Quarter ending September 30, 2019, Consolidated EBITDAX will be
calculated by multiplying Consolidated EBITDAX for the two Fiscal Quarter period
ending on September 30, 2019 by two, (c) for the Fiscal Quarter ending December
31, 2019, Consolidated EBITDAX will be calculated by multiplying Consolidated
EBITDAX for the three Fiscal Quarter period ending on December 31, 2019 by
four-thirds, and (d) for each Fiscal Quarter thereafter, Consolidated EBITDAX
will be calculated by adding Consolidated EBITDAX for the four consecutive
Fiscal Quarters ending on such date.

 

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any Capital Lease having the same economic effect as any
of the foregoing).

 

“Loan Documents” shall mean, collectively, this Agreement, the Collateral
Documents, the LC Documents, all Notices of Borrowing, all Notices of
Conversion/Continuation, all Compliance Certificates, any promissory notes
issued hereunder and any and all other instruments, agreements, documents and
writings executed in connection with any of the foregoing.

 

“Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.

 

“Loans” shall mean all loans in the aggregate or any of them, as the context may
require, made by a Lender to the Borrower under its Commitment, which may either
be Base Rate Loans or Eurodollar Loans.

 

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on,
(i) the business, results of operations, financial condition, assets,
liabilities or prospects of the Borrower and its Subsidiaries taken as a whole,
(ii) the ability of the Loan Parties to perform any of their respective
obligations under the Loan Documents, (iii) the rights and remedies of the
Administrative Agent, the Issuing Bank or the Lenders under any of the Loan
Documents or (iv) the legality, validity or enforceability of any of the Loan
Documents.

 

“Material Agreements” shall mean (i) all agreements, indentures or notes
governing the terms of any Material Indebtedness, (ii) all employment and
non-compete agreements with management, (iii) all agreements, instruments and
conveyances relating to Hydrocarbon Interests, and (iv) all other agreements,
documents, contracts, indentures and instruments pursuant to which (A) any Loan
Party or any of its Subsidiaries are obligated to make payments in any twelve
month period of $2,000,000 or more, (B) any Loan Party or any of its
Subsidiaries expects to receive revenue in any twelve month period of $2,000,000
or more and (C) a default, breach or termination thereof could reasonably be
expected to result in a Material Adverse Effect.

 

“Material Indebtedness” shall mean any Indebtedness (other than the Loans and
the Letters of Credit) of the Borrower or any of its Subsidiaries individually
or in an aggregate committed or outstanding principal amount exceeding
$1,000,000. For purposes of determining the amount of attributed Indebtedness
from Hedging Obligations, the “principal amount” of any Hedging Obligations at
any time shall be the Net Mark-to-Market Exposure of such Hedging Obligations.

 

 18 

 

 

“Maximum Loan Amount” shall mean as to each Lender, such Lender’s Pro Rata Share
of the Aggregate Maximum Loan Amount,” as such commitment may be (i) modified
from time to time pursuant to Section 2.4 or Section 2.7 and (ii) modified from
time to time pursuant to assignments by or to such Lender pursuant to Section
10.4.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgaged Property” means any Property owned by any Loan Party which is subject
to the Liens existing and to exist under the terms of the Mortgages.

 

“Mortgages” shall mean each mortgage or deed of trust delivered by any Loan
Party to the Administrative Agent from time to time, all in form and substance
satisfactory to the Administrative Agent, as the same may be amended, modified,
supplemented, restated or reaffirmed (including reaffirmations of the Mortgages
entered into pursuant to the Existing Credit Agreement) from time to time.

 

“Multiemployer Plan” shall mean any “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, which is contributed to by (or to which there is or may be
an obligation to contribute of) the Borrower, any of its Subsidiaries or an
ERISA Affiliate, and each such plan for the five-year period immediately
following the latest date on which the Borrower, any of its Subsidiaries or an
ERISA Affiliate contributed to or had an obligation to contribute to such plan.

 

“National Flood Insurance Program” means the program created by the United
States Congress pursuant to the Flood Insurance Laws, that mandates the purchase
of flood insurance to cover real property improvements located in Special Flood
Hazard Areas in participating communities and provides protection to property
owners through a federal insurance program.

 

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
shall mean the fair market value of the gain to such Person of replacing such
Hedging Transaction as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date).

 

“New Borrowing Base Notice” has the meaning assigned such term in Section
2.4(d).

 

“New Lender” has the meaning assigned to such term in Section 2.1(b).

 

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

 

“Non-U.S. Plan” shall mean any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by the Borrower or one or
more of its Subsidiaries primarily for the benefit of employees of the Borrower
or such Subsidiaries residing outside the United States, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement, or payments to be made upon termination
of employment, and which plan is not subject to ERISA or the Code.

 

“Notice of Conversion/Continuation” shall have the meaning set forth in Section
2.6(b).

 

 19 

 

 

“Notices of Borrowing” shall have the meaning set forth in Section 2.3.

 

“Obligations” shall mean (a) all amounts owing by the Loan Parties to the
Administrative Agent, the Issuing Bank, any Lender or the Sole Lead Arranger
pursuant to or in connection with this Agreement or any other Loan Document or
otherwise with respect to any Loan or Letter of Credit including, without
limitation, all principal, interest (including any interest accruing after the
filing of any petition in bankruptcy or the commencement of any insolvency,
reorganization or like proceeding relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding),
reimbursement obligations, fees, expenses, indemnification and reimbursement
payments, costs and expenses (including all reasonable fees and expenses of
counsel to the Administrative Agent, the Issuing Bank and any Lender incurred
pursuant to this Agreement or any other Loan Document), whether direct or
indirect, absolute or contingent, liquidated or unliquidated, now existing or
hereafter arising hereunder or thereunder, (b) all Hedging Obligations owed by
any Loan Party to any Lender-Related Hedge Provider, and (c) all Bank Product
Obligations, together with all renewals, extensions, modifications or
refinancings of any of the foregoing; provided, however, that with respect to
any Guarantor, the Obligations shall not include any Excluded Swap Obligations.

 

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.

 

“Oil and Gas Properties” means (i) Hydrocarbon Interests; (ii) the Properties
now or hereafter pooled or unitized with Hydrocarbon Interests; (iii) all
presently existing or future unitization, pooling agreements and declarations of
pooled units and the units created thereby (including without limitation all
units created under orders, regulations and rules of any Governmental Authority)
which may affect all or any portion of the Hydrocarbon Interests; (iv) all
operating agreements, contracts and other agreements, including production
sharing contracts and agreements, which relate to any of the Hydrocarbon
Interests or the production, sale, purchase, exchange or processing of
Hydrocarbons from or attributable to such Hydrocarbon Interests; (v) all
Hydrocarbons in and under and which may be produced and saved or attributable to
the Hydrocarbon Interests, including all oil in tanks, and all rents, issues,
profits, proceeds, products, revenues and other incomes from or attributable to
the Hydrocarbon Interests; (vi) all tenements, hereditaments, appurtenances and
Properties in any manner appertaining, belonging, affixed or incidental to the
Hydrocarbon Interests and (vii) all Properties, rights, titles, interests and
estates described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property and including any and all oil wells, gas
wells, injection wells or other wells, buildings, structures, fuel separators,
liquid extraction plants, plant compressors, pumps, pumping units, field
gathering systems, tanks and tank batteries, fixtures, valves, fittings,
machinery and parts, engines, boilers, meters, apparatus, equipment, appliances,
tools, implements, cables, wires, towers, casing, tubing and rods, surface
leases, rights-of-way, easements and servitudes together with all additions,
substitutions, replacements, accessions and attachments to any and all of the
foregoing.

 

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

 

 20 

 

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.23).

 

“Parent Company” shall mean, with respect to a Lender, the “bank holding
company” as defined in Regulation Y, if any, of such Lender, and/or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.

 

“Participant” shall have the meaning set forth in Section 10.4(d).

 

“Participant Register” shall have the meaning set forth in Section 10.4(d).

 

“Patriot Act” shall mean the USA PATRIOT Improvement and Reauthorization Act of
2005 (Pub. L. 109-177 (signed into law March 9, 2006)), as amended and in effect
from time to time.

 

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the Lenders.

 

“PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

 

“Permitted Investments” shall mean:

 

(i)          direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;

 

(ii)         commercial paper having the highest rating, at the time of
acquisition thereof, of S&P or Moody’s and in either case maturing within six
months from the date of acquisition thereof;

 

(iii)        certificates of deposit, bankers’ acceptances and time deposits
maturing within 180 days of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

 

(iv)        fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (i) above and entered into with
a financial institution satisfying the criteria described in clause (iii) above;
and

 

 21 

 

 

(v)         mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.

 

“Permitted Third Party Bank” shall mean any bank or other financial institution
with whom any Loan Party maintains a Controlled Account and with whom a Control
Account Agreement has been executed.

 

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

 

“Plan” shall mean any “employee benefit plan” as defined in Section 3 of ERISA
(other than a Multiemployer Plan) maintained or contributed to by the Borrower
or any ERISA Affiliate or to which the Borrower or any ERISA Affiliate has or
may have an obligation to contribute, and each such plan that is subject to
Title IV of ERISA for the five-year period immediately following the latest date
on which the Borrower or any ERISA Affiliate maintained, contributed to or had
an obligation to contribute to (or is deemed under Section 4069 of ERISA to have
maintained or contributed to or to have had an obligation to contribute to, or
otherwise to have liability with respect to) such plan.

 

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

 

“Pro Forma Basis” shall mean, (i) with respect to any Person, business, property
or asset acquired in an Acquisition approved in writing by the Required Lenders,
the inclusion as “Consolidated EBITDAX” of the EBITDAX (i.e. net income before
interest, taxes, depreciation and amortization) for such Person, business,
property or asset as if such Acquisition had been consummated on the first day
of the applicable period, based on historical results accounted for in
accordance with GAAP, and (ii) with respect to any Person, business, property or
asset sold, transferred or otherwise disposed of, the exclusion from
“Consolidated EBITDAX” of the EBITDAX (i.e. net income before interest, taxes,
depreciation and amortization) for such Person, business, property or asset so
disposed of during such period as if such disposition had been consummated on
the first day of the applicable period, in accordance with GAAP.

 

“Pro Rata Share” shall mean with respect to any Commitment or Loan of any Lender
at any time, a percentage, the numerator of which shall be such Lender’s
Commitment (or if such Commitment has been terminated or expired or the Loans
have been declared to be due and payable, such Lender’s Credit Exposure), and
the denominator of which shall be the sum of all Commitments of all Lenders (or
if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, all Credit Exposure of all Lenders).

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.         

 

“Proposed Borrowing Base” means any Borrowing Base proposed by the
Administrative Agent pursuant to Section 2.4(c)(i).

 

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.4(c)(ii).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

 22 

 

 

“Qualified ECP Guarantor” means, in respect of any Hedging Transaction, each
Loan Party that (i) has total assets exceeding $10,000,000 at the time any
guaranty of obligations under such Hedging Transaction or grant of the relevant
security interest becomes effective or (ii) otherwise constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Recipient” shall mean, as applicable, (a) the Administrative Agent, (b) any
Lender and (c) the Issuing Bank.

 

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.4(d).

 

“Reduced Commitment” shall have the meaning set forth in Section 2.7(d).

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation Y” shall mean Regulation Y of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

 

“Remedial Work” shall have the meaning assigned to such term in Section 5.17(a).

 

“Required Lenders” shall mean, (i) at any time there are three or fewer Lenders
under this Agreement, two or more Lenders holding more than 66-2/3% of the
aggregate outstanding Commitments at such time or, if the Lenders have no
Commitments outstanding, then two or more Lenders holding more than 66-2/3% of
the aggregate outstanding Credit Exposure of the Lenders at such time and (ii)
at any time there are greater than three Lenders under this Agreement, (a) with
respect to approval of a decrease or maintenance of the Borrowing Base, Lenders
holding more than 66-2/3% of the aggregate outstanding Commitments at such time
or, if the Lenders have no Commitments outstanding, Lenders holding more than
66-2/3% of the aggregate outstanding Credit Exposure of the Lenders at such time
and (b) with respect to all other approvals requiring the consent of the
Required Lenders, Lenders holding more than 50% of the aggregate outstanding
Commitments at such time or, if the Lenders have no Commitments outstanding,
Lenders holding more than 50% of the aggregate outstanding Credit Exposure of
the Lenders at such time; provided that to the extent that any Lender is a
Defaulting Lender, such Defaulting Lender and all of its Commitments and Credit
Exposure shall be excluded for purposes of determining Required Lenders.

 

 23 

 

 

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of the dates set forth in Section
5.13(a) (or such other date in the event of an Interim Redetermination or any
other redetermination (other than a Scheduled Redetermination)) the oil and gas
reserves attributable to the Oil and Gas Properties of the Borrower and its
Subsidiaries that are Qualified ECP Guarantors, together with a projection of
the rate of production and future net income, taxes, operating expenses and
capital expenditures with respect thereto as of such date, based upon the
pricing assumptions consistent with SEC reporting requirements at the time and
reflecting Hedging Transactions in place with respect to such production.

 

“Responsible Officer” shall mean (x) with respect to certifying compliance with
the financial covenants set forth in Article VI, the chief financial officer or
the treasurer of the Borrower and (y) with respect to all other provisions, any
of the president, the chief executive officer, the chief operating officer, the
chief financial officer, the treasurer or a vice president of the Borrower or
such other representative of the Borrower as may be designated in writing by any
one of the foregoing with the consent of the Administrative Agent.

 

“Required Hedges” means Swap Agreements entered into by the Borrower at prices
reasonably acceptable to the Administrative Agent (a) in respect of crude oil
and natural gas, on not less than 50% (or such immaterially lower percentage as
the Administrative Agent may agree in its sole discretion) of the projected
production from the Loan Parties proved, developed, producing Oil and Gas
Properties as reflected in the Initial Reserve Report, through December 31,
2019, and (b) in respect of crude oil and natural gas, on not less than 25% (or
such immaterially lower percentage as the Administrative Agent may agree in its
sole discretion) of the projected production from the proved, developed,
producing Oil and Gas Properties as reflected in the Initial Reserve Report,
through December 31, 2020.

 

“Restricted Payment” shall mean, for any Person, any dividend or distribution on
any class of its Capital Stock, or any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
retirement, defeasance or other acquisition of any shares of its Capital Stock,
any Indebtedness subordinated to the Obligations or any Guarantee thereof or any
options, warrants or other rights to purchase such Capital Stock or such
Indebtedness, whether now or hereafter outstanding, or any management or similar
fees.

 

“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.

 

“Sanctioned Country” shall mean, at any time, a country, region or territory
that is, or whose government is, the subject or target of any Sanctions.

 

 24 

 

 

“Sanctioned Person” shall mean, at any time, (a) any Person that is the subject
or target of any Sanctions, (b) any Person located, organized, operating or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom or (c) any other relevant sanctions authority.

 

“Scheduled Redetermination” has the meaning assigned such term in Section
2.4(b).

 

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.4(d).

 

“Screen Rate” shall mean the rate specified in clause (i) of the definition of
Adjusted LIBO Rate.

 

“Secured Parties” shall mean the Administrative Agent, the Lenders, the Issuing
Bank, the Lender-Related Hedge Providers and the Bank Product Providers.

 

“Sole Lead Arranger” shall mean SunTrust Robinson Humphrey, Inc., in its
capacity as sole lead arranger and sole bookrunner in connection with this
Agreement.

 

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (b) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts and liabilities, including subordinated and
contingent liabilities as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; and
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital. The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would reasonably be expected to
become an actual or matured liability.

 

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

 

“Stanford” means Stanford Energy Inc., a Texas corporation.

 

“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
any corporation, partnership, joint venture, limited liability company,
association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, partnership, joint venture, limited liability
company, association or other entity (i) of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (ii) that is, as of such date, otherwise controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent. Unless otherwise indicated, all references to “Subsidiary” hereunder
shall mean a Subsidiary of the Borrower, other than Stanford.

 

 25 

 

 

“Subsidiary Loan Party” shall mean any Subsidiary that executes or becomes a
party to the Guaranty and Security Agreement. For the avoidance of doubt,
Stanford shall not be a “Subsidiary Loan Party”.

 

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Accounting Standards Codification Sections 840-10 and 840-20, as
amended, and (ii) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property.

 

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Trading with the Enemy Act” shall mean the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect
from time to time.

 

“Transfer Letters” means, collectively, the letters in lieu of transfer orders
in form and substance satisfactory to the Administrative Agent and executed by
the Borrower or any Subsidiary executing a Mortgage.

 

“Triggering Event” shall mean (a) the sale or disposition of Oil and Gas
Properties of the Borrower or any Subsidiary that have a positive value in the
most recently delivered Reserve Report or in the Reserve Report evaluated for
the then effective Borrowing Base, and (b) the novation or assignment (unless
novated or assigned to a counterparty with equal or better creditworthiness),
unwinding or termination (unless replaced with positions or contracts no less
advantageous to the Borrower or the Subsidiary party thereto), or amendment (if
such amendment is materially adverse to the Borrower or the Subsidiary party
thereto) of a hedge position or Hedging Transaction considered by the
Administrative Agent in determining the then effective Borrowing Base, which, in
either such case, after giving effect to such event, results in the aggregate
amount of all such events (the value of such Oil and Gas Properties subject to
such sale or disposition, and the value of such hedge position or Hedging
Transaction subject to any such event, to be determined pursuant to Section
2.4(c)) since the most recent Base Date exceeding 5% of the Borrowing Base then
in effect.

 

“Type”, when used in reference to a Loan or a Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in the State of Texas.

 

 26 

 

 

“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan, determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all Plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).

 

“United States” or “U.S.” shall mean the United States of America.

 

“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
2.19(g)(ii)(B)(iii).

 

“Wishbone Acquisition Agreement” means that certain Purchase and Sale Agreement
dated February 25, 2019, by and among Wishbone Energy Partners, LLC, Wishbone
Texas Operating Company LLC and WB Waterworks, LLC, as sellers, and Borrower, as
buyer.

 

“Wishbone Transactions” means the acquisition by the Borrower of the Acquired
Assets pursuant to the Wishbone Acquisition Agreement.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” shall mean the Borrower, any other Loan Party or the
Administrative Agent, as applicable.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.2.          Classifications of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Type (e.g.
“Eurodollar Loan” or “Base Rate Loan”). Borrowings also may be classified and
referred to by Type (e.g. “Eurodollar Borrowing”).

 

Section 1.3.          Accounting Terms and Determination. Unless otherwise
defined or specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared, in
accordance with GAAP as in effect from time to time, applied on a basis
consistent with the most recent audited consolidated financial statement of the
Borrower delivered pursuant to Section 5.1(a); provided that if the Borrower
notifies the Administrative Agent that the Borrower wishes to amend any covenant
in Article VI to eliminate the effect of any change in GAAP on the operation of
such covenant (or if the Administrative Agent notifies the Borrower that the
Required Lenders wish to amend Article VI for such purpose), then the Borrower’s
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrower and the Required Lenders. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Accounting
Standards Codification Section 825-10 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of any Loan Party or any Subsidiary of any Loan Party at “fair
value”, as defined therein.



 



 27 

 

 

Section 1.4.          Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement, (v) all references to a
specific time shall be construed to refer to the time in the city and state of
the Administrative Agent’s principal office, unless otherwise indicated, and
(vi) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time.

 

Section 1.5.          Time of Day. Unless otherwise specified, all references
herein to time of day shall be references to Eastern time (daylight or standard,
as applicable).

 

Section 1.6.          Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its equity
interests at such time.

 

ARTICLE II

AMOUNT AND TERMS OF THE COMMITMENTS

 

Section 2.1.          General Description of Facility; Existing Loans.

 

(a)           General Description of Facility. Subject to and upon the terms and
conditions herein set forth, (i) the Lenders hereby establish in favor of the
Borrower a revolving credit facility pursuant to which each Lender severally
agrees (to the extent of such Lender’s Commitment) to make Loans to the Borrower
in accordance with Section 2.2; (ii) the Issuing Bank may issue Letters of
Credit in accordance with Section 2.21; and (iii) each Lender agrees to purchase
a participation interest in the Letters of Credit pursuant to the terms and
conditions hereof; provided that in no event shall the aggregate principal
amount of all outstanding Loans and outstanding LC Exposure exceed the Aggregate
Commitment Amount in effect from time to time.

 

 28 

 

 

(b)          Existing Loans under the Existing Credit Agreement. The parties
hereto acknowledge and agree that, effective as of the Closing Date, in order to
accommodate and orderly effect the reallocations, adjustments, acquisitions and
decreases under this Section 2.1(b), (i) all outstanding Eurodollar Loans (as
defined in the Existing Credit Agreement) on the date hereof are (and shall be
deemed to be) converted to Base Rate Loans under, and as defined in, the
Existing Credit Agreement (and (x) the Borrower agrees to pay to each Exiting
Lender such costs and expenses that would have been due under Section 2.18 of
the Existing Credit Agreement as a result of such conversion unless waived by
such Exiting Lender and (y) each Existing Lender that is not an Exiting Lender
agrees to waive such costs and expenses that would have been due under Section
2.18 of the Existing Credit Agreement as a result of such conversion), and
(ii) after giving effect to clause (i) above, all outstanding Loans (as defined
in the Existing Credit Agreement) under the Existing Credit Agreement on the
date hereof (the “Existing Loans”) are (and shall be deemed to be) continued as
the initial Base Rate Loans (as defined in this Agreement) made under this
Agreement on the Closing Date. The outstanding Obligations under, and as defined
in, the Existing Credit Agreement shall be assigned, renewed, extended,
modified, and rearranged as Obligations outstanding under and pursuant to the
terms of this Agreement. The Existing Lenders have agreed among themselves, in
consultation with the Borrower, to adjust their respective Commitments (as
defined in the Existing Credit Agreement) and to pay-off in full such Existing
Lenders which will not become Lenders hereunder (each an “Exiting Lender”). The
Administrative Agent, the Lenders (including Lenders that are not Existing
Lenders (each, a “New Lender”)), the Borrower and each Exiting Lender (by
receipt of the payment in full of the Loans as defined in, and owing to it
under, the Existing Credit Agreement) consent to such reallocation and each
Existing Lender’s adjustment of, and each Existing Lender’s assignment of, an
interest in the Commitments (as defined in the Existing Credit Agreement) to the
Lenders (including the New Lenders) pursuant to this Section 2.1(b). On the
Closing Date and after giving effect to such reallocations, adjustments,
assignments and decreases, the Maximum Loan Amount of each Lender shall be as
set forth on Schedule I. The Lenders shall make all appropriate adjustments and
payments between and among themselves to account for the revised Applicable
Percentages resulting from the initial allocation of the Lenders’ Commitments
under this Agreement. The Borrower and each Lender party hereto hereby agrees
that this Section 2.1 and any exiting agreement executed by an Exiting Lender
that is acceptable to the Administrative Agent shall be deemed approved
assignment forms as required under the Existing Credit Agreement.

 

Section 2.2.          Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Loans, ratably in proportion to its
Pro Rata Share of the Aggregate Commitments, to the Borrower, from time to time
during the Availability Period, in an aggregate principal amount outstanding at
any time that will not result in (a) such Lender’s Credit Exposure exceeding
such Lender’s Commitment or (b) the aggregate Credit Exposures of all Lenders
exceeding the Aggregate Commitment Amount. During the Availability Period, the
Borrower shall be entitled to borrow, prepay and reborrow Loans in accordance
with the terms and conditions of this Agreement; provided that the Borrower may
not borrow or reborrow should there exist a Default or Event of Default.

 

 29 

 

 

Section 2.3.          Procedure for Borrowings. The Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Borrowing, substantially in the form of Exhibit 2.3 attached
hereto (a “Notice of Borrowing”), (x) prior to 11:00 a.m. one (1) Business Day
prior to the requested date of each Base Rate Borrowing and (y) prior to 11:00
a.m. three (3) Business Days prior to the requested date of each Eurodollar
Borrowing. Each Notice of Borrowing shall be irrevocable and shall specify (i)
the aggregate principal amount of such Borrowing, (ii) the date of such
Borrowing (which shall be a Business Day), (iii) the Type of such Loan
comprising such Borrowing and (iv) in the case of a Eurodollar Borrowing, the
duration of the initial Interest Period applicable thereto (subject to the
provisions of the definition of Interest Period). Each Borrowing shall consist
entirely of Base Rate Loans or Eurodollar Loans, as the Borrower may request.
The aggregate principal amount of each Eurodollar Borrowing shall not be less
than $5,000,000 or a larger multiple of $1,000,000, and the aggregate principal
amount of each Base Rate Borrowing shall not be less than $1,000,000 or a larger
multiple of $100,000; provided that Base Rate Loans made pursuant to Section
2.21(d) may be made in lesser amounts as provided therein. At no time shall the
total number of Eurodollar Borrowings outstanding at any time exceed six (6).
Promptly following the receipt of a Notice of Borrowing in accordance herewith,
the Administrative Agent shall advise each Lender of the details thereof and the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

Section 2.4.         Borrowing Base.

 

(a)          Initial Borrowing Base. For the period from and including the
Closing Date to but excluding the first date on which a redetermined or adjusted
Borrowing Base becomes effective pursuant to Section 2.4(d), the amount of the
Borrowing Base shall be $425,000,000. The Borrowing Base is subject to periodic
redeterminations, mandatory reductions and further adjustments from time to time
pursuant to this Agreement.

 

(b)          Scheduled and Interim Redeterminations. The Borrowing Base shall be
redetermined semi-annually on each November 1 and May 1 beginning November 1,
2019 (each, a “Scheduled Redetermination”). In addition, the Borrower may, by
notifying the Administrative Agent thereof, and the Administrative Agent may, at
the direction of the Required Lenders, by notifying the Borrower thereof, each
elect to cause the Borrowing Base to be redetermined one time during each of the
following periods: (A) between the Closing Date and the November 1, 2019
Scheduled Redetermination, and (B) starting with the November 1, 2019 Scheduled
Redetermination, during any period between Scheduled Redeterminations (each, an
“Interim Redetermination”), in accordance with this Section 2.4.

 

(c)          Scheduled and Interim Redetermination Procedure.

 

(i)          Each Scheduled Redetermination and each Interim Redetermination
shall be effectuated as follows: Upon receipt by the Administrative Agent of
(A) the Reserve Report and the certificate required to be delivered by the
Borrower to the Administrative Agent, in the case of a Scheduled
Redetermination, pursuant to clauses (a) and (c) of Section 5.13, and, in the
case of an Interim Redetermination, pursuant to clauses (b) and (c) of Section
5.13, and (B) such other reports, data and supplemental information, including,
without limitation, the information provided pursuant to clause (c) of Section
5.13, as may, from time to time, be reasonably requested by the Required Lenders
(the Reserve Report, such certificate and such other reports, data and
supplemental information being the “Engineering Reports”), the Administrative
Agent shall evaluate the information contained in the Engineering Reports and
shall propose a new Borrowing Base which shall be based upon such information
from the Engineering Reports and such other information as the Administrative
Agent deems appropriate in its sole discretion consistent with its lending
criteria as it exists at such time. In no event shall the Proposed Borrowing
Base exceed the Aggregate Maximum Loan Amount;

 

(ii)         The Administrative Agent shall notify the Borrower and the Lenders
of the Proposed Borrowing Base (the “Proposed Borrowing Base Notice”) after the
Administrative Agent has received complete Engineering Reports from the Borrower
and has had a reasonable opportunity to determine the Proposed Borrowing Base in
accordance with Section 2.4(c)(i); and

 

 30 

 

 

(iii)        Until the Borrowing Base is redetermined in accordance with this
Section 2.4, the then-existing Borrowing Base will remain in effect. Any
Proposed Borrowing Base that would increase the Borrowing Base then in effect
must be approved by all of the Lenders as provided in this Section 2.4(c)(iii);
and any Proposed Borrowing Base that would decrease or maintain the Borrowing
Base then in effect must be approved or be deemed to have been approved by the
Required Lenders as provided in this Section 2.4(c)(iii). Upon receipt of the
Proposed Borrowing Base Notice, each Lender shall have fifteen (15) days to
agree with the Proposed Borrowing Base or disagree with the Proposed Borrowing
Base by proposing an alternate Borrowing Base. If, at the end of such fifteen
(15) days (A) in the case of any Proposed Borrowing Base that would decrease or
maintain the Borrowing Base then in effect, any Lender has not communicated its
approval or disapproval in writing to the Administrative Agent, such silence
shall be deemed to be an approval of the Proposed Borrowing Base and (B) in the
case of any Proposed Borrowing Base that would increase the Borrowing Base then
in effect, any Lender has not communicated its approval or disapproval in
writing to the Administrative Agent, such silence shall be deemed to be a
disapproval of the Proposed Borrowing Base. If, at the end of such 15-day
period, all of the Lenders, in the case of a Proposed Borrowing Base that would
increase the Borrowing Base then in effect, or the Required Lenders, in the case
of a Proposed Borrowing Base that would decrease or maintain the Borrowing Base
then in effect, have approved or, in the case of a decrease or reaffirmation,
deemed to have approved, as aforesaid, then the Proposed Borrowing Base shall
become the new Borrowing Base effective on the date specified in Section 2.4(d).
If, however, at the end of such 15-day period, all of the Lenders or the
Required Lenders, as applicable, have not approved or, in the case of a decrease
or reaffirmation, deemed to have approved, as aforesaid, then the Administrative
Agent shall poll the Lenders to ascertain the highest Borrowing Base then
acceptable to (x) in the case of a decrease or reaffirmation, a number of
Lenders sufficient to constitute the Required Lenders and (y) in the case of an
increase, all of the Lenders, and such amount shall become the new Borrowing
Base effective on the date specified in Section 2.4(d).

 

(d)          Effectiveness of a Redetermined Borrowing Base. After a
redetermined Borrowing Base which maintains or decreases the Borrowing Base is
approved or is deemed to have been approved by the Required Lenders and after a
redetermined Borrowing Base which increases the Borrowing Base is approved by
the Lenders, pursuant to Section 2.4(c)(iii), the Administrative Agent shall
notify the Borrower and the Lenders of the amount of the redetermined Borrowing
Base (the “New Borrowing Base Notice”), and such amount shall become the new
Borrowing Base effective and applicable to the Borrower, the Administrative
Agent, the Issuing Bank and the Lenders:

 

(i)          in the case of a Scheduled Redetermination, (A) if the
Administrative Agent shall have received the Engineering Reports required to be
delivered by the Borrower pursuant to clauses (a) and (c) of Section 5.13 in a
timely and complete manner, then on the May 1 or November 1 (or, in each case,
such date promptly thereafter as reasonably practicable), as applicable,
following such notice, or (B) if the Administrative Agent shall not have
received the Engineering Reports required to be delivered by the Borrower
pursuant to clauses (a) and (c) of Section 5.13 in a timely and complete manner,
then on the Business Day next succeeding delivery of such notice; and

 

(ii)         in the case of an Interim Redetermination and any other
redetermination provided for in this Agreement (other than a Scheduled
Redetermination), on the Business Day next succeeding delivery of such notice.
Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date, or the next
adjustment to the Borrowing Base pursuant to this Agreement, whichever occurs
first.

 

 31 

 

 

(e)          Other Redeterminations. In addition to the Borrowing Base
redeterminations provided for otherwise in this Section 2.4 or any other
provision of this Agreement, effective immediately upon each occurrence of a
Triggering Event, the then-effective Borrowing Base shall automatically reduce
on the date of the occurrence of such Triggering Event by the amount of the
Borrowing Base value attributable to such disposed Oil and Gas Properties, hedge
positions or Hedging Transactions, as applicable, in the calculation of the
then-effective Borrowing Base and the Administrative Agent shall promptly notify
the Borrower in writing of such reduced Borrowing Base pursuant to this Section
2.4(e). In connection with any automatic reduction of the Borrowing Base under
this Section 2.4(e), Borrower shall provide Administrative Agent and the Lenders
with such information regarding Borrower’s and its Subsidiaries’ business
(including, without limitation, its Oil and Gas Properties, the proven reserves,
and production relating thereto) as Administrative Agent or any Lender may
request, including an updated Reserve Report prepared by an Approved Petroleum
Engineer.

 

Section 2.5.         Funding of Borrowings.

 

(a)          Each Lender will make available each Loan to be made by it
hereunder on the proposed date thereof by wire transfer in immediately available
funds by 11:00 a.m. to the Administrative Agent at the Payment Office. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts that it receives, in like funds by the close of business
on such proposed date, to an account maintained by the Borrower with the
Administrative Agent or, at the Borrower’s option, by effecting a wire transfer
of such amounts to an account designated by the Borrower to the Administrative
Agent.

 

(b)          Unless the Administrative Agent shall have been notified by any
Lender prior to 5:00 p.m. one (1) Business Day prior to the date of a Borrowing
in which such Lender is to participate that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date, and the Administrative Agent, in
reliance on such assumption, may make available to the Borrower on such date a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest (x) at the Federal Funds Rate
until the second Business Day after such demand and (y) at the Base Rate at all
times thereafter. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the Borrower, and the Borrower shall immediately pay
such corresponding amount to the Administrative Agent together with interest at
the rate specified for such Borrowing. Nothing in this subsection shall be
deemed to relieve any Lender from its obligation to fund its Pro Rata Share of
any Borrowing hereunder or to prejudice any rights which the Borrower may have
against any Lender as a result of any default by such Lender hereunder.

 

(c)          All Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares. No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.

 

 32 

 

 

Section 2.6.          Interest Elections.

 

(a)           Each Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing. Thereafter, the Borrower may elect to convert
such Borrowing into a different Type or to continue such Borrowing, all as
provided in this Section. The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

 

(b)          To make an election pursuant to this Section, the Borrower shall
give the Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing that is to be converted or continued, as
the case may be, substantially in the form of Exhibit 2.6 attached hereto (a
“Notice of Conversion/Continuation”) (x) prior to 10:00 a.m. one (1) Business
Day prior to the requested date of a conversion into a Base Rate Borrowing and
(y) prior to 11:00 a.m. three (3) Business Days prior to a continuation of or
conversion into a Eurodollar Borrowing. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Conversion/Continuation applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof that are to be allocated to each resulting Borrowing (in which
case the information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing), (ii) the effective date of the election
made pursuant to such Notice of Conversion/Continuation, which shall be a
Business Day, (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing, and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”. If any such Notice of Conversion/Continuation requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one month. The principal amount
of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings and Base Rate Borrowings set forth in Section 2.3.

 

(c)          If, on the expiration of any Interest Period in respect of any
Eurodollar Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loan shall be permitted except on the
last day of the Interest Period in respect thereof.

 

(d)          Upon receipt of any Notice of Conversion/Continuation, the
Administrative Agent shall promptly notify each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

 

Section 2.7.          Optional Reduction and Termination of Commitments.

 

(a)           Unless previously terminated, all Commitments and LC Commitments
shall terminate on the Commitment Termination Date.

 

 33 

 

 

(b)          Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable), the Borrower may reduce the Aggregate
Maximum Loan Amount in part or terminate the Aggregate Commitments (and by
virtue thereof, all Commitments) in whole; provided that (i) any partial
reduction shall apply to reduce proportionately among Lenders (in accordance
with their Pro Rata Shares) and permanently the Loan Commitment of each Lender,
(ii) any partial reduction pursuant to this Section shall be in an amount of at
least $5,000,000 and any larger multiple of $1,000,000, and (iii) no such
reduction shall be permitted which would reduce the Aggregate Commitment to an
amount less than the aggregate outstanding Credit Exposure of all Lenders. Any
such reduction in the Aggregate Commitment below the principal amount of the LC
Commitment shall result in a dollar-for-dollar reduction in the LC Commitment.

 

(c)          With the written approval of the Administrative Agent, the Borrower
may terminate (on a non-ratable basis) the unused amount of the Maximum Loan
Amount (and by virtue thereof, all of the Commitment) of a Defaulting Lender,
and in such event the provisions of Section 2.24 will apply to all amounts
thereafter paid by the Borrower for the account of any such Defaulting Lender
under this Agreement (whether on account of principal, interest, fees, indemnity
or other amounts); provided that such termination will not be deemed to be a
waiver or release of any claim that the Borrower, the Administrative Agent, the
Issuing Bank or any other Lender may have against such Defaulting Lender.

 

(d)          After the receipt of a New Borrowing Base Notice, the Borrower may
reduce the Commitments of the Lenders (the “Reduced Commitment”), provided that
(i) the reduction shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 and (ii) the Credit Exposures do not
exceed the Reduced Commitment. To effectuate a Reduced Commitment, within three
(3) Business Days after the Administrative Agent sends the Borrower a New
Borrowing Base Notice, the Borrower must submit a written notice to the
Administrative Agent of its election to reduce the Commitments (the “Commitment
Reduction Notice”). Each Commitment Reduction Notice shall be irrevocable. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with each Lender’s Pro Rata Share. Notwithstanding any Commitment
Reduction Notice, all relevant determinations under this Agreement based upon
the Borrowing Base shall use the Borrowing Base as set forth in the New
Borrowing Base Notice until the next Scheduled Redetermination or Interim
Redetermination. If the Borrower desires to later reinstate any Commitment
reduction set forth in a Commitment Reduction Notice, the Borrower may do so
only (1) with the written consent of all Lenders, and (2) after paying to the
Lenders Commitment increase fees or upfront fees requested by the Lenders. For
the avoidance of doubt, no Reduced Commitment of any Lender shall be increased
by any subsequent increase, reaffirmation or reduction of the Borrowing Base
(notwithstanding such Lender's approval of such Borrowing Base) unless such
Lender expressly consents in writing to such increased Commitment.

 

Section 2.8.          Repayment of Loans. The outstanding principal amount of
all Loans shall be due and payable (together with accrued and unpaid interest
thereon) on the Commitment Termination Date.

 

 34 

 

 

Section 2.9.          Evidence of Indebtedness.

 

(a)          Each Lender shall maintain in accordance with its usual practice
appropriate records evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable thereon and paid to such Lender from
time to time under this Agreement. The Administrative Agent shall maintain
appropriate records in which shall be recorded (i) the Commitment and Maximum
Commitment of each Lender, (ii) the amount of each Loan made hereunder by each
Lender, the Type thereof and, in the case of each Eurodollar Loan, the Interest
Period applicable thereto, (iii) the date of any continuation of any Loan
pursuant to Section 2.6, (iv) the date of any conversion of all or a portion of
any Loan to another Type pursuant to Section 2.6, (v) the date and amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder in respect of the Loans and (vi) both the date
and amount of any sum received by the Administrative Agent hereunder from the
Borrower in respect of the Loans and each Lender’s Pro Rata Share thereof. The
entries made in such records shall be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided that the
failure or delay of any Lender or the Administrative Agent in maintaining or
making entries into any such record or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans (both principal and
unpaid accrued interest) of such Lender in accordance with the terms of this
Agreement.

 

(b)          This Agreement evidences the obligation of the Borrower to repay
the Loans and is being executed as a “noteless” credit agreement. However, at
the request of any Lender at any time, the Borrower agrees that it will prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment permitted hereunder) be represented by one or more
promissory notes in such form payable to the order of the payee named therein
(or, if such promissory note is a registered note, to such payee and its
registered assigns).

 

Section 2.10.       Optional Prepayments. The Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
without premium or penalty, by giving written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent no later than (i) in
the case of any prepayment of any Eurodollar Borrowing, 11:00 a.m. not less than
three (3) Business Days prior to the date of such prepayment, and (ii) in the
case of any prepayment of any Base Rate Borrowing, not less than one (1)
Business Day prior to the date of such prepayment. Each such notice shall be
irrevocable and shall specify the proposed date of such prepayment and the
principal amount of each Borrowing or portion thereof to be prepaid. Upon
receipt of any such notice, the Administrative Agent shall promptly notify each
affected Lender of the contents thereof and of such Lender’s Pro Rata Share of
any such prepayment. If such notice is given, the aggregate amount specified in
such notice shall be due and payable on the date designated in such notice,
together with accrued interest to such date on the amount so prepaid in
accordance with Section 2.12(c); provided that if a Eurodollar Borrowing is
prepaid on a date other than the last day of an Interest Period applicable
thereto, the Borrower shall also pay all amounts required pursuant to Section
2.18. Each partial prepayment of any Loan shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type pursuant to
Section 2.2. Each prepayment of a Borrowing shall be applied ratably to the
Loans comprising such Borrowing.

 



 35 

 

 

Section 2.11.        Mandatory Prepayments.

 

(a)           Upon any redetermination of or any other adjustment to the amount
of the Borrowing Base in accordance with Section 2.4 (other than in accordance
with Section 2.4(e)) or otherwise pursuant to this Agreement, if the total
Credit Exposures exceeds the redetermined or adjusted Borrowing Base, then the
Borrower shall (i) at its election (A) prepay the Loans in an aggregate
principal amount equal to such Borrowing Base Deficiency, (B) execute
documentation reasonably acceptable to the Administrative Agent to create a
first priority perfected Lien in additional Oil and Gas Properties with value
and quality satisfactory to the Administrative Agent and the Required Lenders in
their sole discretion not currently subject to a mortgage Lien in favor of the
Administrative Agent pursuant to the Collateral Documents of equal or greater
value to such Borrowing Base Deficiency, (C) prepay the Loans in five (5) equal
monthly installments each equal to one-fifth of such Borrowing Base Deficiency,
the first of which shall be due on the thirtieth (30th) day following its
receipt of the New Borrowing Base Notice in accordance with Section 2.4(d) or
the date the adjustment occurs; or (D) any combination of the foregoing and (ii)
if any excess remains after prepaying all of the Loans as a result of an LC
Exposure, pay to the Administrative Agent on behalf of the Lenders an amount
equal to such excess to be held as cash collateral as provided in Section
2.21(g). The Borrower shall be obligated to (1) within ten (10) days following
its receipt of the New Borrowing Base Notice in accordance with Section 2.4(d)
or the date the adjustment occurs, give written notice to the Administrative
Agent of its election to cure such Borrowing Base Deficiency pursuant to the
applicable subclause (A) – (D) of Section 2.11(a)(i) and (2) make such
prepayment, execute such documentation, make all such installment payments
and/or deposit of cash collateral on the date which is thirty (30) days (with
regards to clauses (i)(A) and (i)(B) of the immediately preceding sentence) or
on the date which is one-hundred fifty (150) days (with regards to clauses
(i)(C) and (i)(D) in the immediately preceding sentence) following its receipt
of the New Borrowing Base Notice in accordance with Section 2.4(d) or the date
the adjustment occurs; provided that all payments required to be made pursuant
to this Section 2.11(a) must be made on or prior to the Commitment Termination
Date.

 

(b)          Upon each automatic reduction of the Borrowing Base under Section
2.4(e) from the occurrence of a Triggering Event, if a Borrowing Base Deficiency
then exists or results therefrom, then, on the date of such reduction, Borrower
shall prepay the Loans in an aggregate principal amount equal to such Borrowing
Base Deficiency, and if any Borrowing Base Deficiency remains after prepaying
all of the Loans as a result of an LC Exposure, pay to the Administrative Agent
on behalf of the Lenders an amount equal to such Borrowing Base Deficiency to be
held as cash collateral as provided in Section 2.21(g).

 

(c)          Any prepayments made by the Borrower pursuant to subsection (a) or
(b) of this Section shall be applied as follows: first, to the Administrative
Agent’s fees and reimbursable expenses then due and payable pursuant to any of
the Loan Documents; second, to all reimbursable expenses of the Lenders and all
fees and reimbursable expenses of the Issuing Bank then due and payable pursuant
to any of the Loan Documents, pro rata to the Lenders and the Issuing Bank based
on their respective pro rata shares of such fees and expenses; third, to
interest and fees then due and payable hereunder, pro rata to the Lenders based
on their respective pro rata shares of such interest and fees; fourth, to the
principal balance of the Loans, until the same shall have been paid in full, pro
rata to the Lenders based on their respective Commitments; and fifth, to Cash
Collateralize the Letters of Credit in an amount in cash equal to the LC
Exposure as of such date plus any accrued and unpaid fees thereon.

 

Section 2.12.        Interest on Loans.

 

(a)          The Borrower shall pay interest on (i) each Base Rate Loan at the
Base Rate plus the Applicable Margin in effect from time to time and (ii) each
Eurodollar Loan at the Adjusted LIBO Rate for the applicable Interest Period in
effect for such Loan plus the Applicable Margin in effect from time to time.

 

(b)          Notwithstanding subsection (a) of this Section, at the option of
the Required Lenders if an Event of Default has occurred and is continuing, and
automatically after acceleration or with respect to any past due amount
hereunder, the Borrower shall pay interest (“Default Interest”) with respect to
all Eurodollar Loans at the rate per annum equal to 200 basis points above the
otherwise applicable interest rate for such Eurodollar Loans for the
then-current Interest Period until the last day of such Interest Period, and
thereafter, and with respect to all Base Rate Loans and all other Obligations
hereunder (other than Loans), at the rate per annum equal to 200 basis points
above the otherwise applicable interest rate for Base Rate Loans.

 

 36 

 

 

(c)          Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on the last day of each March, June, September and December
and on the Commitment Termination Date. Interest on all outstanding Eurodollar
Loans shall be payable on the last day of each Interest Period applicable
thereto, and, in the case of any Eurodollar Loans having an Interest Period in
excess of three months, on each day which occurs every three months after the
initial date of such Interest Period, and on the Commitment Termination Date.
Interest on any Loan which is converted into a Loan of another Type or which is
repaid or prepaid shall be payable on the date of such conversion or on the date
of any such repayment or prepayment (on the amount repaid or prepaid) thereof.
All Default Interest shall be payable on demand.

 

(d)          The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder and shall promptly notify the Borrower and the
Lenders of such rate in writing (or by telephone, promptly confirmed in
writing). Any such determination shall be conclusive and binding for all
purposes, absent manifest error.

 

Section 2.13.        Fees.

 

(a)          The Borrower shall pay to the Administrative Agent for its own
account fees in the amounts and at the times previously agreed upon in writing
by the Borrower and the Administrative Agent.

 

(b)          The Borrower agrees to pay to the Administrative Agent for the
account of each Lender an unused commitment fee, which shall accrue at the
Applicable Percentage per annum (determined daily in accordance with Schedule I)
on the daily amount of the unused Commitment of such Lender during the
Availability Period. For purposes of computing the unused commitment fee, the
Commitment of each Lender shall be deemed used to the extent of the outstanding
Loans and LC Exposure of such Lender.

 

(c)          The Borrower agrees to pay (i) to the Administrative Agent, for the
account of each Lender, a letter of credit fee with respect to its participation
in each Letter of Credit, which shall accrue at a rate per annum equal to the
Applicable Margin for Eurodollar Loans then in effect on the average daily
amount of such Lender’s LC Exposure attributable to such Letter of Credit during
the period from and including the date of issuance of such Letter of Credit to
but excluding the date on which such Letter of Credit expires or is drawn in
full (including, without limitation, any LC Exposure that remains outstanding
after the Commitment Termination Date) and (ii) to the Issuing Bank for its own
account a fronting fee, which shall accrue at 0.175% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the Availability Period (or until the date
that such Letter of Credit is irrevocably cancelled, whichever is later), as
well as the Issuing Bank’s standard fees with respect to issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Notwithstanding the foregoing, if the Required Lenders elect to
increase the interest rate on the Loans to the rate for Default Interest
pursuant to Section 2.12(b), the rate per annum used to calculate the letter of
credit fee pursuant to clause (i) above shall automatically be increased by 200
basis points.

 

 37 

 

 

(d)          Accrued fees under subsections (b) and (c) of this Section shall be
payable quarterly in arrears on the last day of each March, June, September and
December, commencing on June 30, 2019, and on the Commitment Termination Date
(and, if later, the date the Loans and LC Exposure shall be repaid in their
entirety); provided that any such fees accruing after the Commitment Termination
Date shall be payable on demand.

 

Section 2.14.      Computation of Interest and Fees. Interest hereunder based on
the Administrative Agent’s prime lending rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year) and paid for the actual number
of days elapsed (including the first day but excluding the last day). All other
interest and all fees hereunder shall be computed on the basis of a year of 360
days and paid for the actual number of days elapsed (including the first day but
excluding the last day). Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be made in good faith and, except for
manifest error, shall be final, conclusive and binding for all purposes.

 

Section 2.15.       Inability to Determine Interest Rates.

 

(a)          If, prior to the commencement of any Interest Period for any
Eurodollar Borrowing:

 

(i)          the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant interbank market, adequate and reasonable
means do not exist for ascertaining the Adjusted LIBO Rate (including, without
limitation, because the Screen Rate is not available or published on a current
basis) for such Interest Period, or

 

(ii)         the Administrative Agent shall have received notice from the
Required Lenders that the Adjusted LIBO Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making, funding or
maintaining their Eurodollar Loans for such Interest Period,

 

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) the obligations of the Lenders to make Eurodollar Loans or to
continue or convert outstanding Loans as or into Eurodollar Loans shall be
suspended and (ii) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless the Borrower prepays such Loans in accordance with this Agreement. Unless
the Borrower notifies the Administrative Agent at least one (1) Business Day
before the date of any Eurodollar Borrowing for which a Notice of Borrowing or a
Notice of Continuation/Conversion has previously been given that it elects not
to borrow, continue or convert to a Eurodollar Borrowing on such date, then such
Borrowing shall be made as, continued as or converted into a Base Rate
Borrowing.

 

 38 

 

 

(b)          If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) above have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (a)(i) above have not arisen but the supervisor for the administrator
of the Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the Screen Rate shall no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower shall endeavor
to establish an alternate rate of interest to the Screen Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable (but for
the avoidance of doubt, such related changes shall not include a reduction of
the Applicable Margin). Notwithstanding anything to the contrary in Section
10.2, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five (5) Business Days of the date notice of
such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders stating that such Required Lenders object to such
amendment. Until an alternate rate of interest shall be determined in accordance
with this clause (b) (but, in the case of the circumstances described in clause
(ii) of the first sentence of this Section 2.15(b), only to the extent the
Screen Rate for the applicable currency and/or such Interest Period is not
available or published at such time on a current basis), (x) any Notice of
Conversion/Continuation that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (y) if any Notice of Borrowing requests a Eurodollar Borrowing, such
Borrowing shall be made as a Base Rate Borrowing; provided, that, if such
alternate rate of interest shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement.

 

Section 2.16.       Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to perform any of its obligations hereunder or to
make, maintain or fund any Eurodollar Loan and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall promptly give notice
thereof to the Borrower and the other Lenders, whereupon until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
Eurodollar Loans, or to continue or convert outstanding Loans as or into
Eurodollar Loans, shall be suspended. In the case of the making of a Eurodollar
Borrowing, such Lender’s Loan shall be made as a Base Rate Loan as part of the
same Borrowing for the same Interest Period and, if the affected Eurodollar Loan
is then outstanding, such Loan shall be converted to a Base Rate Loan either (i)
on the last day of the then current Interest Period applicable to such
Eurodollar Loan if such Lender may lawfully continue to maintain such Loan to
such date or (ii) immediately if such Lender shall determine that it may not
lawfully continue to maintain such Eurodollar Loan to such date. Notwithstanding
the foregoing, the affected Lender shall, prior to giving such notice to the
Administrative Agent, designate a different Applicable Lending Office if such
designation would avoid the need for giving such notice and if such designation
would not otherwise be disadvantageous to such Lender in the good faith exercise
of its discretion.

 

Section 2.17.       Increased Costs.

 

(a)          If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement that is not otherwise
included in the determination of the Adjusted LIBO Rate hereunder against assets
of, deposits with or for the account of, or credit extended by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate) or the
Issuing Bank; or

 

(ii)         subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 



 39 

 

 

(iii)        impose on any Lender, the Issuing Bank or the eurodollar interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or any Eurodollar Loans made by such Lender or any Letter of Credit or
any participation therein; and the result of any of the foregoing is to increase
the cost to such Lender of making, converting into, continuing or maintaining
any Eurodollar Loan or of maintaining its obligation to make any such Loan or to
increase the cost to such Lender or the Issuing Bank of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation
with respect to Letters of Credit) or to reduce the amount received or
receivable by such Lender or the Issuing Bank hereunder (whether of principal,
interest or any other amount),

 

then, from time to time, such Lender or the Issuing Bank may provide the
Borrower (with a copy thereof to the Administrative Agent) with written notice
and demand with respect to such increased costs or reduced amounts, and within
five (5) Business Days after receipt of such notice and demand the Borrower
shall pay to such Lender or the Issuing Bank, as the case may be, such
additional amounts as will compensate such Lender or the Issuing Bank for any
such additional or increased costs incurred or reduction suffered.

 

(b)          If any Lender or the Issuing Bank shall have determined that on or
after the date of this Agreement any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or the Issuing Bank’s capital (or on the capital of the
Parent Company of such Lender or the Issuing Bank) as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which such Lender, the Issuing Bank or such Parent Company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Bank’s policies or the policies of such Parent Company with respect
to capital adequacy and liquidity), then, from time to time, such Lender or the
Issuing Bank may provide the Borrower (with a copy thereof to the Administrative
Agent) with written notice and demand with respect to such reduced amounts, and
within five (5) Business Days after receipt of such notice and demand the
Borrower shall pay to such Lender or the Issuing Bank, as the case may be, such
additional amounts as will compensate such Lender, the Issuing Bank or such
Parent Company for any such reduction suffered.

 

(c)          A certificate of such Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender, the Issuing Bank or the
Parent Company of such Lender or the Issuing Bank, as the case may be, specified
in subsection (a) or (b) of this Section shall be delivered to the Borrower
(with a copy to the Administrative Agent) and shall be conclusive, absent
manifest error.

 

(d)          Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation.

 

Section 2.18.        Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrower shall compensate each Lender,
within five (5) Business Days after written demand from such Lender, for any
loss, cost or expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense shall be deemed to include an amount determined
by such Lender to be the excess, if any, of (A) the amount of interest that
would have accrued on the principal amount of such Eurodollar Loan if such event
had not occurred at the Adjusted LIBO Rate applicable to such Eurodollar Loan
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan) over (B) the amount of interest that would accrue on the
principal amount of such Eurodollar Loan for the same period if the Adjusted
LIBO Rate were set on the date such Eurodollar Loan was prepaid or converted or
the date on which the Borrower failed to borrow, convert or continue such
Eurodollar Loan. A certificate as to any additional amount payable under this
Section submitted to the Borrower by any Lender (with a copy to the
Administrative Agent) shall be conclusive, absent manifest error.

 



 40 

 

 

Section 2.19.       Taxes.

 

(a)          Defined Terms. For purposes of this Section 2.19, the term “Lender”
includes Issuing Bank and the term “applicable law” includes FATCA.

 

(b)          Payments Free of Taxes. Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)          Payment of Other Taxes by the Borrower. The Borrower shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

 

(d)          Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)          Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.4(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

 41 

 

 

(f)          Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower or any other Loan Party to a Governmental Authority
pursuant to this Section 2.19, the Borrower or other Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(g)          Status of Lenders. (i) Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower and the Administrative Agent, at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.19(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)        Without limiting the generality of the foregoing,

 

(A)         any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(i)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

 42 

 

 

(ii)         executed originals of IRS Form W-8ECI;

 

(iii)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit 2.19A to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or

 

(iv)        to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 2.19B or
Exhibit 2.19C, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 2.19D on
behalf of each such direct and indirect partner;

 

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)         if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

 43 

 

 

(h)          Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.19 (including by
the payment of additional amounts pursuant to this Section 2.19), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(i)          Survival. Each party’s obligations under this Section 2.19 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

Section 2.20.       Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a)          The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.17, 2.18 or 2.19, or
otherwise) prior to 12:00 noon on the date when due, in immediately available
funds, free and clear of any defenses, rights of set-off, counterclaim, or
withholding or deduction of taxes. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Payment Office, except payments to be made directly to the Issuing Bank as
expressly provided herein and except that payments pursuant to Sections 2.17,
2.18, 2.19 and 10.3 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be made payable for the period of such extension. All payments
hereunder shall be made in Dollars.

 

(b)          If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
as follows: first, to all fees and reimbursable expenses of the Administrative
Agent then due and payable pursuant to any of the Loan Documents; second, to all
reimbursable expenses of the Lenders and all fees and reimbursable expenses of
the Issuing Bank then due and payable pursuant to any of the Loan Documents, pro
rata to the Lenders and the Issuing Bank based on their respective pro rata
shares of such fees and expenses; third, to all interest and fees then due and
payable hereunder, pro rata to the Lenders based on their respective pro rata
shares of such interest and fees; and fourth, to all principal of the Loans and
unreimbursed LC Disbursements then due and payable hereunder, pro rata to the
parties entitled thereto based on their respective pro rata shares of such
principal and unreimbursed LC Disbursements.

 

 44 

 

 

(c)          If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements that would
result in such Lender receiving payment of a greater proportion of the aggregate
amount of its Credit Exposure and accrued interest and fees thereon than the
proportion received by any other Lender with respect to its Credit Exposure,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Credit Exposure of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Credit Exposure; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this subsection shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Credit Exposure to any assignee or participant, other than to the Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
subsection shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

(d)          Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount or amounts due. In such event, if the Borrower
has not in fact made such payment, then each of the Lenders or the Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

 45 

 

 

Section 2.21.       Letters of Credit.

 

(a)          During the Availability Period, the Issuing Bank, in reliance upon
the agreements of the other Lenders pursuant to subsections (d) and (e) of this
Section, may, in its sole discretion, issue, at the request of the Borrower,
Letters of Credit for the account of the Borrower on the terms and conditions
hereinafter set forth; provided that (i) each Letter of Credit shall expire on
the earlier of (A) the date one year after the date of issuance of such Letter
of Credit (or, in the case of any renewal or extension thereof, one year after
such renewal or extension) and (B) the date that is five (5) Business Days prior
to the Commitment Termination Date; (ii) each Letter of Credit shall be in a
stated amount of at least $5,000; (iii) the Borrower may not request any Letter
of Credit if, after giving effect to such issuance, (A) the aggregate LC
Exposure would exceed the LC Commitment or (B) the aggregate Credit Exposure of
all Lenders would exceed the Aggregate Commitment Amount; and (iv) the Borrower
shall not request, and the Issuing Bank shall have no obligation to issue, any
Letter of Credit the proceeds of which would be made available to any Person (A)
to fund any activity or business of or with any Sanctioned Person or in any
Sanctioned Countries, that, at the time of such funding, is the subject of any
Sanctions or (B) in any manner that would result in a violation of any Sanctions
by any party to this Agreement. Each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Issuing Bank
without recourse a participation in each Letter of Credit equal to such Lender’s
Pro Rata Share of the aggregate amount available to be drawn under such Letter
of Credit on the date of issuance. Each issuance of a Letter of Credit shall be
deemed to utilize the Commitment of each Lender by an amount equal to the amount
of such participation.

 

(b)          To request the issuance of a Letter of Credit (or any amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
give the Issuing Bank and the Administrative Agent irrevocable written notice at
least three (3) Business Days prior to the requested date of such issuance
specifying the date (which shall be a Business Day) such Letter of Credit is to
be issued (or amended, renewed or extended, as the case may be), the expiration
date of such Letter of Credit, the amount of such Letter of Credit, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. In addition
to the satisfaction of the conditions in Article III, the issuance of such
Letter of Credit (or any amendment which increases the amount of such Letter of
Credit) will be subject to the further conditions that such Letter of Credit
shall be in such form and contain such terms as the Issuing Bank shall approve
and that the Borrower shall have executed and delivered any additional
applications, agreements and instruments relating to such Letter of Credit as
the Issuing Bank shall reasonably require; provided that in the event of any
conflict between such applications, agreements or instruments and this
Agreement, the terms of this Agreement shall control.

 

(c)          At least two (2) Business Days prior to the issuance of any Letter
of Credit, the Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received such notice,
and, if not, the Issuing Bank will provide the Administrative Agent with a copy
thereof. Unless the Issuing Bank has received notice from the Administrative
Agent, on or before the Business Day immediately preceding the date the Issuing
Bank is to issue the requested Letter of Credit, directing the Issuing Bank not
to issue the Letter of Credit because such issuance is not then permitted
hereunder because of the limitations set forth in subsection (a) of this Section
or that one or more conditions specified in Article III are not then satisfied,
then, subject to the terms and conditions hereof, the Issuing Bank shall, on the
requested date, issue such Letter of Credit in accordance with the Issuing
Bank’s usual and customary business practices.

 

 46 

 

 

(d)          The Issuing Bank shall examine all documents purporting to
represent a demand for payment under a Letter of Credit promptly following its
receipt thereof. The Issuing Bank shall notify the Borrower and the
Administrative Agent of such demand for payment and whether the Issuing Bank has
made or will make a LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to such LC
Disbursement. The Borrower shall be irrevocably and unconditionally obligated to
reimburse the Issuing Bank for any LC Disbursements paid by the Issuing Bank in
respect of such drawing, without presentment, demand or other formalities of any
kind. Unless the Borrower shall have notified the Issuing Bank and the
Administrative Agent prior to 11:00 a.m. on the Business Day immediately prior
to the date on which such drawing is honored that the Borrower intends to
reimburse the Issuing Bank for the amount of such drawing in funds other than
from the proceeds of Loans, the Borrower shall be deemed to have timely given a
Notice of Borrowing to the Administrative Agent requesting the Lenders to make a
Base Rate Borrowing on the date on which such drawing is honored in an exact
amount due to the Issuing Bank; provided that for purposes solely of such
Borrowing, the conditions precedent set forth in Section 3.2 hereof shall not be
applicable. The Administrative Agent shall notify the Lenders of such Borrowing
in accordance with Section 2.3, and each Lender shall make the proceeds of its
Base Rate Loan included in such Borrowing available to the Administrative Agent
for the account of the Issuing Bank in accordance with Section 2.5. The proceeds
of such Borrowing shall be applied directly by the Administrative Agent to
reimburse the Issuing Bank for such LC Disbursement.

 

(e)          If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than the
Issuing Bank) shall be obligated to fund the participation that such Lender
purchased pursuant to subsection (a) of this Section in an amount equal to its
Pro Rata Share of such LC Disbursement on and as of the date which such Base
Rate Borrowing should have occurred. Each Lender’s obligation to fund its
participation shall be absolute and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
against the Issuing Bank or any other Person for any reason whatsoever, (ii) the
existence of a Default or an Event of Default or the termination of the
Aggregate Commitments, (iii) any adverse change in the condition (financial or
otherwise) of the Borrower or any of its Subsidiaries, (iv) any breach of this
Agreement by the Borrower or any other Lender, (v) any amendment, renewal or
extension of any Letter of Credit or (vi) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing. On the date
that such participation is required to be funded, each Lender shall promptly
transfer, in immediately available funds, the amount of its participation to the
Administrative Agent for the account of the Issuing Bank. Whenever, at any time
after the Issuing Bank has received from any such Lender the funds for its
participation in a LC Disbursement, the Issuing Bank (or the Administrative
Agent on its behalf) receives any payment on account thereof, the Administrative
Agent or the Issuing Bank, as the case may be, will distribute to such Lender
its Pro Rata Share of such payment; provided that if such payment is required to
be returned for any reason to the Borrower or to a trustee, receiver,
liquidator, custodian or similar official in any bankruptcy proceeding, such
Lender will return to the Administrative Agent or the Issuing Bank any portion
thereof previously distributed by the Administrative Agent or the Issuing Bank
to it.

 

(f)          To the extent that any Lender shall fail to pay any amount required
to be paid pursuant to subsection (d) or (e) of this Section on the due date
therefor, such Lender shall pay interest to the Issuing Bank (through the
Administrative Agent) on such amount from such due date to the date such payment
is made at a rate per annum equal to the Federal Funds Rate; provided that if
such Lender shall fail to make such payment to the Issuing Bank within three (3)
Business Days of such due date, then, retroactively to the due date, such Lender
shall be obligated to pay interest on such amount at the Base Rate.

 

 47 

 

 

(g)          If any Event of Default shall occur and be continuing, on the
Business Day that the Borrower receives notice from the Administrative Agent or
the Required Lenders demanding that its reimbursement obligations with respect
to the Letters of Credit be Cash Collateralized pursuant to this subsection, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Issuing Bank and the
Lenders, an amount in cash equal to 105% of the aggregate LC Exposure of all
Lenders as of such date plus any accrued and unpaid fees thereon; provided that
such obligation to Cash Collateralize the reimbursement obligations of the
Borrower with respect to the Letters of Credit shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in Section 8.1(g) or (h). Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. The Borrower agrees to execute
any documents and/or certificates to effectuate the intent of this subsection.
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest and profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it had not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated, with the consent of the Required Lenders, be applied to satisfy
other obligations of the Borrower under this Agreement and the other Loan
Documents. If the Borrower is required to Cash Collateralize its reimbursement
obligations with respect to the Letters of Credit as a result of the occurrence
of an Event of Default, such cash collateral so posted (to the extent not so
applied as aforesaid) shall be returned to the Borrower within three (3)
Business Days after all Events of Default have been cured or waived.

 

(h)          Upon the request of any Lender, but no more frequently than
quarterly, the Issuing Bank shall deliver (through the Administrative Agent) to
each Lender and the Borrower a report describing the aggregate Letters of Credit
then outstanding. Upon the request of any Lender from time to time, the Issuing
Bank shall deliver to such Lender any other information reasonably requested by
such Lender with respect to each Letter of Credit then outstanding.

 

(i)          The Borrower’s obligation to reimburse LC Disbursements hereunder
shall be absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under all circumstances
whatsoever and irrespective of any of the following circumstances:

 

(i)          any lack of validity or enforceability of any Letter of Credit or
this Agreement;

 

(ii)         the existence of any claim, set-off, defense or other right which
the Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;

 

(iii)        any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect;

 

(iv)        payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document to the Issuing Bank that does not
comply with the terms of such Letter of Credit;

 

 48 

 

 

(v)         any other event or circumstance whatsoever, whether or not similar
to any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of set-off
against, the Borrower’s obligations hereunder; or

 

(vi)        the existence of a Default or an Event of Default.

 

Neither the Administrative Agent, the Issuing Bank, any Lender nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 

(j)          Unless otherwise expressly agreed by the Issuing Bank and the
Borrower when a Letter of Credit is issued and subject to applicable laws, (i)
each standby Letter of Credit shall be governed by the “International Standby
Practices 1998” (ISP98) (or such later revision as may be published by the
Institute of International Banking Law & Practice on any date any Letter of
Credit may be issued), (ii) each documentary Letter of Credit shall be governed
by the Uniform Customs and Practices for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600 (or such later revision as
may be published by the International Chamber of Commerce on any date any Letter
of Credit may be issued) and (iii) the Borrower shall specify the foregoing in
each letter of credit application submitted for the issuance of a Letter of
Credit.

 

Section 2.22.     Mitigation of Obligations. If any Lender requests compensation
under Section 2.17, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.19, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.17 or Section 2.19, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all costs and expenses incurred by any Lender in connection with such
designation or assignment.

 

 49 

 

 

Section 2.23.      Replacement of Lenders. If (a) any Lender requests
compensation under Section 2.17, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.19, or (b) any Lender is a Defaulting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions set forth
in Section 10.4(b)), all of its interests, rights (other than its existing
rights to payments pursuant to Section 2.17 or 2.20, as applicable) and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal amount of
all Loans owed to it, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder from the assignee (in the case of such
outstanding principal and accrued interest) and from the Borrower (in the case
of all other amounts), and (iii) in the case of a claim for compensation under
Section 2.17 or payments required to be made pursuant to Section 2.19, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

 

Section 2.24.       Defaulting Lenders.

 

(a)          Cash Collateral.

 

(i)          At any time that there shall exist a Defaulting Lender, within one
Business Day following the written request of the Administrative Agent or the
Issuing Bank (with a copy to the Administrative Agent) the Borrower shall Cash
Collateralize the Issuing Bank’s LC Exposure with respect to such Defaulting
Lender (determined after giving effect to Section 2.24(b)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than 105%
of the Issuing Bank’s LC Exposure with respect to such Defaulting Lender.

 

(ii)         The Borrower, and to the extent provided by any Defaulting Lender,
such Defaulting Lender, hereby grants to the Administrative Agent, for the
benefit of the Issuing Bank, and agrees to maintain, a first priority security
interest in all such Cash Collateral as security for the Defaulting Lenders’
obligation to fund participations in respect of Letters of Credit, to be applied
pursuant to clause (iii) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and the Issuing Bank as herein provided, or
that the total amount of such Cash Collateral is less than the minimum amount
required pursuant to clause (i) above, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).

 

(iii)        Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.24(a) or Section
2.24(b) in respect of Letters of Credit shall be applied to the satisfaction of
the Defaulting Lender’s obligation to fund participations in respect of Letters
of Credit or LC Disbursements (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

 

 50 

 

 

(iv)        Cash Collateral (or the appropriate portion thereof) provided to
reduce any Issuing Bank’s LC Exposure shall no longer be required to be held as
Cash Collateral pursuant to this Section 2.24(a) following (A) the elimination
of the applicable LC Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (B) the determination by the Administrative
Agent and the Issuing Bank that there exists excess Cash Collateral; provided
that, subject to Section 2.24(b) through (d) the Person providing Cash
Collateral and each Issuing Bank may agree that Cash Collateral shall be held to
support future anticipated LC Exposure or other obligations and provided further
that to the extent that such Cash Collateral was provided by the Borrower, such
Cash Collateral shall remain subject to the security interest granted pursuant
to the Loan Documents.

 

(b)          Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)          Such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in the definition of Required Lenders and in Section 10.2.

 

(ii)         Any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.7 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Bank hereunder; third, to Cash Collateralize the Issuing Bank’s LC
Exposure with respect to such Defaulting Lender in accordance with Section
2.24(a); fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the Issuing Banks’ future LC Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.24(a); sixth, to the payment of any
amounts owing to the Lenders or the Issuing Bank as a result of any judgment of
a court of competent jurisdiction obtained by any Lender or the Issuing Bank
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 3.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations are held by the Lenders pro rata in accordance
with their Commitments without giving effect to sub-section (iv) below. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.24(b)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

 51 

 

 

(iii)        (A) No Defaulting Lender shall be entitled to receive any unused
commitment fee pursuant to Section 2.13(b) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

 

(B)         Each Defaulting Lender shall be entitled to receive letter of credit
fees pursuant to Section 2.13(c) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to that portion of its LC
Exposure for which it has provided Cash Collateral pursuant to Section 2.24(a).

 

(C)         With respect to any unused commitment fee or letter of credit fee
not required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Letters of Credit that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each
Issuing Bank the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to the Issuing Bank’s LC Exposure with respect to
such Defaulting Lender, and (z) not be required to pay the remaining amount of
any such fee.

 

(iv)        All or any part of such Defaulting Lender’s participation in Letters
of Credit shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Pro Rata Shares of the Commitments (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that (x)
the conditions set forth in Section 3.2 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(v)         If the reallocation described in clause (iv) above cannot, or can
only partially, be effected, the Borrower shall, without prejudice to any right
or remedy available to it hereunder or under law, Cash Collateralize the Issuing
Banks’ LC Exposure with respect to such Defaulting Lender in accordance with the
procedures set forth in Section 2.24(a).

 

(c)          Defaulting Lender Cure. If the Borrower, the Administrative Agent
and Issuing Bank agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit to be held pro rata by
the Lenders in accordance with the applicable Commitments (without giving effect
to Section 2.24(b)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

 52 

 

 

(d)          New Letters of Credit. So long as any Lender is a Defaulting
Lender, no Issuing Bank shall be required to issue, extend, renew or increase
any Letter of Credit unless it is satisfied that it will have no LC Exposure
after giving effect thereto.

 

ARTICLE III

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

 

Section 3.1.          Conditions to Effectiveness. The amendment and restatement
of the Existing Credit Agreement, the obligations of the Lenders to make Loans
and the obligation of the Issuing Bank to issue any Letters of Credit hereunder
shall not become effective until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 10.2):

 

(a)          The Administrative Agent shall have received payment of all fees,
expenses and other amounts due and payable on or prior to the Closing Date,
including reimbursement or payment of all out-of-pocket expenses of the
Administrative Agent, the Sole Lead Arranger and their Affiliates (including
reasonable fees, charges and disbursements of counsel to the Administrative
Agent) required to be reimbursed or paid by the Borrower hereunder, under any
other Loan Document and under any agreement with the Administrative Agent or the
Sole Lead Arranger.

 

(b)          The Administrative Agent (or its counsel) shall have received the
following, each to be in form and substance satisfactory to the Administrative
Agent:

 

(i)          a counterpart of this Agreement signed by or on behalf of each
party hereto or written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement;

 

(ii)         a certificate of the Secretary or Assistant Secretary of each Loan
Party dated as of the Closing Date, attaching and certifying copies of its
bylaws, or partnership agreement or limited liability company agreement, and of
the resolutions of its board of directors or other equivalent governing body, or
comparable organizational documents and authorizations, authorizing the
execution, delivery and performance of the Loan Documents to which it is a party
and certifying the name, title and true signature of each officer of such Loan
Party executing the Loan Documents to which it is a party;

 

(iii)        certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Loan Party and each other jurisdiction
where such Loan Party is required to be qualified to do business as a foreign
corporation, each dated as of a recent date;

 

 53 

 

 

(iv)        a favorable written opinion of Baker & Hostetler LLP, as Nevada and
Texas counsel to the Loan Parties dated as of the Closing Date, addressed to the
Administrative Agent, the Issuing Bank and each of the Lenders, and covering
such matters relating to the Loan Parties, the Loan Documents and the
transactions contemplated therein as the Administrative Agent or the Required
Lenders shall reasonably request (which opinions will expressly permit reliance
by permitted successors and assigns of the Administrative Agent, the Issuing
Bank and the Lenders);

 

(v)         a certificate dated the Closing Date and signed by a Responsible
Officer, certifying that after giving effect to the funding of any initial
Borrowing, (x) no Default or Event of Default exists, (y) all representations
and warranties of each Loan Party set forth in the Loan Documents are true and
correct and (z) since the date of the financial statements of the Borrower
described in Section 4.4, there shall have been no change which has had or could
reasonably be expected to have a Material Adverse Effect;

 

(vi)        a duly executed Notice of Borrowing for the initial Borrowing;

 

(vii)       a duly executed funds disbursement agreement, dated as of the
Closing Date together with a report setting forth the sources and uses of the
proceeds hereof;

 

(viii)      a certificate dated the Closing Date and signed by a Responsible
Officer, (A) certifying that (1) all consents, approvals, authorizations,
registrations and filings and orders (“Consents”) required or advisable to be
made or obtained under any Requirement of Law, or by any Contractual Obligation
of any Loan Party, in connection with the execution, delivery, performance,
validity and enforceability of the Loan Documents and the Wishbone Acquisition
Agreement or any of the transactions contemplated thereby have been obtained,
(2) such Consents, are in full force and effect and all applicable waiting
periods have expired, and no investigation or inquiry by any governmental
authority regarding the Commitments or any transaction being financed with the
proceeds thereof (including the Wishbone Transactions) is ongoing and (3)
attached thereto is a true and correct copy of all such Consents or (B)
certifying that no such Consents are required;

 

(ix)         (A) a pro forma consolidated income statement as of and for the
twelve month period ending on December 31, 2018 (the “Recent Reporting Date”),
giving effect to the Wishbone Transactions and the financing contemplated by
this Agreement as if such transactions had occurred on the first day of such
period, (B) a pro forma consolidated balance sheet as of and for the Recent
Reporting Date, giving effect to the Wishbone Transactions and the financing
contemplated by this Agreement as if such transactions had occurred on the
Closing Date and (C) a pro forma cash flow statement and projections based on
information provided by the sellers under the Wishbone Acquisition Agreement
(collectively, the “Pro Forma Statements and Projections”), in each case, in
form and substance reasonably acceptable by Administrative Agent, together with
such information as the Administrative Agent may reasonably request to confirm
the tax, legal and business assumptions made in such Pro Forma Statements and
Projections and pro forma compliance with the financial covenants set forth in
Article VI of this Agreement;

 

(x)          a certificate, dated the Closing Date and signed by the chief
financial officer of each Loan Party, (A) confirming that each Loan Party is
Solvent before and after giving effect to the funding of the initial Borrowing
and the consummation of the Wishbone Transactions and (B) demonstrating pro
forma compliance with the financial covenants set forth in Article VI of this
Agreement (and setting forth in reasonable detail such calculations);

 

 54 

 

 

(xi)         a reaffirmation and amendment of the Guaranty and Security
Agreement, duly executed by the Borrower and each of its Subsidiaries, together
with (A) UCC financing statements and other applicable documents under the laws
of all necessary or appropriate jurisdictions with respect to the perfection of
the Liens granted under the Guaranty and Security Agreement, as requested by the
Administrative Agent in order to perfect such Liens, duly authorized by the Loan
Parties, (B) copies of favorable UCC, tax, judgment and fixture lien search
reports in all necessary or appropriate jurisdictions and under all legal and
trade names of the Loan Parties, as requested by the Administrative Agent,
indicating that there are no prior Liens on any of the Collateral other than
Excepted Liens and Liens to be released on the Closing Date, (C) original
certificates evidencing all issued and outstanding shares of Capital Stock of
all Subsidiaries owned directly by any Loan Party (for any such Subsidiaries
that are certificated), together with stock or membership interest powers or
other appropriate instruments of transfer executed in blank and (D)
acknowledgements with respect to pledged equity interests other than stock of a
corporation, duly executed by the issuer of such equity interests and the
Borrower.

 

(xii)        Control Account Agreements for any Controlled Account, duly
executed by each bank or other financial institution with whom any Loan Party
maintains such Controlled Account and the applicable Loan Party.

 

(xiii)       Mortgages (and, as applicable, reaffirmations and amendments of
existing Mortgages) covering such Oil and Gas Properties of the Loan Parties as
requested by the Administrative Agent (which in any event will represent at
least eighty percent (80%) of the total value of the Oil and Gas Properties
evaluated by the Initial Reserve Report), duly executed by each applicable Loan
Party and evidence satisfactory to the Administrative Agent that such Mortgages
(including, as applicable, existing Mortgages being reaffirmed and amended)
create a first-priority Lien (provided that Excepted Liens of the type described
in clauses (i) to (iii) and (v) of the definition thereof may exist, but subject
to the provisos at the end of such definition) on the Oil and Gas Properties of
the Loan Parties covered by such Mortgages (it being understood that any filing
or recordation may occur after the Closing Date so long as the Administrative
Agent has the authority to make such filings and recordations on the Closing
Date);

 

(xiv)      Transfer Letters as may be required by the Administrative Agent, duly
executed by each Loan Party that executes a Mortgage;

 

(xv)       title information so that, together with title information previously
delivered to the Administrative Agent, the Administrative Agent has received
satisfactory title information on at least 80% of the total value of the Oil and
Gas Properties of the Borrower covered by the Initial Reserve Report;

 

(xvi)      to the extent not previously delivered to the Administrative Agent,
true, accurate and complete copies of all Material Agreements;

 

(xvii)     certificates of insurance, in form and detail acceptable to the
Administrative Agent, describing the types and amounts of insurance (property
and liability) maintained by any of the Loan Parties, in each case naming the
Administrative Agent as loss payee or additional insured, as the case may be,
together with a lender’s loss payable endorsement in form and substance
satisfactory to the Administrative Agent;

 

(xviii)    lien searches, environmental reports, and such other diligence as the
Sole Lead Arranger may reasonably require with respect to the Acquired Assets,
including the Phase I report conducted by Environmental Consultants, Inc.;

 

 55 

 

 

(xix)       at least five (5) Business Days prior to the Closing Date, all
documentation and other information required by bank regulatory authorities or
reasonably requested by the Administrative Agent or any Lender under or in
respect of applicable “know your customer” and anti-money laundering Legal
Requirements including the Patriot Act and, if Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification in relation to Borrower; and

 

(xx)        fully executed copies of the Wishbone Acquisition Agreement and all
other material documents and agreements evidencing the Wishbone Transactions,
together with all exhibits and schedules, certified by a Responsible Officer of
the Borrower as being true and correct and complete.

 

(c)          The Wishbone Transactions shall have been consummated (or shall be
consummated on the Closing Date substantially simultaneously with the funding of
the requested Loans on the Closing Date) (x) in accordance with applicable
Requirements of Law and (y) in accordance with the terms and conditions of the
Wishbone Acquisition Agreement without giving effect to any waiver,
modifications or consent thereunder that is materially adverse to the interests
of the Lenders (as reasonably determined by the Administrative Agent) unless
approved by the Administrative Agent.

 

(d)          All approvals of a Governmental Authority or third party necessary
in connection with the Wishbone Transactions, the financing and transactions
contemplated hereby and the continued operations of Borrower’s business shall
have been obtained and shall be in full force and effect, and all applicable
waiting periods shall have expired without any action being taken or threatened
by any competent authority that would restrain, prevent or otherwise impose
adverse conditions on the Wishbone Transactions or the financing thereof, or any
transactions contemplated hereby.

 

(e)          There is no action, suit, investigation or proceeding pending or
threatened in any court or before any arbitrator or Governmental Authority that
purports to affect the Wishbone Transactions or the financing thereof, any
transaction contemplated hereby, or that could have a Material Adverse Effect or
a material adverse effect on the Wishbone Transactions or the financing thereof,
the Acquired Assets or any transaction contemplated hereby or on the ability of
any Loan Party to perform its obligations under the Loan Documents.

 

(f)          Since December 31, 2018, there has been no event or condition that
has had or could reasonably be expected to have a Material Adverse Effect.

 

(g)          The purchase price reduction under the Wishbone Acquisition
Agreement as a result of title defects, environmental defects, preferential
rights, unobtained consents and casualty losses (as calculated pursuant to
Section 7.4 of the Wishbone Acquisition Agreement) shall not exceed twenty
percent (20%) of the Purchase Price (as defined in the Wishbone Acquisition
Agreement), unless approved by the Administrative Agent.

 

Without limiting the generality of the provisions of this Section, for purposes
of determining compliance with the conditions specified in this Section, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved of, accepted or been satisfied with each document or other matter
required thereunder to be consented to, approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

 56 

 

 

Section 3.2.         Conditions to Each Credit Event. The obligation of each
Lender to make a Loan on the occasion of any Borrowing and of the Issuing Bank
to issue, amend, renew or extend any Letter of Credit is subject to Section
2.24(c) and the satisfaction of the following conditions:

 

(a)          at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default, Event of Default or Borrowing Base Deficiency
shall exist;

 

(b)          at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, all representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct in all material respects
(other than those representations and warranties that are expressly qualified by
a Material Adverse Effect or other materiality, in which case such
representations and warranties shall be true and correct in all respects);

 

(c)          since December 31, 2018, there shall have been no change which has
had or could reasonably be expected to have a Material Adverse Effect;

 

(d)          in the case of a Borrowing, the Borrower shall have delivered the
required Notice of Borrowing; and

 

(e)          the Administrative Agent shall have received such other documents,
certificates, information or legal opinions as the Administrative Agent or the
Required Lenders may reasonably request, all in form and substance reasonably
satisfactory to the Administrative Agent or the Required Lenders.

 

Each Borrowing and each issuance, amendment, renewal or extension of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in subsections (a), (b)
and (c) of this Section.

 

Section 3.3.          Delivery of Documents. All of the Loan Documents,
certificates, legal opinions and other documents and papers referred to in this
Article, unless otherwise specified, shall be delivered to the Administrative
Agent for the account of each of the Lenders and in sufficient counterparts or
copies for each of the Lenders and shall be in form and substance satisfactory
in all respects to the Administrative Agent.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent, each Lender
and the Issuing Bank as follows:

 

Section 4.1.          Existence; Power. The Borrower and each of its
Subsidiaries (i) is duly organized, validly existing and in good standing as a
corporation, partnership or limited liability company under the laws of the
jurisdiction of its organization, (ii) has all requisite power and authority to
carry on its business as now conducted, and (iii) is duly qualified to do
business, and is in good standing, in each jurisdiction where such qualification
is required, except where a failure to be so qualified could not reasonably be
expected to result in a Material Adverse Effect.

 

 57 

 

 

Section 4.2.        Organizational Power; Authorization. The execution, delivery
and performance by each Loan Party of the Loan Documents to which it is a party
are within such Loan Party’s organizational powers and have been duly authorized
by all necessary organizational and, if required, shareholder, partner or member
action. This Agreement has been duly executed and delivered by the Borrower and
constitutes, and each other Loan Document to which any Loan Party is a party,
when executed and delivered by such Loan Party, will constitute, valid and
binding obligations of the Borrower or such Loan Party (as the case may be),
enforceable against it in accordance with their respective terms, except as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.

 

Section 4.3.        Governmental Approvals; No Conflicts. The execution,
delivery and performance by each Loan Party of the Loan Documents to which it is
a party (a) do not require any consent or approval of, registration or filing
with, or any action by, any Governmental Authority, except those as have been
obtained or made and are in full force and effect and except for filings
necessary to perfect or maintain perfection of the Liens created under the Loan
Documents, (b) will not violate any Requirement of Law applicable to the
Borrower or any of its Subsidiaries or any judgment, order or ruling of any
Governmental Authority, (c) will not violate or result in a default under any
Contractual Obligation of the Borrower or any of its Subsidiaries or any of its
assets or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries and (d) will not result in the creation
or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries, except Liens (if any) created under the Loan Documents.

 

Section 4.4.        Financial Statements. The Borrower has furnished to each
Lender (i) the audited consolidated balance sheet of the Borrower and its
Subsidiaries as of December 31, 2018, and the related audited consolidated
statements of income, shareholders’ equity and cash flows for the Fiscal Year
then ended, prepared by Eide Bailly LLP and (ii) the unaudited pro forma
consolidated balance sheet of the Borrower and its Subsidiaries as of the
Closing Date, and the related unaudited pro forma consolidated statements of
income and cash flows as of the Closing Date, certified by a Responsible
Officer. Such financial statements fairly present the consolidated financial
condition of the Borrower and its Subsidiaries as of such dates and the
consolidated results of operations for such periods in conformity with GAAP
consistently applied, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii). Since
December 31, 2018, there have been no changes with respect to the Borrower and
its Subsidiaries which have had or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

Section 4.5.         Litigation and Environmental Matters.

 

(a)          No litigation, investigation or proceeding of or before any
arbitrators or Governmental Authorities is pending against or, to the knowledge
of the Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination that could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect or (ii) which in any manner draws
into question the validity or enforceability of this Agreement or any other Loan
Document.

 

(b)          Except for the matters set forth on Schedule 4.5:

 

(i)          each Loan Party and its Properties and operations thereon are, and
within all applicable statute of limitation periods have been, in compliance
with all applicable Environmental Laws;

 

(ii)         each Loan Party has obtained all Environmental Permits required for
its operations and each of its Properties, with all such Environmental Permits
being currently in full force and effect, and no Loan Party has received any
written notice or otherwise has knowledge that any such existing Environmental
Permit will be revoked or that any application for any new Environmental Permit
or renewal of any existing Environmental Permit will be protested or denied;

 

 58 

 

 

(iii)        there are no claims, demands, suits, orders, inquiries, or
proceedings concerning any violation of, or any Environmental Liability
(including as a potentially responsible party) under, any applicable
Environmental Laws that is pending or, to any Loan Party’s knowledge, threatened
against any Loan Party or any of its Properties or as a result of any operations
at such Properties;

 

(iv)        none of the Properties of the Loan Parties contain or have contained
any: (A) underground storage tanks; (B) asbestos-containing materials;
(C) landfills or dumps; (D) hazardous waste management units as defined pursuant
to RCRA or any comparable state law; or (E) sites on or nominated for the
National Priority List promulgated pursuant to CERCLA or any state remedial
priority list promulgated or published pursuant to any comparable state law;

 

(v)         there has been no Release or, to any Loan Party’s knowledge,
threatened Release, of Hazardous Materials at, on, under or from any Loan
Party’s Properties, there are no investigations, remediations, abatements,
removals, or monitorings of Hazardous Materials required under applicable
Environmental Laws at such Properties and, to the knowledge of each Loan Party,
none of such Properties are adversely affected by any Release or threatened
Release of a Hazardous Material originating or emanating from any other real
property;

 

(vi)        no Loan Party has received any written notice asserting an alleged
Environmental Liability or obligation under any applicable Environmental Laws
with respect to the investigation, remediation, abatement, removal, or
monitoring of any Hazardous Materials at, under, or Released or threatened to be
Released from any real properties offsite from any Loan Party’s Properties and
there are no conditions or circumstances that could reasonably be expected to
result in the receipt of such written notice;

 

(vii)       to the knowledge of each Loan Party, there has been no exposure of
any Person or Property to any Hazardous Materials as a result of or in
connection with the operations and businesses of any Loan Party’s Properties
that could reasonably be expected to form the basis for a claim for
Environmental Liability; and

 

(viii)      each Loan Party has provided to the Administrative Agent complete
and correct copies of all material environmental site assessment reports,
investigations, studies, analyses, and correspondence on environmental matters
(including matters relating to any alleged non-compliance with or liability
under Environmental Laws) that are in any Loan Party’s possession or control and
relating to their respective Properties or operations thereon.

 

Section 4.6.          Compliance with Laws and Agreements. The Borrower and each
of its Subsidiaries is in compliance with (a) all Requirements of Law and all
judgments, decrees and orders of any Governmental Authority and (b) all
indentures, agreements or other instruments binding upon it or its properties,
except where non-compliance, either individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 



 59 

 

 

Section 4.7.          Investment Company Act. Neither the Borrower nor any of
its Subsidiaries is (a) an “investment company” or is “controlled” by an
“investment company”, as such terms are defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended and in effect from time to
time, or (b) otherwise subject to any other regulatory scheme limiting its
ability to incur debt or requiring any approval or consent from, or registration
or filing with, any Governmental Authority in connection therewith.

 

Section 4.8.         Taxes. The Borrower and its Subsidiaries and each other
Person for whose taxes the Borrower or any of its Subsidiaries could become
liable have timely filed or caused to be filed all Federal income tax returns
and all other material tax returns that are required to be filed by them, and
have paid all taxes shown to be due and payable on such returns or on any
assessments made against it or its property and all other taxes, fees or other
charges imposed on it or any of its property by any Governmental Authority,
except where the same are currently being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as the case may be,
has set aside on its books adequate reserves in accordance with GAAP. The
charges, accruals and reserves on the books of the Borrower and its Subsidiaries
in respect of such taxes are adequate, and no tax liabilities that could be
materially in excess of the amount so provided are anticipated. Neither the
Borrower nor any of its Subsidiaries has any obligation to pay or has any
liability with respect to any of their Affiliates’ tax liability. No tax Lien
has been filed and, to the knowledge of any Loan Party, no claim is being
asserted with respect to any such tax or other such governmental charge.

 

Section 4.9.         Margin Regulations. None of the proceeds of any of the
Loans or Letters of Credit will be used, directly or indirectly, for
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of such terms under Regulation U or for any purpose that violates the
provisions of Regulation T, Regulation U or Regulation X. Neither the Borrower
nor any of its Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying “margin stock”.

 



 60 

 

 

Section 4.10.        ERISA. Each Plan is in substantial compliance in form and
operation with its terms and with ERISA and the Code (including, without
limitation, the Code provisions compliance with which is necessary for any
intended favorable tax treatment) and all other applicable laws and regulations.
Each Plan (and each related trust, if any) which is intended to be qualified
under Section 401(a) of the Code has received a favorable determination letter
from the Internal Revenue Service to the effect that it meets the requirements
of Sections 401(a) and 501(a) of the Code covering all applicable tax law
changes, or is comprised of a master or prototype plan that has received a
favorable opinion letter from the Internal Revenue Service, and nothing has
occurred since the date of such determination that would adversely affect such
determination (or, in the case of a Plan with no determination, nothing has
occurred that would adversely affect the issuance of a favorable determination
letter or otherwise adversely affect such qualification). No ERISA Event has
occurred or is reasonably expected to occur. There exists no Unfunded Pension
Liability with respect to any Plan. None of the Borrower, any of its
Subsidiaries or any ERISA Affiliate is making or accruing an obligation to make
contributions, or has, within any of the five calendar years immediately
preceding the date this assurance is given or deemed given, made or accrued an
obligation to make, contributions to any Multiemployer Plan. There are no
actions, suits or claims pending against or involving a Plan (other than routine
claims for benefits) or, to the knowledge of the Borrower, any of its
Subsidiaries or any ERISA Affiliate, threatened, which would reasonably be
expected to be asserted successfully against any Plan and, if so asserted
successfully, would reasonably be expected either singly or in the aggregate to
result in liability to the Borrower or any of its Subsidiaries. The Borrower,
each of its Subsidiaries and each ERISA Affiliate have made all contributions to
or under each Plan and Multiemployer Plan required by law within the applicable
time limits prescribed thereby, by the terms of such Plan or Multiemployer Plan,
respectively, or by any contract or agreement requiring contributions to a Plan
or Multiemployer Plan. No Plan which is subject to Section 412 of the Code or
Section 302 of ERISA has applied for or received an extension of any
amortization period within the meaning of Section 412 of the Code or Section 303
or 304 of ERISA. None of the Borrower, any of its Subsidiaries or any ERISA
Affiliate have ceased operations at a facility so as to become subject to the
provisions of Section 4068(a) of ERISA, withdrawn as a substantial employer so
as to become subject to the provisions of Section 4063 of ERISA or ceased making
contributions to any Plan subject to Section 4064(a) of ERISA to which it made
contributions. Each Non-U.S. Plan has been maintained in compliance with its
terms and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities, except as would not reasonably be
expected to result in liability to the Borrower or any of its Subsidiaries. All
contributions required to be made with respect to a Non-U.S. Plan have been
timely made. Neither the Borrower nor any of its Subsidiaries has incurred any
obligation in connection with the termination of, or withdrawal from, any
Non-U.S. Plan. The present value of the accrued benefit liabilities (whether or
not vested) under each Non-U.S. Plan, determined as of the end of the Borrower’s
most recently ended fiscal year on the basis of reasonable actuarial
assumptions, did not exceed the current value of the assets of such Non-U.S.
Plan allocable to such benefit liabilities.

 

Section 4.11.       Ownership of Property; Insurance.

 

(a)          Each Loan Party has good and Defensible Title to the Oil and Gas
Properties evaluated in the most recently delivered Reserve Report and good
title to, or valid leasehold interests in, all of its personal Properties, in
each case free and clear of Liens prohibited by this Agreement. After giving
full effect to the Excepted Liens, each Loan Party specified as the owner owns
the net interests in production attributable to the Hydrocarbon Interests as
reflected in the most recently delivered Reserve Report, and the ownership of
such Properties shall not obligate such Loan Party to bear the costs and
expenses relating to the maintenance, development and operations of each such
Property in an amount in excess of the working interest of such Property set
forth in the most recently delivered Reserve Report that is not offset by a
corresponding proportionate increase in such Loan Party’s net revenue interest
in such Property.

 

(b)          All leases and agreements necessary for the conduct of the business
of each Loan Party are valid and subsisting, in full force and effect, and there
exists no default or event or circumstance which with the giving of notice or
the passage of time or both would give rise to a default under any such lease or
agreement.

 

(c)          The rights and Properties presently owned, leased or licensed by
each Loan Party including, without limitation, all easements and rights of way,
include all rights and Properties necessary to permit each Loan Party to conduct
its business in all respects in the same manner as its business has been
conducted prior to the date hereof.

 

(d)          The Oil and Gas Properties (and Properties unitized therewith) of
each Loan Party have been maintained, operated and developed in a good and
workmanlike manner and in conformity with all Requirements of Law and in
conformity with the provisions of all leases, subleases or other contracts
comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of the Oil and Gas Properties of such Loan Party.
Specifically in connection with the foregoing, (i) no Oil and Gas Property of
any Loan Party is subject to having allowable production reduced below the full
and regular allowable (including the maximum permissible tolerance) because of
any overproduction (whether or not the same was permissible at the time) and
(ii) none of the wells comprising a part of the Oil and Gas Properties (or
Properties unitized therewith) of any Loan Party is deviated from the vertical
more than the maximum permitted by Requirements of Law, and such wells are, in
fact, bottomed under and are producing from, and the well bores are wholly
within, the Oil and Gas Properties (or in the case of wells located on
Properties unitized therewith, such unitized Properties) of such Loan Party. All
pipelines, wells, gas processing plants, platforms and other material
improvements, fixtures and equipment owned in whole or in part by each Loan
Party that are necessary to conduct normal operations are being maintained in a
state adequate to conduct normal operations, and with respect to such of the
foregoing which are operated by such Loan Party, in a manner consistent with
such Loan Party’s past practices.

 

 61 

 

 

(e)          Each Loan Party owns, or is licensed or otherwise has the right to
use, all patents, trademarks, service marks, trade names, copyrights and other
intellectual property material to its business, and the use thereof by such Loan
Party does not infringe in any material respect on the rights of any other
Person. Each Loan Party either owns or has valid licenses or other rights to use
all databases, geological data, geophysical data, engineering data, seismic
data, maps, interpretations and other technical information used in its business
as presently conducted, subject to the limitations contained in the agreements
governing the use of the same, which limitations are customary for companies
engaged in the business of the exploration and production of Hydrocarbons.

 

(f)          Each Loan Party has (i) all insurance policies sufficient for the
compliance by it with all Requirements of Law and all agreements including Flood
Insurance, if required and (ii) insurance coverage in at least amounts and
against such risk (including, without limitation, public liability) that are
usually insured against by companies similarly situated and engaged in the same
or a similar business for the assets and operations of such Loan Party. The
Administrative Agent and the Lenders have been named as additional insureds in
respect of such liability insurance policies and the Administrative Agent has
been named as loss payee with respect to Property loss insurance.

 

Section 4.12.       Disclosure.

 

(a)          The Borrower has disclosed to Administrative Agent and the Lenders
all agreements, instruments, and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, either individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the reports (including,
without limitation, all reports that the Borrower is required to file with the
Securities and Exchange Commission), financial statements, certificates or other
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation or syndication of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by any other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, taken as a whole in light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

 

(b)          As of the Closing Date, the information included in the Beneficial
Ownership Certification is true and correct in all respects.

 

Section 4.13.       Labor Relations. There are no strikes, lockouts or other
material labor disputes or grievances against the Borrower or any of its
Subsidiaries, or, to the Borrower’s knowledge, threatened against or affecting
the Borrower or any of its Subsidiaries, and no significant unfair labor
practice charges or grievances are pending against the Borrower or any of its
Subsidiaries, or, to the Borrower’s knowledge, threatened against any of them
before any Governmental Authority. All payments due from the Borrower or any of
its Subsidiaries pursuant to the provisions of any collective bargaining
agreement have been paid or accrued as a liability on the books of the Borrower
or any such Subsidiary, except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

 62 

 

 

Section 4.14.       Subsidiaries. Schedule 4.14 sets forth the name of, the
ownership interest of the applicable Loan Party in, the jurisdiction of
incorporation or organization of, and the type of each Subsidiary of the
Borrower and the other Loan Parties and identifies each Subsidiary that is a
Subsidiary Loan Party, in each case as of the Closing Date. Each Subsidiary of a
Loan Party is a wholly owned Subsidiary.

 

Section 4.15.       Solvency. After giving effect to the execution and delivery
of the Loan Documents and the making of the Loans under this Agreement, each
Loan Party is Solvent.

 

Section 4.16.       Deposit and Disbursement Accounts. Schedule 4.16 lists all
banks and other financial institutions at which any Loan Party maintains deposit
accounts, lockbox accounts, disbursement accounts, investment accounts or other
similar accounts as of the Closing Date, and such Schedule correctly identifies
the name, address and telephone number of each financial institution, the name
in which the account is held, the type of the account, and the complete account
number therefor.

 

Section 4.17.       Collateral Documents.

 

(a)          The Guaranty and Security Agreement is effective to create in favor
of the Administrative Agent for the ratable benefit of the Secured Parties a
legal, valid and enforceable security interest in the Collateral (as defined
therein), and when UCC financing statements in appropriate form are filed in the
offices specified on Schedule 3 to the Guaranty and Security Agreement, the
Guaranty and Security Agreement shall constitute a fully perfected Lien (to the
extent that such Lien may be perfected by the filing of a UCC financing
statement) on, and security interest in, all right, title and interest of the
grantors thereunder in such Collateral, in each case prior and superior in right
to any other Person, other than with respect to Liens expressly permitted by
Section 7.2. When the certificates evidencing all Capital Stock pledged pursuant
to the Guaranty and Security Agreement are delivered to the Administrative
Agent, together with appropriate stock powers or other similar instruments of
transfer duly executed in blank, the Liens in such Capital Stock shall be fully
perfected first priority security interests, perfected by “control” as defined
in the UCC.

 

(b)          Each Mortgage, when duly executed and delivered by the relevant
Loan Party, will be effective to create in favor of the Administrative Agent for
the ratable benefit of the Secured Parties a legal, valid and enforceable Lien
on all of such Loan Party’s right, title and interest in and to the Mortgaged
Property of such Loan Party covered thereby and the proceeds thereof, and when
such Mortgage is filed in the real estate records where the respective Mortgaged
Property is located, such Mortgage shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of such Loan Party in
such Mortgaged Property and the proceeds thereof, in each case prior and
superior in right to any other Person, other than with respect to Liens
expressly permitted by Section 7.2.

 

(c)          No Loan Party owns any Building (as defined in the applicable Flood
Insurance Law) or Manufactured (Mobile) Home (as defined in the applicable Flood
Insurance Law) for which such Loan Party has not delivered to the Administrative
Agent evidence reasonably satisfactory to the Administrative Agent that (a) such
Loan Party maintains Flood Insurance for such Building or Manufactured (Mobile)
Home or (b) such Building or Manufactured (Mobile) Home is not located in a
Special Flood Hazard Area.

 

Section 4.18.       Restriction on Liens. No Loan Party is a party to any
agreement or arrangement (other than Capital Leases creating Liens permitted by
Section 7.2(d), but then only on the Property subject of such Capital Lease), or
subject to any order, judgment, writ or decree, which either restricts or
purports to restrict its ability to grant Liens to the Administrative Agent for
the benefit of the Secured Parties on or in respect of its Properties to secure
the Obligations and the Loan Documents.

 



 63 

 

 

Section 4.19.       Material Agreements. As of the Closing Date, all Material
Agreements of the Borrower and its Subsidiaries are described on Schedule 4.19,
and each such Material Agreement is in full force and effect. The Borrower does
not have any knowledge of any pending amendments or threatened termination of
any of the Material Agreements. As of the Closing Date, the Borrower has
delivered to the Administrative Agent a true, complete and correct copy of each
Material Agreement (including all schedules, exhibits, amendments, supplements,
modifications, assignments and all other documents delivered pursuant thereto or
in connection therewith).

 

Section 4.20.       Sanctions and Anti-Corruption Laws.

 

(a)          None of the Borrower or any of its Subsidiaries or any of their
respective directors, officers, employees, agents or affiliates is a Sanctioned
Person.

 

(b)          Borrower, its Subsidiaries and their respective directors, officers
and employees and, to the knowledge of the Borrower, the agents of the Borrower
and its Subsidiaries, are in compliance with applicable Anti-Corruption Laws and
applicable Sanctions. The Borrower and its Subsidiaries have instituted and
maintain policies and procedures designed to ensure continued compliance with
applicable Sanctions and Anti-Corruption Laws.

 

Section 4.21.      Patriot Act. Neither any Loan Party nor any of its
Subsidiaries is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act or any enabling legislation or
executive order relating thereto. Neither any Loan Party nor any or its
Subsidiaries is in violation of (a) the Trading with the Enemy Act, (b) any of
the foreign assets control regulations of the United States Treasury Department
(31 C.F.R., Subtitle B, Chapter V, as amended) or any enabling legislation or
executive order relating thereto or (c) the Patriot Act. None of the Loan
Parties (i) is a blocked person described in Section 1 of the Anti-Terrorism
Order or (ii) to the best of its knowledge, engages in any dealings or
transactions, or is otherwise associated, with any such blocked person.

 

Section 4.22.      Gas Imbalances; Prepayments. Except as set forth on Schedule
4.22 or on the most recent certificate delivered pursuant to Section 5.13(c), on
a net basis there are no gas imbalances, take or pay or other prepayments which
would require the Loan Parties to deliver Hydrocarbons produced from their Oil
and Gas Properties at some future time without then or thereafter receiving full
payment therefor exceeding one percent (1%) of the value of the proved,
developed, producing Oil and Gas Properties as set forth on the most recent
Reserve Report delivered pursuant to the terms of this Agreement in the
aggregate.

 

Section 4.23.       Marketing of Production. Except for contracts listed and in
effect on the date hereof on Schedule 4.23, and thereafter either disclosed in
writing to the Administrative Agent or included in the most recently delivered
Reserve Report (with respect to all of which contracts each Loan Party
represents it is receiving a price for all production sold thereunder which is
computed substantially in accordance with the terms of the relevant contract and
are not having deliveries curtailed substantially below the subject Property’s
delivery capacity), no material agreements exist which are not cancelable on
sixty (60) days’ notice or less without penalty or detriment for the sale of
production from any Loan Party’s Hydrocarbons (including, without limitation,
calls on or other rights to purchase, production, whether or not the same are
currently being exercised) that (i) pertain to the sale of production at a fixed
price and (ii) have a maturity or expiry date of longer than six (6) months from
the date hereof.

 

 64 

 

 

Section 4.24.      Hedging Transactions and Qualified ECP Guarantor.
Schedule 4.24, as of the date hereof, and after the date hereof, each report
required to be delivered by the Borrower pursuant to Section 5.1(e), sets forth,
a true and complete list of all Hedging Transactions of each Loan Party, the
material terms thereof (including the type, term, effective date, termination
date and notional amounts or volumes), the net mark to market value thereof, all
credit support agreements relating thereto (including any margin required or
supplied) and the counterparty to each such agreement. The Borrower and each
Guarantor is a Qualified ECP Guarantor.

 

Section 4.25.       Stanford. Stanford does not own any Property.

 

Section 4.26.       EEA Financial Institution. Neither the Borrower nor any
Subsidiary is an EEA Financial Institution.

 

ARTICLE V

AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:

 

Section 5.1.         Financial Statements and Other Information. The Borrower
will deliver to the Administrative Agent and each Lender:

 

(a)          as soon as available and in any event within 90 days after the end
of each Fiscal Year of the Borrower, a copy of the annual audited report for
such Fiscal Year for the Borrower and its Subsidiaries, containing a
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Year and the related consolidated statements of income,
stockholders’ equity and cash flows (together with all footnotes thereto) of the
Borrower and its Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the figures for the previous Fiscal Year, all in reasonable
detail and reported on by Eide Bailly LLP or other independent public
accountants of nationally recognized standing (without a “going concern” or like
qualification, exception or explanation and without any qualification or
exception as to the scope of such audit) to the effect that such financial
statements present fairly in all material respects the financial condition and
the results of operations of the Borrower and its Subsidiaries for such Fiscal
Year on a consolidated basis in accordance with GAAP and that the examination by
such accountants in connection with such consolidated financial statements has
been made in accordance with generally accepted auditing standards;

 

(b)          as soon as available and in any event within 45 days after the end
of each Fiscal Quarter of the Borrower, an unaudited consolidated and
consolidating balance sheet of the Borrower and its Subsidiaries as of the end
of such Fiscal Quarter and the related unaudited consolidated and consolidating
statements of income and cash flows of the Borrower and its Subsidiaries for
such Fiscal Quarter and the then elapsed portion of such Fiscal Year, setting
forth in each case in comparative form the figures for the corresponding Fiscal
Quarter and the corresponding portion of the Borrower’s previous Fiscal Year;

 

 65 

 

 

(c)          concurrently with the delivery of the financial statements referred
to in subsections (a) and (b) of this Section (other than the financial
statements for the fourth Fiscal Quarter of each Fiscal Year delivered pursuant
to subsection (b) of this Section), a Compliance Certificate signed by the
principal executive officer or the principal financial officer of the Borrower
(i) certifying as to whether there exists a Default or Event of Default on the
date of such certificate and, if a Default or an Event of Default then exists,
specifying the details thereof and the action which the Borrower has taken or
proposes to take with respect thereto, (ii) setting forth in reasonable detail
calculations demonstrating compliance with the financial covenants set forth in
Article VI, (iii) specifying any change in the identity of the Subsidiaries as
of the end of such Fiscal Year or Fiscal Quarter from the Subsidiaries
identified to the Administrative Agent and the Lenders on the Closing Date or as
of the most recent Fiscal Year or Fiscal Quarter, as the case may be, and (iv)
stating whether any change in GAAP or the application thereof has occurred since
the date of the mostly recently delivered audited financial statements of the
Borrower and its Subsidiaries, and, if any change has occurred, specifying the
effect of such change on the financial statements accompanying such Compliance
Certificate;

 

(d)          concurrently with the delivery of the financial statements referred
to in subsection (a) above, a certificate of the accounting firm that reported
on such financial statements stating whether they obtained any knowledge during
the course of their examination of such financial statements of any Default or
Event of Default (which certificate may be limited to the extent required by
accounting rules or guidelines);

 

(e)          concurrently with the delivery of the financial statements referred
to in subsection (b) of this Section, a certificate signed by the principal
executive officer or the principal financial officer of the Borrower setting
forth as of a recent date, a true and complete list of all Hedging Transactions
of the Loan Parties, the material terms thereof (including the type, term,
effective date, termination date and notional amounts or volumes), the net
mark-to-market value therefor, any new credit support agreements relating
thereto not listed on Schedule 4.24, any margin required or supplied under any
credit support document, and the counterparty to each such agreement;

 

(f)          concurrently with the delivery of the financial statements referred
to in subsection (b) of this Section, a certificate signed by the principal
executive officer or the principal financial officer of the Borrower setting
forth information as to quantities or production from the Loan Parties’ Oil and
Gas Properties, volumes of production sold, pricing, purchasers of production,
gross revenues, lease operating expenses, and such other information as the
Administrative Agent may reasonably request with respect to the relevant
quarterly period;

 

(g)          promptly following the written request of the Administrative Agent,
a list of all Persons purchasing Hydrocarbons from any Loan Party; and

 

(h)          promptly following any request therefor, (i) such other information
regarding the results of operations, business affairs and financial condition of
the Borrower or any of its Subsidiaries as the Administrative Agent or any
Lender may reasonably request and (ii) information and documentation reasonably
requested by the Administrative Agent or any Lender for purposes of compliance
with applicable “know your customer” requirements under the Patriot Act or other
applicable anti-money laundering laws.

 

Section 5.2.         Notices of Material Events. The Borrower will furnish to
the Administrative Agent and each Lender prompt written notice of the following:

 

(a)          the occurrence of any Default or Event of Default;

 

(b)          the filing or commencement of, or any material development in, any
action, suit or proceeding by or before any arbitrator or Governmental Authority
against or, to the knowledge of the Borrower, affecting the Borrower or any of
its Subsidiaries which, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

 

 66 

 

 

(c)          the occurrence of any event or any other development by which the
Borrower or any of its Subsidiaries (i) fails to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability,
in each case which, either individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect;

 

(d)          promptly and in any event within 15 days after (i) the Borrower,
any of its Subsidiaries or any ERISA Affiliate knows or has reason to know that
any ERISA Event has occurred, a certificate of the chief financial officer of
the Borrower describing such ERISA Event and the action, if any, proposed to be
taken with respect to such ERISA Event and a copy of any notice filed with the
PBGC or the IRS pertaining to such ERISA Event and any notices received by the
Borrower, such Subsidiary or such ERISA Affiliate from the PBGC or any other
governmental agency with respect thereto, and (ii) becoming aware (1) that there
has been an increase in Unfunded Pension Liabilities (not taking into account
Plans with negative Unfunded Pension Liabilities) since the date the
representations hereunder are given or deemed given, or from any prior notice,
as applicable, (2) of the existence of any Withdrawal Liability, (3) of the
adoption of, or the commencement of contributions to, any Plan subject to
Section 412 of the Code by the Borrower, any of its Subsidiaries or any ERISA
Affiliate, or (4) of the adoption of any amendment to a Plan subject to Section
412 of the Code which results in a material increase in contribution obligations
of the Borrower, any of its Subsidiaries or any ERISA Affiliate, a detailed
written description thereof from the chief financial officer of the Borrower;

 

(e)          the occurrence of any default or event of default, or the receipt
by the Borrower or any of its Subsidiaries of any written notice of an alleged
default or event of default, with respect to any Material Indebtedness of the
Borrower or any of its Subsidiaries;

 

(f)          any material amendment or modification to any Material Agreement
(together with a copy thereof), and prompt notice of any termination, expiration
or loss of any Material Agreement;

 

(g)          any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect; and

 

(h)          any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification.         

 

The Borrower will furnish to the Administrative Agent and each Lender the
following:

 

(x)          promptly and in any event at least 30 days prior thereto, notice of
any change (i) in any Loan Party’s legal name, (ii) in any Loan Party’s chief
executive office, its principal place of business, any office in which it
maintains books or records or any office or facility at which Collateral owned
by it is located (including the establishment of any such new office or
facility), (iii) in any Loan Party’s identity or legal structure, (iv) in any
Loan Party’s federal taxpayer identification number or organizational number or
(v) in any Loan Party’s jurisdiction of organization; and

 

(y)          as soon as available and in any event within 30 days after receipt
thereof, a copy of any environmental report or site assessment obtained by or
for the Borrower or any of its Subsidiaries after the Closing Date on any Oil
and Gas Property.

 

 67 

 

 

Each notice or other document delivered under this Section shall be accompanied
by a written statement of a Responsible Officer setting forth the details of the
event or development requiring such notice or other document and any action
taken or proposed to be taken with respect thereto.

 

Section 5.3.         Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and maintain in full force and effect its legal existence and
its respective rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business
and maintain, if necessary, its qualification to do business in each other
jurisdiction in which its Oil and Gas Properties are located or the ownership of
its Properties requires such qualification; provided that nothing in this
Section shall prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 7.3.

 

Section 5.4.         Compliance with Laws. The Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including, without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The Borrower will maintain in effect and enforce policies and procedures
designed to promote and achieve compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with applicable
Anti-Corruption Laws and applicable Sanctions.

 

Section 5.5.         Payment of Obligations. The Borrower will, and will cause
each of its Subsidiaries to, pay and discharge at or before maturity all of its
obligations and liabilities (including, without limitation, all taxes,
assessments and other governmental charges, levies and all other claims that
could result in a statutory Lien) before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) the Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

 

Section 5.6.         Books and Records. The Borrower will, and will cause each
of its Subsidiaries to, keep proper books of record and account in which full,
true and correct entries shall be made of all dealings and transactions in
relation to its business and activities to the extent necessary to prepare the
consolidated financial statements of the Borrower in conformity with GAAP.

 

Section 5.7.         Visitation and Inspection. The Borrower will, and will
cause each of its Subsidiaries to, permit any representative of the
Administrative Agent or any Lender to visit and inspect its Properties
(including its Oil and Gas Properties), to examine its books and records and to
make copies and take extracts therefrom, and to discuss its affairs, finances
and accounts with any of its officers and with its independent certified public
accountants, all at such reasonable times and as often as the Administrative
Agent or any Lender may reasonably request after reasonable prior notice to the
Borrower; provided that if an Event of Default has occurred and is continuing,
no prior notice shall be required.

 

Section 5.8.         Maintenance of Properties; Insurance. The Borrower will,
and will cause each of its Subsidiaries to:

 

(a)          operate its Oil and Gas Properties and other Properties or cause
such Oil and Gas Properties and other Properties to be operated in a careful and
prudent manner in accordance with the practices of the industry and in
compliance with all applicable contracts and agreements and in compliance with
all Requirements of Law, including, without limitation, applicable proration
requirements and Environmental Laws, and all applicable laws, rules and
regulations of every other Governmental Authority from time to time constituted
to regulate the development and operation of its Oil and Gas Properties and the
production and sale of Hydrocarbons and other minerals therefrom;

 

 68 

 

 

(b)          maintain and keep in good repair, working order and efficiency
(ordinary wear and tear excepted) all of its Oil and Gas Properties and other
Properties, including, without limitation, all equipment, machinery and
facilities;

 

(c)          promptly pay and discharge, or cause to be paid and discharged, all
delay rentals, royalties, expenses and indebtedness accruing under the leases or
other agreements affecting or pertaining to its Oil and Gas Properties and will
do all other things necessary to keep unimpaired their rights with respect
thereto and prevent any forfeiture thereof or default thereunder;

 

(d)          promptly perform or cause to be performed, in accordance with
industry standards, the obligations required by each and all of the assignments,
deeds, leases, sub-leases, contracts and agreements affecting its interests in
its Oil and Gas Properties and other material Properties;

 

(e)          maintain with financially sound and reputable insurance companies
which are not Affiliates of the Borrower (i) insurance with respect to its
properties and business, and the properties and business of its Subsidiaries,
against loss or damage of the kinds customarily insured against by companies in
the same or similar businesses operating in the same or similar locations
(including, to the extent applicable, flood insurance) and (ii) all insurance
required to be maintained pursuant to the Collateral Documents or any applicable
Requirement of Law, and will, upon request of the Administrative Agent, furnish
to each Lender at reasonable intervals a certificate of a Responsible Officer
setting forth the nature and extent of all insurance maintained by the Borrower
and its Subsidiaries in accordance with this Section; and

 

(f)          at all times shall name the Administrative Agent as additional
insured on all liability policies of the Borrower and its Subsidiaries and as
loss payee (pursuant to a loss payee endorsement approved by the Administrative
Agent) on all casualty and property insurance policies of the Borrower and its
Subsidiaries and cause such policies to provide that the insurer will give at
least thirty (30) days prior notice of any cancellation to the Administrative
Agent.

 

Section 5.9.        Use of Proceeds; Margin Regulations. The Borrower will use
the proceeds of all Loans to finance working capital needs and for other general
corporate purposes of the Borrower and its Subsidiaries. No part of the proceeds
of any Loan will be used, whether directly or indirectly, for any purpose in
contravention of Section 4.9 or for any purpose that would violate any rule or
regulation of the Board of Governors of the Federal Reserve System, including
Regulation T, Regulation U or Regulation X. All Letters of Credit will be used
for general corporate purposes.

 

Section 5.10.      Casualty and Condemnation. The Borrower (a) will furnish to
the Administrative Agent and the Lenders prompt written notice of any casualty
or other insured damage to any material portion of any Collateral or the
commencement of any action or preceding for the taking of any material portion
of any Collateral or any part thereof or interest therein under power of eminent
domain or by condemnation or similar proceeding and (b) will cause the net cash
proceeds of any such event (whether in the form of insurance proceeds,
condemnation awards or otherwise) to be collected and applied in accordance with
the applicable provisions of this Agreement and the Collateral Documents.

 



 69 

 

 

Section 5.11.       Cash Management. The Borrower shall, and shall cause its
Subsidiaries to:

 

(a)          maintain all cash management and treasury business with SunTrust
Bank or a Permitted Third Party Bank, including, without limitation, all deposit
accounts, disbursement accounts, investment accounts and lockbox accounts (other
than zero-balance accounts for the purpose of managing local disbursements,
payroll, withholding and other fiduciary accounts, all of which the Loan Parties
may maintain without restriction) (each such deposit account, disbursement
account, investment account and lockbox account, a “Controlled Account”); each
Controlled Account shall be a cash collateral account, with all cash, checks and
other similar items of payment in such account securing payment of the
Obligations, and in which the Borrower and each of its Subsidiaries shall have
granted a first priority Lien to the Administrative Agent, on behalf of the
Secured Parties, perfected either automatically under the UCC (with respect to
Controlled Accounts at SunTrust Bank) or subject to Control Account Agreements;

 

(b)          deposit promptly, and in any event no later than 10 Business Days
after the date of receipt thereof, all cash, checks, drafts or other similar
items of payment relating to or constituting payments made in respect of any and
all accounts and other Collateral into Controlled Accounts, in each case except
for cash and Permitted Investments the aggregate value of which does not exceed
$100,000 at any time; and

 

(c)          at any time after the occurrence and during the continuance of an
Event of Default, at the request of the Required Lenders, the Borrower will, and
will cause each other Loan Party to, cause all payments constituting proceeds of
accounts or other Collateral to be directed into lockbox accounts under
agreements in form and substance satisfactory to the Administrative Agent.

 

Section 5.12.       Additional Subsidiaries and Collateral.

 

(a)          In the event that, subsequent to the Closing Date, any Person
becomes a Subsidiary of a Loan Party, whether pursuant to formation, acquisition
or otherwise, (x) the Borrower shall notify the Administrative Agent and the
Lenders not less than ten (10) Business Days prior to the formation or
acquisition of such Subsidiary and (y) within five (5) Business Days after such
Person becomes a Subsidiary of a Loan Party, the Borrower shall cause such
Subsidiary (i) to become a new Guarantor and to grant Liens in favor of the
Administrative Agent in all of its personal property by executing and delivering
to the Administrative Agent a supplement to the Guaranty and Security Agreement
in form and substance reasonably satisfactory to the Administrative Agent, and
authorizing and delivering, at the request of the Administrative Agent, such UCC
financing statements or similar instruments required by the Administrative Agent
to perfect the Liens in favor of the Administrative Agent and granted under any
of the Loan Documents, (ii) to grant Liens in favor of the Administrative Agent
in such Oil and Gas Properties as requested by the Administrative Agent by
executing and delivering to the Administrative Agent such Mortgages as the
Administrative Agent shall require, and (iii) to deliver all such other
documentation (including, without limitation, certified organizational
documents, resolutions, lien searches, environmental reports and legal opinions)
and to take all such other actions as such Subsidiary would have been required
to deliver and take pursuant to Section 3.1 if such Subsidiary had been a Loan
Party on the Closing Date or that such Subsidiary would be required to deliver
pursuant to Section 5.13 with respect to any Oil and Gas Properties. In
addition, within five (5) Business Days after the date any Person becomes a
Subsidiary of a Loan Party, the Borrower shall, or shall cause the applicable
Loan Party to (i) pledge all of the Capital Stock of such Subsidiary to the
Administrative Agent as security for the Obligations by executing and delivering
a supplement to the Guaranty and Security Agreement in form and substance
satisfactory to the Administrative Agent, and (ii) if the Capital Stock of such
Subsidiary is certificated, deliver the original certificates evidencing such
pledged Capital Stock to the Administrative Agent, together with appropriate
powers executed in blank.

 

 70 

 

 

(b)          The Borrower agrees that, following the delivery of any Collateral
Documents required to be executed and delivered by this Section, the
Administrative Agent shall have a valid and enforceable, first priority
perfected Lien on the property required to be pledged pursuant to subsection (a)
(to the extent that such Lien can be perfected by execution, delivery and/or
recording of the Collateral Documents or UCC financing statements, or possession
of such Collateral), free and clear of all Liens other than Liens expressly
permitted by Section 7.2. All actions to be taken pursuant to this Section shall
be at the expense of the Borrower or the applicable Loan Party, and shall be
taken to the reasonable satisfaction of the Administrative Agent.

 

Section 5.13.       Reserve Reports.

 

(a)          On or before April 1 and October 1 of each year, commencing October
1, 2019, the Borrower shall furnish to the Administrative Agent and the Lenders
a Reserve Report evaluating the Oil and Gas Properties of Borrower and its
Subsidiaries as of the immediately preceding January 1 (with respect to the
Reserve Report due April 1) and July 1 (with respect to the Reserve Report due
October 1). The Reserve Report due April 1 of each year shall be prepared by one
or more Approved Petroleum Engineers, and the Reserve Report due October 1 of
each year shall be prepared by or under the supervision of the chief engineer of
the Borrower who shall certify such Reserve Report to be true and accurate and
to have been prepared in accordance with the procedures used in the Reserve
Report most recently prepared by the Approved Petroleum Engineers.

 

(b)          In the event of an Interim Redetermination, the Borrower shall
furnish to the Administrative Agent and the Lenders a Reserve Report prepared by
or under the supervision of the chief engineer of the Borrower who shall certify
such Reserve Report to be true and accurate and to have been prepared in
accordance with the procedures used in the Reserve Report most recently prepared
by the Approved Petroleum Engineers. For any Interim Redetermination requested
by the Administrative Agent or the Borrower pursuant to Section 2.4(b), the
Borrower shall provide such Reserve Report with an “as of” date as required by
the Administrative Agent as soon as possible, but in any event no later than
thirty (30) days following the receipt of such request.

 

(c)          With the delivery of each Reserve Report, the Borrower shall
provide to the Administrative Agent and the Lenders a certificate from its
principal executive officer or the principal financial officer certifying that
in all material respects: (i) the information contained in the Reserve Report
and any other information delivered in connection therewith is true and correct,
(ii) the Borrower and its Subsidiaries owns good and Defensible Title to the Oil
and Gas Properties evaluated in such Reserve Report and such Properties are free
of all Liens except for Excepted Liens and Liens securing the Obligations, (iii)
except as set forth on an exhibit to the certificate, on a net basis there are
no gas imbalances, take or pay or other prepayments in excess of the volume
specified in Section 4.22 with respect to its Oil and Gas Properties evaluated
in such Reserve Report which would require the Borrower or its Subsidiaries to
deliver Hydrocarbons either generally or produced from such Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor, (iv) none of their Oil and Gas Properties have been sold since the
date of the last Borrowing Base determination except as set forth on an exhibit
to the certificate, which certificate shall list all of its Oil and Gas
Properties sold and in such detail as reasonably required by the Administrative
Agent, (v) attached to the certificate is a list of all marketing agreements
entered into subsequent to the later of the date hereof or the most recently
delivered Reserve Report which the Borrower or its Subsidiaries could reasonably
be expected to have been obligated to list on Schedule 4.24 had such agreement
been in effect on the date hereof and (vi) attached thereto is a schedule of the
Oil and Gas Properties evaluated by such Reserve Report that are Mortgaged
Properties and demonstrating the percentage of the total value of the Oil and
Gas Properties evaluated in such Reserve Report that the value of such Mortgaged
Properties represent in compliance with Section 5.15.

 

 71 

 

 

Section 5.14.       Title Information.

 

(a)          On or before the delivery to the Administrative Agent and the
Lenders of each Reserve Report required by Section 5.13(a), the Borrower will
deliver title information in form and substance acceptable to the Administrative
Agent covering the Oil and Gas Properties evaluated by such Reserve Report as
requested by the Administrative Agent (which in any event shall cover, together
with title information previously delivered to the Administrative Agent, at
least eighty percent (80%) of the total value of the Oil and Gas Properties
evaluated by such Reserve Report).

 

(b)          If the Borrower has provided title information under Section
5.14(a), the Borrower shall, or shall cause the applicable Loan Party to, within
sixty (60) days after notice from the Administrative Agent that title defects or
exceptions exist with respect to such additional Properties, either (i) cure any
such title defects or exceptions (including defects or exceptions as to
priority) which are not permitted by Section 7.2 raised by such information,
(ii) substitute acceptable Mortgaged Properties with no title defects or
exceptions except for Excepted Liens (other than Excepted Liens described in
clauses (iv), (vi) and (vii) of such definition) having an equivalent value or
(iii) deliver title information in form and substance acceptable to the
Administrative Agent so that the Administrative Agent shall have received,
together with title information previously delivered to the Administrative
Agent, satisfactory title information on at least eighty percent (80%) of the
total value of the Oil and Gas Properties evaluated by such Reserve Report.

 

(c)          If the Borrower or such Loan Party is unable to cure any title
defect requested by the Administrative Agent or the Lenders to be cured within
the sixty (60) day period or the Borrower does not comply with the requirements
under Section 5.14(a), such default shall not be a Default, but instead the
Administrative Agent and/or the Required Lenders shall have the right to
exercise the following remedy in their sole discretion from time to time, and
any failure to so exercise this remedy at any time shall not be a waiver as to
future exercise of the remedy by the Administrative Agent or the Lenders. To the
extent that the Administrative Agent or the Required Lenders are not satisfied
with title to any Mortgaged Property after such sixty (60) day period has
elapsed, such unacceptable Mortgaged Property shall not count towards compliance
with the requirements of Section 5.14(a), and the Administrative Agent may send
a notice to the Borrower and the Lenders that the then outstanding Borrowing
Base shall be reduced by an amount as determined by the Required Lenders to
cause the Borrower to be in compliance with the requirements of Section 5.14(a).
This new Borrowing Base shall become effective immediately after receipt of such
notice.

 

 72 

 

 

Section 5.15.       Additional Mortgaged Property. In connection with each
redetermination of the Borrowing Base, the Borrower shall, and shall cause its
Subsidiaries to, within thirty (30) days following the request of the
Administrative Agent, grant to the Administrative Agent as security for the
Obligations, a first-priority Lien (provided that Excepted Liens of the type
described in clauses (i) to (iii) and (v) of the definition thereof may exist,
but subject to the provisos at the end of such definition) on additional Oil and
Gas Properties of the Borrower and its Subsidiaries not already subject to a
Lien of the Collateral Documents (which in any event, when combined with all
other Mortgaged Properties, will represent at least eighty percent (80%) of the
total value of the Oil and Gas Properties evaluated by such Reserve Report). All
such Liens will be created and perfected by and in accordance with the
provisions of mortgages, deeds of trust, security agreements and financing
statements or other Collateral Documents, all in form and substance reasonably
satisfactory to the Administrative Agent and in sufficient executed (and
acknowledged where necessary or appropriate) counterparts for recording
purposes. In order to comply with the foregoing, if any Subsidiary places a Lien
on its Oil and Gas Properties and such Subsidiary is not a Guarantor, then it
shall become a Guarantor and comply with Section 5.12(a).

 

Section 5.16.       Further Assurances. The Borrower will, and will cause each
other Loan Party to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
Mortgages and other documents), which may be required under any applicable law,
or which the Administrative Agent or the Required Lenders may reasonably
request, to effectuate the transactions contemplated by the Loan Documents or to
grant, preserve, protect or perfect the Liens created by the Collateral
Documents or the validity or priority of any such Lien, all at the expense of
the Loan Parties. The Borrower also agrees to provide to the Administrative
Agent, from time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Collateral Documents. The Borrower hereby
authorizes the Administrative Agent to file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the Mortgaged Property without the signature of the Borrower or any other Loan
Party where permitted by law. A carbon, photographic or other reproduction of
the Collateral Documents or any financing statement covering the Mortgaged
Property or any part thereof shall be sufficient as a financing statement where
permitted by law. The Borrower acknowledges and agrees that any such financing
statement may describe the collateral as “all assets” of the applicable Loan
Party or words of similar effect as may be required by the Administrative Agent.

 

Section 5.17.       Environmental Matters.

 

(a)          The Borrower shall at its sole expense: (i) comply, and shall cause
its Properties and operations and each Loan Party and each Loan Party’s
Properties and operations to comply, in all material respects, with all
applicable Environmental Laws; (ii) not Release or threaten to Release, and
shall cause each Loan Party not to Release or threaten to Release, any Hazardous
Material on, under, about or from any of Loan Party’s Properties or any other
property offsite the Property to the extent caused by such Loan Party’s
operations except in compliance with applicable Environmental Laws; (iii) timely
obtain or file, and shall cause each Subsidiary to timely obtain or file, all
Environmental Permits, if any, required under applicable Environmental Laws to
be obtained or filed in connection with the operation or use of any Loan Party’s
Properties; (iv) promptly commence and diligently prosecute to completion, and
shall cause each Subsidiary to promptly commence and diligently prosecute to
completion, any assessment, evaluation, investigation, monitoring, containment,
cleanup, removal, repair, restoration, remediation or other remedial obligations
(collectively, the “Remedial Work”) in the event any Remedial Work is required
or reasonably necessary under applicable Environmental Laws because of or in
connection with the actual or suspected past, present or future Release or
threatened Release of any Hazardous Material on, under, about or from any of any
Loan Party’s Properties; (v) conduct, and cause its Subsidiaries to conduct,
their respective operations and businesses in a manner that will not expose any
Property or Person to Hazardous Materials that could reasonably be expected to
form the basis for a claim for damages or compensation; and (vi) establish and
implement, and shall cause each Subsidiary to establish and implement, such
procedures as may be necessary to continuously determine and assure that each
Loan Party’s obligations under this Section 5.17(a) are timely and fully
satisfied.

 

 73 

 

 

(b)          The Borrower will promptly, but in no event later than five (5)
days after any Loan Party obtains knowledge thereof, notify the Administrative
Agent and the Lenders in writing of any threatened action, investigation or
inquiry by any Governmental Authority or any threatened demand or lawsuit by any
Person against any Loan Party or their Properties of which the Borrower has
knowledge in connection with any Environmental Laws if such Loan Party could
reasonably anticipate that such action will result in liability (whether
individually or in the aggregate) in excess of $500,000, not fully covered by
insurance, subject to normal deductibles.

 

(c)          The Borrower will, and will cause each Loan Party to, provide
environmental assessments, audits and tests requested by the Administrative
Agent and the Lenders in connection with any future acquisitions of Oil and Gas
Properties or other Properties.

 

Section 5.18.         Commodity Exchange Act Keepwell Provisions. The Borrower
hereby guarantees the payment and performance of all Obligations of each Loan
Party (other than the Borrower) and absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time to each Loan Party (other than the Borrower) in order for such Loan Party
to honor its obligations under the Guarantee and Security Agreement including
obligations with respect to Hedging Obligations secured by the Collateral
Documents. The obligations of the Borrower under this Section 5.18 shall remain
in full force and effect until all Obligations are paid in full to the Lenders,
the Administrative Agent and all other Secured Parties, and all of the Lenders’
Commitments are terminated. The Borrower intends that this Section 5.18
constitute, and this Section 5.18 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Section 5.19.         Post-Closing Deliverable. The Borrower will deliver to the
Administrative Agent and each Lender, within 76 days of Closing, copies of the
audited consolidated and unaudited consolidating financial statements for the
Borrower and its Subsidiaries for the Fiscal Year ended December 31, 2018.

 

Section 5.20.         Minimum Hedging. The Borrower will, within sixty (60) days
(or such later date as the Administrative Agent may agree in its sole
discretion) after the Closing Date enter into the Required Hedges and provide
reasonably satisfactory evidence thereof to the Administrative Agent.

 

ARTICLE VI

FINANCIAL COVENANTS

 

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:

 

 74 

 

 

Section 6.1.          Leverage Ratio. Beginning with the fiscal quarter ending
June 30, 2019, the Borrower will not, as of the last day of any fiscal quarter,
permit its Leverage Ratio to be greater than 4.0 to 1.0.

 

Section 6.2.          Current Ratio. Beginning with the fiscal quarter ending
June 30, 2019, the Borrower will not permit, as of the last day of any fiscal
quarter, its ratio of Current Assets to Current Liabilities to be less than 1.0
to 1.0.

 

ARTICLE VII

NEGATIVE COVENANTS

 

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains outstanding:

 

Section 7.1.         Indebtedness and Preferred Equity. The Borrower will not,
and will not permit any of its Subsidiaries to, create, incur, assume or suffer
to exist any Indebtedness, except:

 

(a)          Indebtedness created pursuant to the Loan Documents;

 

(b)          Indebtedness of the Borrower and its Subsidiaries existing on the
date hereof and set forth on Schedule 7.1 and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (immediately prior to giving effect to such extension,
renewal or replacement) or shorten the maturity or the weighted average life
thereof;

 

(c)          Indebtedness of the Borrower or any of its Subsidiaries incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations, and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof (provided that such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvements), and extensions, renewals or replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof (immediately prior to giving effect to such extension, renewal or
replacement) or shorten the maturity or the weighted average life thereof;
provided that the aggregate principal amount of such Indebtedness does not
exceed $5,000,000 at any time outstanding;

 

(d)          Indebtedness of the Borrower owing to any Subsidiary and of any
Subsidiary owing to the Borrower or any other Subsidiary; provided that (i) any
such Indebtedness shall be subject to Section 7.4, (ii) such Indebtedness is not
is not held, assigned, transferred, negotiated or pledged to any Person other
than a Loan Party, and (iii) any such Indebtedness shall be subordinated to the
Obligations on terms and conditions satisfactory to the Administrative Agent;

 

(e)          Guarantees by the Borrower of Indebtedness of any Subsidiary and by
any Subsidiary Loan Party of Indebtedness of the Borrower or any other
Subsidiary; provided that such Indebtedness is otherwise permitted by this
Agreement;

 

(f)          Indebtedness of the Borrower and its Subsidiaries associated with
bonds or surety obligations required by Governmental Authorities in connection
with the operation of the Oil and Gas Properties;

 

(g)          Hedging Obligations permitted by Section 7.10; and

 

 75 

 

 

(h)          other unsecured Indebtedness of the Borrower or its Subsidiaries in
an aggregate principal amount not to exceed $5,000,000 at any time outstanding.

 

The Borrower will not, and will not permit any Subsidiary to, issue any
preferred stock or other preferred equity interest that (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise, (ii)
is or may become redeemable or repurchaseable by the Borrower or such Subsidiary
at the option of the holder thereof, in whole or in part, or (iii) is
convertible or exchangeable at the option of the holder thereof for Indebtedness
or preferred stock or any other preferred equity interest described in this
paragraph, on or prior to, in the case of clause (i), (ii) or (iii), the first
anniversary of the Commitment Termination Date.

 

Section 7.2.          Liens. The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Lien on any of
its assets or property now owned or hereafter acquired, except:

 

(a)          Liens securing the Obligations; provided that no Liens may secure
Hedging Obligations or Bank Product Obligations without securing all other
Obligations on a basis at least pari passu with such Hedging Obligations or Bank
Product Obligations and subject to the priority of payments set forth in Section
2.20 and Section 8.2;

 

(b)          Excepted Liens;

 

(c)          Liens on any property or asset of the Borrower or any of its
Subsidiaries existing on the date hereof and set forth on Schedule 7.2; provided
that such Liens shall not apply to any other property or asset of the Borrower
or any Subsidiary;

 

(d)          purchase money Liens upon or in any fixed or capital assets to
secure the purchase price or the cost of construction or improvement of such
fixed or capital assets or to secure Indebtedness incurred solely for the
purpose of financing the acquisition, construction or improvement of such fixed
or capital assets (including Liens securing any Capital Lease Obligations);
provided that (i) such Lien secures Indebtedness permitted by Section 7.1(c),
(ii) such Lien attaches to such asset concurrently or within 90 days after the
acquisition or the completion of the construction or improvements thereof, (iii)
such Lien does not extend to any other asset, and (iv) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets; and

 

(e)          extensions, renewals, or replacements of any Lien referred to in
subsections (b) through (d) of this Section; provided that the principal amount
of the Indebtedness secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby.

 

Section 7.3.          Fundamental Changes.

 

(a)          The Borrower will not, and will not permit any of its Subsidiaries
to, merge into or consolidate into any other Person, or permit any other Person
to merge into or consolidate with it, or sell, lease, transfer or otherwise
dispose of (in a single transaction or a series of transactions) all or
substantially all of its assets (in each case, whether now owned or hereafter
acquired) or all or substantially all of the stock of any of its Subsidiaries
(in each case, whether now owned or hereafter acquired) or liquidate or
dissolve; provided that if, at the time thereof and immediately after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing, (i) the Borrower or any other Loan Party may merge with a Loan Party
if the Borrower (or such Loan Party if the Borrower is not a party to such
merger) is the surviving Person and (ii) any Subsidiary may sell, transfer,
lease or otherwise dispose of all or substantially all of its assets to another
Loan Party.

 

 76 

 

 

(b)          The Borrower will not, and will not permit any Loan Party to, allow
any material change to be made in the character of its business as an
independent oil and gas exploration and production company. From and after the
date hereof, the Borrower will not, and will not permit any Loan Party to,
acquire or make any other expenditure (whether such expenditure is capital,
operating or otherwise) in or related to any Oil and Gas Properties not located
within the geographical boundaries of the United States of America.

 

(c)          The Borrower will not, and will not permit any of its Subsidiaries
to, form or acquire any Subsidiary other than a wholly owned Subsidiary.

 

Section 7.4.          Investments, Loans. The Borrower will not, and will not
permit any of its Subsidiaries to, purchase, hold or acquire (including pursuant
to any merger with any Person that was not a wholly owned Subsidiary prior to
such merger) any Capital Stock, evidence of Indebtedness or other securities
(including any option, warrant, or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person (all of the foregoing being collectively called “Investments”), or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person that constitute a business unit, or create or
form any Subsidiary, except:

 

(a)          Investments (other than Permitted Investments) existing on the date
hereof and set forth on Schedule 7.4 (including Investments in Subsidiaries);

 

(b)          Permitted Investments;

 

(c)          Guarantees by the Borrower and its Subsidiaries constituting
Indebtedness permitted by Section 7.1;

 

(d)          Investments made by the Borrower in or to any Subsidiary (other
than Stanford) and by any Subsidiary to the Borrower or in or to another
Subsidiary (other than Stanford);

 

(e)          loans or advances to employees, officers or directors of the
Borrower or any of its Subsidiaries in the ordinary course of business for
travel, relocation and related expenses; provided that the aggregate amount of
all such loans and advances does not exceed $1,000,000 at any time outstanding;

 

(f)          Hedging Transactions permitted by Section 7.10;

 

(g)          Investments by the Borrower and its Subsidiaries (other than
Stanford) in ownership interests in additional Oil and Gas Properties located
within the geographic boundaries of the United States of America; and

 

(h)          other Investments which in the aggregate do not exceed $5,000,000
in any Fiscal Year.

 

Section 7.5.         Restricted Payments. The Borrower will not, and will not
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except:

 

 77 

 

 

(i)          dividends payable by the Borrower solely in interests of any class
of its common equity;

 

(ii)         Restricted Payments made by any Subsidiary to the Borrower or to
another Subsidiary.

 

Section 7.6.          Sale of Properties; Termination of Hedging Transactions.
The Borrower will not, and will not permit any of its Subsidiaries to, convey,
sell, lease, assign, farm-out, transfer or otherwise dispose of any of its
assets, business or Property or, in the case of any Subsidiary, any shares of
such Subsidiary’s Capital Stock, in each case whether now owned or hereafter
acquired, to any Person other than the Borrower or any other Loan Party, or
terminate or otherwise monetize any Hedging Transaction in respect of
commodities except:

 

(a)          the sale or other disposition for fair market value of obsolete or
worn out equipment that is no longer necessary for operations disposed of in the
ordinary course of business;

 

(b)          the sale of Hydrocarbons and Permitted Investments in the ordinary
course of business;

 

(c)          the sale or other disposition (including casualty events) of any
Oil and Gas Property by the Borrower and its Subsidiaries or any interest
therein and the termination or monetization of any Hedging Transaction in
respect of commodities; provided that:

 

(i)          no Default or Borrowing Base Deficiency exists or, after giving
effect to Section 2.11(b), results from such sale or disposition of Oil and Gas
Property or termination or monetization of any Hedging Transaction in respect of
commodities;

 

(ii)         the Borrower notifies the Administrative Agent and the Lenders not
less than ten (10) Business Days prior to such sale or disposition of Oil and
Gas Property or termination or monetization of any Hedging Transaction in
respect of commodities;

 

(iii)        100% of the consideration received in respect of such sale or other
disposition or termination shall be cash;

 

(iv)        the consideration received in respect of such sale or other
disposition or termination or monetization of any Hedging Transaction in respect
of commodities shall be equal to or greater than the fair market value of the
Oil and Gas Property, interest therein or Subsidiary subject of such sale or
other disposition, or Hedging Transaction subject of such termination or
monetization (as reasonably determined by the board of directors (or comparable
governing body) of the Borrower and, if requested by the Administrative Agent,
the Borrower shall deliver a certificate of the principal executive officer or
the principal financial officer of the Borrower certifying to that effect); and

 

(v)         (A) such event is not a Triggering Event or (B) such event is a
Triggering Event and the Borrowing Base is automatically reduced pursuant to
Section 2.4(e) and (z) the Borrower shall have made the payments, if any,
required under Section 2.11(b).

 

Section 7.7.          Transactions with Affiliates. The Borrower will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except:

 

 78 

 

 

(a)          in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties;

 

(b)          transactions between or among the Loan Parties; and

 

(c)          any Restricted Payment permitted by Section 7.5.

 

Section 7.8.        Restrictive Agreements. The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement that prohibits, restricts or imposes any condition
upon (a) the ability of the Borrower or any of its Subsidiaries to create, incur
or permit any Lien upon any of its assets or properties, whether now owned or
hereafter acquired, or (b) the ability of any of its Subsidiaries to pay
dividends or other distributions with respect to its Capital Stock, to make or
repay loans or advances to the Borrower or any other Subsidiary thereof, to
Guarantee Indebtedness of the Borrower or any other Subsidiary thereof or to
transfer any of its property or assets to the Borrower or any other Subsidiary
thereof; provided that (i) the foregoing shall not apply to restrictions or
conditions imposed by law or by this Agreement or any other Loan Document and
(ii) clause (a) shall not apply to restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions and conditions apply only to the property or assets securing such
Indebtedness.

 

Section 7.9.        Sale and Leaseback Transactions. The Borrower will not, and
will not permit any of its Subsidiaries to, enter into any arrangement, directly
or indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred.

 

Section 7.10.       Hedging Transactions.

 

(a)         The Borrower will not, and will not permit any of its Subsidiaries
to, enter into or be a party to any Hedging Transaction, other than:

 

(i)          Subject to clause (b) of this Section 7.10, Hedging Transactions by
the Borrower with a Lender-Related Hedge Provider in respect of commodities
entered into not for speculative purposes the notional volumes for which (when
aggregated with other commodity Hedging Transactions then in effect other than
basis differential swaps on volumes already hedged pursuant to other Hedging
Transactions) do not exceed, as of the date such Hedging Transaction is entered
into, (A) for the period from one to forty-eight months following the date of
execution of the Hedging Transaction, (1) eighty percent (80%) of the reasonably
anticipated production of crude oil, (2) eighty percent (80%) of the reasonably
anticipated production of natural gas and (3) eighty percent (80%) of the
reasonably anticipated production of natural gas liquids and condensate, in each
case, as such production is projected from the Borrower’s and its Subsidiaries’
proved, developed, producing Oil and Gas Properties as set forth on the most
recent Reserve Report delivered pursuant to the terms of this Agreement, and (B)
for the period forty-nine to sixty months following the date of execution for
such Hedging Transaction, (1) fifty percent (50%) of the reasonably anticipated
production of crude oil, (2) fifty percent (50%) of the reasonably anticipated
production of natural gas and (3) fifty percent (50%) of the reasonably
anticipated production of natural gas liquids and condensate, in each case, as
such production is projected from the Borrower’s and its Subsidiaries’ proved,
developed, producing Oil and Gas Properties as set forth on the most recent
Reserve Report delivered pursuant to the terms of this Agreement. It is
understood that Hedging Transactions in respect of commodities which may, from
time to time, “hedge” the same volumes, but different elements of commodity risk
thereof, shall not be aggregated together when calculating the foregoing
limitations on notional volumes.

 

 79 

 

 

(ii)         Hedging Transactions effectively converting interest rates from
floating to fixed, the notional amounts of which (when aggregated with all other
Hedging Transactions of the Borrower then in effect effectively converting
interest rates from floating to fixed) do not exceed fifty percent (50%) of the
then outstanding principal amount of the Loan Parties’ Indebtedness for borrowed
money which bears interest at a floating rate, and which Hedging Transactions
shall not, in any case, have a tenor beyond the maturity date of such
Indebtedness.

 

(b)          In no event shall any Hedging Transaction contain any requirement,
agreement or covenant for any Loan Party to post collateral or margin to secure
their obligations under such Hedging Transaction or to cover market exposures

 

(c)          The Borrower will not terminate or monetize any Hedging Transaction
in respect of commodities without the prior written consent of the Required
Lenders, except to the extent such terminations are permitted pursuant to
Section 7.6.

 

Section 7.11.        Amendment to Material Documents. The Borrower will not, and
will not permit any of its Subsidiaries to, amend, modify or waive any of its
rights under (a) its certificate of incorporation, bylaws or other
organizational documents or (b) any Material Agreements, except in any manner
that would not have an adverse effect on the Lenders, the Administrative Agent,
the Borrower or any of its Subsidiaries.

 

Section 7.12.         Sale or Discount of Receivables. Except for receivables
obtained by any Loan Party out of the ordinary course of business or the
settlement of joint interest billing accounts in the ordinary course of business
or discounts granted to settle collection of accounts receivable or the sale of
defaulted accounts arising in the ordinary course of business in connection with
the compromise or collection thereof and not in connection with any financing
transaction, the Borrower will not, and will not permit any Subsidiary to,
discount or sell (with or without recourse) any of its notes receivable or
accounts receivable.

 

Section 7.13.        Accounting Changes. The Borrower will not, and will not
permit any of its Subsidiaries to, make any significant change in accounting
treatment or reporting practices, except as required by GAAP, or change the
fiscal year of the Borrower or of any of its Subsidiaries, except to change the
fiscal year of a Subsidiary to conform its fiscal year to that of the Borrower.

 

Section 7.14.        Lease Obligations. The Borrower will not, and will not
permit any of its Subsidiaries to, create or suffer to exist any obligations for
the payment under operating leases or agreements to lease (but excluding any
obligations under leases required to be classified as Capital Leases under GAAP
having a term of five years or more and leases of Hydrocarbon Interests) which
would cause the present value of the direct or contingent liabilities of the
Borrower and its Subsidiaries under such leases or agreements to lease, on a
consolidated basis, to exceed $1,000,000 in the aggregate in any Fiscal Year.

 

Section 7.15.        Sanctions and Anti-Corruption Laws. The Borrower will not,
and will not permit any Subsidiary to, request any Loan or Letter of Credit or,
directly or indirectly, use the proceeds of any Loan or any Letter of Credit, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person (i) to fund any activities or business of
or with any Person, or in any country or territory, that, at the time of such
funding, is the subject of Sanctions, (ii) in any other manner that would result
in a violation of Sanctions by any Person (including any Person participating in
the Loans or Letters of Credit, whether as the Administrative Agent, any Lender,
the Issuing Bank, underwriter, advisor, investor or otherwise), or (iii) in
furtherance of an offer, payment, promise to pay or authorization of the payment
or giving of money or anything else of value to any Person in violation of
applicable Anti-Corruption Laws.

 

 80 

 

 



 

Section 7.16.        Gas Imbalances, Take-or-Pay or Other Prepayments. The
Borrower will not, and will not permit any of its Subsidiaries to, allow gas
imbalances, take-or-pay or other prepayments with respect to the Oil and Gas
Properties of any Loan Party that would require such Loan Party to deliver
Hydrocarbons at some future time without then or thereafter receiving full
payment therefor to exceed one percent (1%) of the value of the proved,
developed, producing Oil and Gas Properties as set forth on the most recent
Reserve Report delivered pursuant to the terms of this Agreement in the
aggregate.

 

Section 7.17.        Marketing Activities. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any contracts for the sale of
Hydrocarbons other than (a) contracts for the sale of Hydrocarbons reasonably
estimated to be produced from the Borrower’s or its Subsidiaries’ proved Oil and
Gas Properties during the period of such contract and (b) contracts for the sale
of Hydrocarbons scheduled or reasonably estimated to be produced from proved Oil
and Gas Properties of third parties during the period of such contract
associated with the Oil and Gas Properties of the Borrower or one of its
Subsidiaries that the Borrower or one of its Subsidiaries has the right to sell
on behalf of such third parties.

 

Section 7.18.        Non-Qualified ECP Guarantors. The Borrower shall not permit
any Loan Party that is not a Qualified ECP Guarantor to own, at any time, any
Oil and Gas Properties or any Capital Stock in any Subsidiaries.

 

Section 7.19.        Environmental Matters. The Borrower will not, and will not
permit any of its Subsidiaries to, cause or permit any of its Property to be in
any material violation of, or do anything or permit anything to be done which
will subject any such Property to a Release or threatened Release of Hazardous
Materials in violation of or to any Remedial Work required under, any
Environmental Laws.

 

Section 7.20.        Stanford. The Borrower will not permit Stanford to own any
Property.

 

ARTICLE VIII

EVENTS OF DEFAULT

 

Section 8.1.         Events of Default. If any of the following events (each, an
“Event of Default”) shall occur:

 

(a)          the Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement, when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or

 

(b)          the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount payable under subsection (a) of this
Section or an amount related to a Bank Product Obligation) payable under this
Agreement or any other Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three (3)
Business Days; or

 

 81 

 

 

(c)          any representation or warranty made or deemed made by or on behalf
of the Borrower or any of its Subsidiaries in or in connection with this
Agreement or any other Loan Document (including the Schedules attached hereto
and thereto), or in any amendments or modifications hereof or waivers hereunder,
or in any certificate, report, financial statement or other document submitted
to the Administrative Agent or the Lenders by any Loan Party or any
representative of any Loan Party pursuant to or in connection with this
Agreement or any other Loan Document shall prove to be incorrect in any material
respect (other than any representation or warranty that is expressly qualified
by a Material Adverse Effect or other materiality, in which case such
representation or warranty shall prove to be incorrect in any respect) when made
or deemed made or submitted; or

 

(d)          the Borrower shall fail to observe or perform any covenant or
agreement contained in Section 5.1, 5.2, 5.3, or 5.19 (with respect to the
Borrower’s legal existence) or Article VI or VII; or

 

(e)          any Loan Party shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those referred to in
subsections (a), (b) and (d) of this Section) or any other Loan Document or
related to any Bank Product Obligation, and such failure shall remain unremedied
for 30 days after the earlier of (i) any officer of the Borrower becomes aware
of such failure, or (ii) notice thereof shall have been given to the Borrower by
the Administrative Agent or any Lender; or

 

(f)          (i) the Borrower or any of its Subsidiaries (whether as primary
obligor or as guarantor or other surety) shall fail to pay any principal of, or
premium or interest on, any Material Indebtedness (other than any Hedging
Obligation) that is outstanding, when and as the same shall become due and
payable (whether at scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument evidencing or governing
such Indebtedness; or any other event shall occur or condition shall exist under
any agreement or instrument relating to any Material Indebtedness and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such event or condition is to accelerate, or
permit the acceleration of, the maturity of such Indebtedness; or any Material
Indebtedness shall be declared to be due and payable, or required to be prepaid
or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or any offer to prepay, redeem, purchase or
defease such Indebtedness shall be required to be made, in each case prior to
the stated maturity thereof or (ii) there occurs under any Hedging Transaction
an Early Termination Date (as defined in such Hedging Transaction) resulting
from (A) any event of default under such Hedging Transaction as to which the
Borrower or any of its Subsidiaries is the Defaulting Party (as defined in such
Hedging Transaction) and the Hedge Termination Value owed by the Borrower or
such Subsidiary as a result thereof is greater than $1,000,000 or (B) any
Termination Event (as so defined) under such Hedging Transaction as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and the Hedge
Termination Value owed by the Borrower or such Subsidiary as a result thereof is
greater than $1,000,000 and is not paid; or

 

(g)          the Borrower or any of its Subsidiaries shall (i) commence a
voluntary case or other proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a custodian, trustee, receiver, liquidator or other similar
official of it or any substantial part of its property, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in subsection (i) of this Section, (iii) apply
for or consent to the appointment of a custodian, trustee, receiver, liquidator
or other similar official for the Borrower or any such Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take any action for the
purpose of effecting any of the foregoing; or

 

 82 

 

 

(h)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any of its Subsidiaries or its debts, or any
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or (ii) the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Borrower or any of its Subsidiaries or for a substantial part
of its assets, and in any such case, such proceeding or petition shall remain
undismissed for a period of 60 days or an order or decree approving or ordering
any of the foregoing shall be entered; or

 

(i)           the Borrower or any of its Subsidiaries shall become unable to
pay, shall admit in writing its inability to pay, or shall fail to pay, its
debts as they become due; or

 

(j)           (i) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to the Borrower
and its Subsidiaries in an aggregate amount exceeding $1,000,000, (ii) there is
or arises an Unfunded Pension Liability (not taking into account Plans with
negative Unfunded Pension Liability) in an aggregate amount exceeding
$1,000,000, or (iii) there is or arises any potential Withdrawal Liability in an
aggregate amount exceeding $1,000,000; or

 

(k)           any judgment or order for the payment of money in excess of
$1,000,000 in the aggregate shall be rendered against the Borrower or any of its
Subsidiaries, and either (i) enforcement proceedings shall have been commenced
by any creditor upon such judgment or order or (ii) there shall be a period of
30 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or

 

(l)           any non-monetary judgment or order shall be rendered against the
Borrower or any of its Subsidiaries that could reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect, and there
shall be a period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or

 

(m)          a Change in Control shall occur or exist; or

 

(n)          any provision of the Guaranty and Security Agreement or any other
Collateral Document shall for any reason cease to be valid and binding on, or
enforceable against, any Loan Party, or any Loan Party shall so state in
writing, or any Loan Party shall seek to terminate its obligation under the
Guaranty and Security Agreement or any other Collateral Document (other than the
release of any guaranty or collateral to the extent permitted pursuant to
Section 9.11); or

 

(o)          any Lien purported to be created under any Collateral Document
shall fail or cease to be, or shall be asserted by any Loan Party not to be, a
valid and perfected Lien on any Collateral, with the priority required by the
applicable Collateral Documents;

 

 83 

 

 

then, and in every such event (other than an event with respect to the Borrower
described in subsection (g), (h) or (i) of this Section) and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and upon the written request of the Required Lenders shall, by notice to the
Borrower, take any or all of the following actions, at the same or different
times: (i) terminate the Commitments, whereupon the Commitment of each Lender
shall terminate immediately, (ii) declare the principal of and any accrued
interest on the Loans, and all other Obligations owing hereunder, to be,
whereupon the same shall become, due and payable immediately, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration, or other notice of any kind, all of which are hereby waived by the
Borrower, (iii) exercise all remedies contained in any other Loan Document, (iv)
require that the Borrower Cash Collateralize the LC Exposure (in an amount equal
to 105% of the LC Exposure) and (v) exercise any other remedies available at law
or in equity; provided that, if an Event of Default specified in either
subsection (g), (h) or (i) shall occur, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon, all fees and all other Obligations shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower, and the obligation of the
Borrower to Cash Collateralize the LC Exposure (in an amount equal to 105% of
the LC Exposure) shall be automatically effective. Notwithstanding anything
herein or otherwise to the contrary, any Event of Default occurring hereunder
shall continue to exist (and shall be deemed to be continuing) until such time
as such Event of Default is waived in writing in accordance with the terms of
Section 10.2 notwithstanding (x) any attempted cure or other action taken by the
Borrower or any other Person subsequent to the occurrence of such Event of
Default or (y) any action taken or omitted to be taken by the Administrative
Agent or any Lender prior to or subsequent to the occurrence of such Event of
Default (other than the granting of a waiver in writing in accordance with the
terms of Section 10.2).

 

Section 8.2.         Application of Proceeds from Collateral. All proceeds from
each sale of, or other realization upon, all or any part of the Collateral by
any Secured Party after an Event of Default arises shall be applied as follows:

 

(a)          first, to the reimbursable expenses of the Administrative Agent
incurred in connection with such sale or other realization upon the Collateral,
until the same shall have been paid in full;

 

(b)          second, to the fees and other reimbursable expenses of the
Administrative Agent and the Issuing Bank then due and payable pursuant to any
of the Loan Documents, until the same shall have been paid in full;

 

(c)          third, to all reimbursable expenses, if any, of the Lenders then
due and payable pursuant to any of the Loan Documents, until the same shall have
been paid in full;

 

(d)          fourth, to the fees and interest then due and payable under the
terms of this Agreement, until the same shall have been paid in full;

 

(e)          fifth, to the aggregate outstanding principal amount of the Loans,
the LC Exposure, the Bank Product Obligations and the Net Mark-to-Market
Exposure of the Hedging Obligations that constitute Obligations, until the same
shall have been paid in full, allocated pro rata among the Secured Parties based
on their respective pro rata shares of the aggregate amount of such Loans, LC
Exposure, Bank Product Obligations and Net Mark-to-Market Exposure of such
Hedging Obligations;

 

(f)          sixth, to additional cash collateral for the aggregate amount of
all outstanding Letters of Credit until the aggregate amount of all cash
collateral held by the Administrative Agent pursuant to this Agreement is at
least 105% of the LC Exposure after giving effect to the foregoing clause fifth;
and

 

(g)          seventh, to the extent any proceeds remain, to the Borrower or as
otherwise provided by a court of competent jurisdiction.

 

 84 

 

 

All amounts allocated pursuant to the foregoing clauses third through fifth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares; provided that all amounts allocated to that
portion of the LC Exposure comprised of the aggregate undrawn amount of all
outstanding Letters of Credit pursuant to clauses fifth and sixth shall be
distributed to the Administrative Agent, rather than to the Lenders, and held by
the Administrative Agent in an account in the name of the Administrative Agent
for the benefit of the Issuing Bank and the Lenders as cash collateral for the
LC Exposure, such account to be administered in accordance with Section 2.21(g).
All cash collateral for LC Exposure shall be applied to satisfy drawings under
the Letters of Credit as they occur; if any amount remains on deposit on cash
collateral after all letters of credit have either been fully drawn or expired,
such remaining amount shall be applied to other Obligations, if any, in the
order set forth above.

 

Notwithstanding the foregoing, (a) no amount received from any Guarantor
(including any proceeds of any sale of, or other realization upon, all or any
part of the Collateral owned by such Guarantor) shall be applied to any Excluded
Swap Obligation of such Guarantor and (b) Bank Product Obligations and Hedging
Obligations shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the Bank
Product Provider or the Lender-Related Hedge Provider, as the case may be. Each
Bank Product Provider or Lender-Related Hedge Provider that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article IX hereof for itself and its Affiliates as if a “Lender”
party hereto.

 

ARTICLE IX

THE ADMINISTRATIVE AGENT

 

Section 9.1.          Appointment of the Administrative Agent.

 

(a)          Each Lender irrevocably appoints SunTrust Bank as the
Administrative Agent and authorizes it to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent under this
Agreement and the other Loan Documents, together with all such actions and
powers that are reasonably incidental thereto. The Administrative Agent may
perform any of its duties hereunder or under the other Loan Documents by or
through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
set forth in this Article shall apply to any such sub-agent, attorney-in-fact or
Related Party and shall apply to their respective activities in connection with
the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent.

 

(b)          The Issuing Bank shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith until
such time and except for so long as the Administrative Agent may agree at the
request of the Required Lenders to act for the Issuing Bank with respect
thereto; provided that the Issuing Bank shall have all the benefits and
immunities (i) provided to the Administrative Agent in this Article with respect
to any acts taken or omissions suffered by the Issuing Bank in connection with
Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this Article
included the Issuing Bank with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to the Issuing Bank.

 

 85 

 

 

(c)          It is understood and agreed that the use of the term “agent” herein
or in any other Loan Document (or any similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom and is intended to create
or reflect only an administrative relationship between contracting parties.

 

Section 9.2.          Nature of Duties of the Administrative Agent. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Agreement and the other Loan Document, and its
duties hereunder and thereunder shall be purely administrative in nature.
Without limiting the generality of the foregoing, (a) the Administrative Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except those discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it, its sub-agents or its attorneys-in-fact with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Section
10.2 and Section 8.1) or in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
non-appealable judgment. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents or attorneys-in-fact except to
the extent that a court of competent jurisdiction determines in a final
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agent or
attorneys-in-fact. The Administrative Agent shall not be deemed to have
knowledge of any Default or Event of Default unless and until written notice
thereof (which notice shall include an express reference to such event being a
“Default” or “Event of Default” hereunder) is given to the Administrative Agent
by the Borrower or any Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements, or other terms and conditions
set forth in any Loan Document, (iv) the validity, enforceability, effectiveness
or genuineness of any Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article III or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent. The Administrative Agent
may consult with legal counsel (including counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance the advice of any such counsel,
account or experts.

 

 86 

 

 

Section 9.3.          Lack of Reliance on the Administrative Agent. Each of the
Lenders and the Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, the Issuing Bank or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each of the
Lenders and the Issuing Bank also acknowledges that it will, independently and
without reliance upon the Administrative Agent, the Issuing Bank or any other
Lender and based on such documents and information as it has deemed appropriate,
continue to make its own decisions in taking or not taking any action under or
based on this Agreement, any related agreement or any document furnished
hereunder or thereunder.

 

Section 9.4.          Certain Rights of the Administrative Agent. If the
Administrative Agent shall request instructions from the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.2 and Section 8.1) with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act unless and until it shall have received instructions from
such Lenders, and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Section 10.2 and Section 8.1) where required by the terms of this
Agreement.

 

Section 9.5.          Reliance by the Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent or made
by the proper Person. The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon. The Administrative
Agent may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or not taken by it in accordance with the advice of
such counsel, accountants or experts.

 

Section 9.6.          The Administrative Agent in its Individual Capacity. The
bank serving as the Administrative Agent shall have the same rights and powers
under this Agreement and any other Loan Document in its capacity as a Lender as
any other Lender and may exercise or refrain from exercising the same as though
it were not the Administrative Agent; and the terms “Lenders”, “Required
Lenders”, or any similar terms shall, unless the context clearly otherwise
indicates, include the Administrative Agent in its individual capacity. The bank
acting as the Administrative Agent and its Affiliates may accept deposits from,
lend money to, and generally engage in any kind of business with the Borrower or
any Subsidiary or Affiliate of the Borrower as if it were not the Administrative
Agent hereunder.

 

Section 9.7.          Successor Administrative Agent.

 

(a)          The Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent,
subject to approval by the Borrower provided that no Default or Event of Default
shall exist at such time. If no successor Administrative Agent shall have been
so appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a commercial bank organized under the laws
of the United States or any state thereof or a bank which maintains an office in
the United States.

 

 87 

 

 

(b)          Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. If, within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section, no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.

 

(c)          In addition to the foregoing, if a Lender becomes, and during the
period it remains, a Defaulting Lender, and if any Default has arisen from a
failure of the Borrower to comply with Section 2.24(a), then the Issuing Bank
may, upon prior written notice to the Borrower and the Administrative Agent,
resign as Issuing Bank effective at 5 p.m. on the Business Day specified in such
notice (which date may not be less than five (5) Business Days after the date of
such notice).

 

Section 9.8.         Withholding Tax. To the extent required by any applicable
law, the Administrative Agent may withhold from any interest payment to any
Lender an amount equivalent to any applicable withholding tax. If the Internal
Revenue Service or any authority of the United States or any other jurisdiction
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or was not properly executed, or because such Lender failed to
notify the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

 

Section 9.9.         The Administrative Agent May File Proofs of Claim.

 

(a)          In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Credit Exposure shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(i)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans or Credit Exposure and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Bank and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Bank and the Administrative Agent and its agents and counsel and all
other amounts due the Lenders, the Issuing Bank and the Administrative Agent
under Section 10.3) allowed in such judicial proceeding; and

 

 88 

 

 

(ii)         to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.

 

(b)          Any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and the Issuing Bank to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Bank, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Section
10.3.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

Section 9.10.       Authorization to Execute Other Loan Documents. Each Lender
hereby authorizes the Administrative Agent to execute on behalf of all Lenders
all Loan Documents (including, without limitation, the Collateral Documents and
any subordination agreements) other than this Agreement.

 

Section 9.11.        Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion:

 

(a)          to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the termination of all
Commitments, the Cash Collateralization of all reimbursement obligations with
respect to Letters of Credit in an amount equal to 105% of the aggregate LC
Exposure of all Lenders, and the payment in full of all Obligations (other than
contingent indemnification obligations and such Cash Collateralized
reimbursement obligations), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (iii) if approved, authorized or ratified in writing in accordance with
Section 10.2; and

 

(b)          to release any Loan Party from its obligations under the applicable
Collateral Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Loan Party from its
obligations under the applicable Collateral Documents pursuant to this Section.
In each case as specified in this Section, the Administrative Agent is
authorized, at the Borrower’s expense, to execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the Liens granted under the
applicable Collateral Documents, or to release such Loan Party from its
obligations under the applicable Collateral Documents, in each case in
accordance with the terms of the Loan Documents and this Section.

 

 89 

 

 

Section 9.12.       Right to Realize on Collateral and Enforce Guarantee.
Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, the Administrative Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or to enforce the Collateral Documents, it being understood and agreed that all
powers, rights and remedies hereunder and under the Collateral Documents may be
exercised solely by the Administrative Agent, and (ii) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Administrative Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and the Administrative Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless the Required Lenders shall otherwise
agree in writing), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Administrative Agent at such sale or other disposition.

 

Section 9.13.      Secured Bank Product Obligations and Hedging Obligations. No
Bank Product Provider or Lender-Related Hedge Provider that obtains the benefits
of Section 8.2, the Collateral Documents or any Collateral by virtue of the
provisions hereof or of any other Loan Document shall have any right to notice
of any action or to consent to, direct or object to any action hereunder or
under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to, Bank
Product Obligations and Hedging Obligations unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Bank
Product Provider or Lender-Related Hedge Provider, as the case may be.

 

ARTICLE X

MISCELLANEOUS

 

Section 10.1.       Notices.

 

(a)          Written Notices.

 

(i)          Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 

  To the Borrower: Ring Energy Inc.     901 W Wall Street     Third Floor    
Midland, Texas 79701     Attention: William R. Broaddrick     Telecopy Number:
(918) 499-1238         With a copy to (for   information purposes only): Baker &
Hostetler LLP   811 Main Street, Suite 1100     Houston, Texas  77002    
Attention: Mark Jones     Telecopy Number: (713) 751-1717 

 



 90 

 

 

  To the Administrative Agent: SunTrust Bank     3333 Peachtree Road, N.E. / 8th
Floor     Atlanta, Georgia 30326     Attention: Brian Y. Guffin     Telecopy
Number: (404) 827-6270         With a copy to (for     Information purposes
only): SunTrust Bank     Agency Services     303 Peachtree Street, N.E. / 25th
Floor     Atlanta, Georgia 30308     Attention: Agency Services Manager    
Telecopy Number: (404) 221-2001         To the Issuing Bank: SunTrust Bank    
Attn: Standby Letter of Credit Dept.     245 Peachtree Center Ave., 17th FL    
Atlanta, Georgia 30303     Telephone: (800) 951-7847         To any other
Lender: the address set forth in the Administrative Questionnaire or the
Assignment and Acceptance executed by such Lender.



 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.

 

(ii)         Any agreement of the Administrative Agent, the Issuing Bank or any
Lender herein to receive certain notices by telephone or facsimile is solely for
the convenience and at the request of the Borrower. The Administrative Agent,
the Issuing Bank and each Lender shall be entitled to rely on the authority of
any Person purporting to be a Person authorized by the Borrower to give such
notice and the Administrative Agent, the Issuing Bank and the Lenders shall not
have any liability to the Borrower or other Person on account of any action
taken or not taken by the Administrative Agent, the Issuing Bank or any Lender
in reliance upon such telephonic or facsimile notice. The obligation of the
Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent,
the Issuing Bank or any Lender to receive written confirmation of any telephonic
or facsimile notice or the receipt by the Administrative Agent, the Issuing Bank
or any Lender of a confirmation which is at variance with the terms understood
by the Administrative Agent, the Issuing Bank and such Lender to be contained in
any such telephonic or facsimile notice.

 

 91 

 

 

(b)          Electronic Communications.

 

(i)          Notices and other communications to the Lenders and the Issuing
Bank hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender or the Issuing Bank pursuant to Article II unless
such Lender, the Issuing Bank, as applicable, and the Administrative Agent have
agreed to receive notices under any Section thereof by electronic communication
and have agreed to the procedures governing such communications. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

(ii)         Unless the Administrative Agent otherwise prescribes, (A) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (B) notices or communications posted to an Internet
or intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(A) of notification that such notice or communication is available and
identifying the website address therefor; provided that, in the case of clauses
(A) and (B) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.

 

(iii)        The Borrower agrees that the Administrative Agent may, but shall
not be obligated to, make Communications (as defined below) available to the
Issuing Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar electronic system.

 

(iv)        THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES WARRANT THE ACCURACY OR
COMPLETENESS OF THE INFORMATION PROVIDED BY OR ON BEHALF OF THE BORROWER
(“BORROWER MATERIALS”) OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS IN THE COMMUNICATIONS (AS DEFINED BELOW)
AND FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NONINFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES
IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties have any liability to any
Loan Party or any of their respective Subsidiaries, any Lender, any Issuing Bank
or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind, including, without limitation, direct or indirect,
special, incidental or consequential damages, losses or expenses, whether or not
based on strict liability (whether in tort, contract or otherwise), arising out
of any Loan Party’s or the Administrative Agent’s transmission of Borrower
Materials through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of the Administrative Agent or such
Related Party; provided , however, that in no event shall the Administrative
Agent or any Related Party have any liability to any Loan Party or any of their
respective Subsidiaries, any Lender, any Issuing Bank or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages) arising out of any Loan Party’s or the Administrative
Agent’s transmission of Communications. “Communications” means, collectively,
any notice, demand, communication, information, document or other material
provided by or on behalf of any Loan Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed by the Administrative
Agent, any Lender or the Issuing Bank by means of electronic communications
pursuant to this Section, including through the Platform.

 

 92 

 

 

(c)          Telephonic Notices. Unless otherwise expressly provided herein, all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier or electronic mail as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(i)          if to the Borrower, the Administrative Agent or the Issuing Bank,
to the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.2 or to such other address, telecopier
number, electronic mail address or telephone number as shall be designated by
such party in a notice to the other parties hereto, as provided in Section
10.0(d); and

 

(ii)         if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

(d)          All such notices and other communications sent to any party hereto
in accordance with the provisions of this Agreement or made upon the earlier to
occur of (i) actual receipt by the relevant party hereto and (ii) (A) if
delivered by hand or by courier, when signed for by or on behalf of the relevant
party hereto; (B) if delivered by mail, four (4) Business Days after deposit in
the mails, postage prepaid; (C) if delivered by facsimile, when sent and receipt
has been confirmed by telephone; and (D) if delivered by electronic mail, to the
extent provided in clause (b) above and effective as provided in such clause;
provided that notices and other communications to the Administrative Agent and
the Issuing Bank pursuant to Article II shall not be effective until actually
received by such Person. In no event shall a voice mail message be effective as
a notice, communication or confirmation hereunder.

 

(e)          Loan Documents may be transmitted and/or signed by facsimile or
other electronic communication. The effectiveness of any such documents and
signatures shall, subject to applicable Law, have the same force and effect as
manually signed originals and shall be binding on all Loan Parties, the
Administrative Agent, the Issuing Bank and the Lenders.

 

Section 10.2.        Waiver; Amendments.

 

(a)          No failure or delay by the Administrative Agent, the Issuing Bank
or any Lender in exercising any right or power hereunder or under any other Loan
Document, and no course of dealing between the Borrower and the Administrative
Agent or any Lender, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power hereunder
or thereunder. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies provided by law. No waiver of
any provision of this Agreement or of any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by subsection (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan or the issuance of a Letter of Credit shall not be construed as a waiver
of any Default or Event of Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default or Event of Default at the time.

 

 93 

 

 

(b)          No amendment or waiver of any provision of this Agreement or of the
other Loan Documents (other than any separate letter agreements relating to any
fees payable to the Administrative Agent and its Affiliates), nor consent to any
departure by the Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Borrower and the Required Lenders, or
the Borrower and the Administrative Agent with the consent of the Required
Lenders, and then such amendment, waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided
that, subject to Section 2.15(b), in addition to the consent of the Required
Lenders, no amendment, waiver or consent shall:

 

(i)          increase the Commitment of any Lender without the written consent
of such Lender;

 

(ii)         increase the Borrowing Base without the written consent of each
Lender;

 

(iii)        modify Section 2.4 in any manner without the consent of each
Lender; provided that a Scheduled Redetermination may be postponed by the
Required Lenders;

 

(iv)        reduce the principal amount of any Loan or LC Disbursement or reduce
the rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender entitled to such payment;

 

(v)         postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or any fees hereunder or reduce the
amount of, waive or excuse any such payment, without the written consent of each
Lender entitled to such payment, or postpone the scheduled date for the
termination or reduction of the Commitment of any Lender, without the written
consent of such Lender;

 

(vi)        (A) change Section 2.20(b) or (c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender or (B) change Section 8.2 in a manner that would alter the pro rata
sharing of payments or the order of application required thereby without the
written consent of each Lender;

 

(vii)       change any of the provisions of this subsection (b) or the
definition of “Required Lenders” or any other provision of this Agreement
specifying the number or percentage of Lenders which are required to waive,
amend or modify any rights hereunder or make any determination or grant any
consent hereunder, without the consent of each Lender;

 

(viii)      release all or substantially all of the guarantors, or limit the
liability of such guarantors, under any guaranty agreement guaranteeing any of
the Obligations, without the written consent of each Lender; or

 

(ix)         release all or substantially all collateral (if any) securing any
of the Obligations, without the written consent of each Lender;

 

provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights, duties or obligations of the Administrative
Agent or the Issuing Bank without the prior written consent of such Person.

 

 94 

 

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended, and
amounts payable to such Lender hereunder may not be permanently reduced, without
the consent of such Lender (other than reductions in fees and interest in which
such reduction does not disproportionately affect such Lender). Notwithstanding
anything contained herein to the contrary, this Agreement may be amended and
restated without the consent of any Lender (but with the consent of the Borrower
and the Administrative Agent) if, upon giving effect to such amendment and
restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the Commitments of such Lender shall have terminated (but
such Lender shall continue to be entitled to the benefits of Sections 2.17,
2.18, 2.19 and 10.3), such Lender shall have no other commitment or other
obligation hereunder and such Lender shall have been paid in full all principal,
interest and other amounts owing to it or accrued for its account under this
Agreement.

 

Notwithstanding anything to the contrary herein, the Administrative Agent may,
with the consent of the Borrower only, amend, modify or supplement any Loan
Document to cure any obvious ambiguity, omission, mistake, defect or
inconsistency.

 

Section 10.3.       Expenses; Indemnification.

 

(a)          The Borrower shall pay (i) all reasonable, out-of-pocket costs and
expenses of the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent and its Affiliates, in connection with the syndication of the credit
facility provided for herein, the preparation and administration of the Loan
Documents and any amendments, modifications or waivers thereof (whether or not
the transactions contemplated in this Agreement or any other Loan Document shall
be consummated), including the fees, charges and disbursements of counsel for
the Administrative Agent and its Affiliates, (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket costs and expenses (including,
without limitation, the reasonable fees, charges and disbursements of outside
counsel and the allocated cost of inside counsel) incurred by the Administrative
Agent, the Issuing Bank or any Lender in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made or any Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

 

 95 

 

 

(b)          The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender and the Issuing Bank, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, regardless of whether any Indemnitee is a party thereto, IN
ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) a claim brought by the Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder.
No Indemnitee shall be liable for any damages arising from the use by others of
any information or other materials obtained through Syndtrak, Intralinks or any
other Internet or intranet website, except as a result of such Indemnitee’s
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non-appealable judgment.

 

(c)          The Borrower shall pay, and hold the Administrative Agent, the
Issuing Bank and each of the Lenders harmless from and against, any and all
present and future stamp, documentary, and other similar taxes with respect to
this Agreement and any other Loan Documents, any collateral described therein or
any payments due thereunder, and save the Administrative Agent, the Issuing Bank
and each Lender harmless from and against any and all liabilities with respect
to or resulting from any delay or omission to pay such taxes.

 

(d)          To the extent that the Borrower fails to pay any amount required to
be paid to the Administrative Agent or the Issuing Bank under subsection (a),
(b) or (c) hereof, each Lender severally agrees to pay to the Administrative
Agent or the Issuing Bank, as the case may be, such Lender’s pro rata share (in
accordance with its respective Commitment (or Credit Exposure, as applicable)
determined as of the time that the unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified payment, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent or the
Issuing Bank in its capacity as such.

 

(e)          To the extent permitted by applicable law, the Borrower, the
Administrative Agent and the Lenders shall not assert, and each hereby waives,
any claim against the others (including any Indemnitee), on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to actual or direct damages) arising out of, in connection with or as a result
of this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated therein, any Loan or any
Letter of Credit or the use of proceeds thereof; provided that nothing in this
clause (e) shall relieve the Borrower of any obligation it may have to indemnify
any Indemnitee against special, indirect, consequential or punitive damages
asserted against such Indemnitee by a third party.

 

(f)          All amounts due under this Section shall be payable promptly after
written demand therefor.



 

 96 

 

 

Section 10.4.       Successors and Assigns.

 

(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)          Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments, Loans and other Credit Exposure at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

 

(i)          Minimum Amounts.

 

(A)        in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments, Loans and other Credit Exposure at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)        in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
and Credit Exposure outstanding thereunder) or, if the applicable Commitment is
not then in effect, the principal outstanding balance of the Loans and Credit
Exposure of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Acceptance, as of the Trade Date) shall not be less and
$5,000,000 and in minimum increments of $1,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 

(ii)         Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, other Credit
Exposure or the Commitments assigned.

 

(iii)        Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

(A)         the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of such Lender or an Approved Fund of such Lender;

 

(B)         the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required; and

 

 97 

 

 

(C)         the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

 

(iv)        Assignment and Acceptance. The parties to each assignment shall
deliver to the Administrative Agent (A) a duly executed Assignment and
Acceptance, (B) a processing and recordation fee of $3,500, (C) an
Administrative Questionnaire unless the assignee is already a Lender and (D) the
documents required under Section 2.19.

 

(v)         No Assignment to the certain Persons. No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

 

(vi)        No Assignment to Natural Persons. No such assignment shall be made
to a natural person or to any holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural person.

 

(vii)       Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Bank and each other Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.17, 2.18, 2.19 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section. If the consent of the Borrower to an assignment
is required hereunder (including a consent to an assignment which does not meet
the minimum assignment thresholds specified above), the Borrower shall be deemed
to have given its consent unless it shall object thereto by written notice to
the Administrative Agent within five (5) Business Days after notice thereof has
actually been delivered by the assigning Lender (through the Administrative
Agent) to the Borrower.

 

 98 

 

 

(c)          The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Atlanta, Georgia a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of the Loans and Credit Exposure owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”).
Information contained in the Register with respect to any Lender shall be
available for inspection by such Lender at any reasonable time and from time to
time upon reasonable prior notice; information contained in the Register shall
also be available for inspection by the Borrower at any reasonable time and from
time to time upon reasonable prior notice. In establishing and maintaining the
Register, the Administrative Agent shall serve as a nonfiduciary agent of the
Borrower solely for tax purposes and solely with respect to the actions
described in this Section, and the Borrower hereby agrees that, to the extent
SunTrust Bank serves in such capacity, SunTrust Bank and its officers,
directors, employees, agents, sub-agents and affiliates shall constitute
“Indemnitees”.

 

(d)          Any Lender may at any time, without the consent of, or notice to,
the Borrower, the Administrative Agent or the Issuing Bank, sell participations
to any Person (other than a natural person (or any holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person), any Defaulting Lender or any of its Subsidiaries, the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that is described in clauses (i)
through (x) of Section 10.2(b) and that directly affects such Participant.
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Section 2.17, Section 2.18 and
Section 2.19, to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section; provided that
such Participant agrees to be subject to Section 2.22 as though it were a
Lender. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 10.7 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.20 as though it were a Lender.

 

 99 

 

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register in the United States
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”). The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. The Borrower and the
Administrative Agent shall have inspection rights to such Participant Register
(upon reasonable prior notice to the applicable Lender) solely for purposes of
demonstrating that such Loans or other obligations under the Loan Documents are
in “registered form” for purposes of the Code. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(e)          A Participant shall not be entitled to receive any greater payment
under Sections 2.17 and 2.19 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant shall not be entitled to the benefits of
Section 2.19 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.19(e) and (f) as though it were a Lender.

 

(f)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

Section 10.5.       Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)          This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be construed
in accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof) of the State of Texas.

 

(b)          THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF TEXAS, AND OF ANY APPELLATE COURT
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
DISTRICT COURT OR, TO THE EXTENT PERMITTED BY APPLICABLE LAW, SUCH APPELLATE
COURT. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.

 

 100 

 

 

(c)            The Borrower irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in subsection (b) of this Section and brought in
any court referred to in subsection (b) of this Section. Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)            Each party to this Agreement irrevocably consents to the service
of process in the manner provided for notices in Section 10.1. Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.

 

Section 10.6.          WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 10.7.          Right of Set-off. In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, each Lender and the Issuing Bank shall have the right, at any time or
from time to time upon the occurrence and during the continuance of an Event of
Default, without prior notice to the Borrower, any such notice being expressly
waived by the Borrower to the extent permitted by applicable law, to set off and
apply against all deposits (general or special, time or demand, provisional or
final) of the Borrower at any time held or other obligations at any time owing
by such Lender and the Issuing Bank to or for the credit or the account of the
Borrower against any and all Obligations held by such Lender or the Issuing
Bank, as the case may be, irrespective of whether such Lender or the Issuing
Bank shall have made demand hereunder and although such Obligations may be
unmatured; provided that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.24(b) and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender and the Issuing Bank agrees promptly to notify the Administrative
Agent and the Borrower after any such set-off and any application made by such
Lender or the Issuing Bank, as the case may be; provided that the failure to
give such notice shall not affect the validity of such set-off and application.
Each Lender and the Issuing Bank agrees to apply all amounts collected from any
such set-off to the Obligations before applying such amounts to any other
Indebtedness or other obligations owed by the Borrower and any of its
Subsidiaries to such Lender or the Issuing Bank.

 

Section 10.8.          Counterparts; Integration. This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. This Agreement, the other Loan
Documents, and any separate letter agreements relating to any fees payable to
the Administrative Agent and its Affiliates constitute the entire agreement
among the parties hereto and thereto and their affiliates regarding the subject
matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters. Delivery of an
executed counterpart to this Agreement or any other Loan Document by facsimile
transmission or by electronic mail in pdf format shall be as effective as
delivery of a manually executed counterpart hereof.

 

 101 

 

 

Section 10.9.          Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates, reports, notices
or other instruments delivered in connection with or pursuant to this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.17, 2.18, 2.19, and 10.3 and Article IX shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

 

Section 10.10.         Severability. Any provision of this Agreement or any
other Loan Document held to be illegal, invalid or unenforceable in any
jurisdiction, shall, as to such jurisdiction, be ineffective to the extent of
such illegality, invalidity or unenforceability without affecting the legality,
validity or enforceability of the remaining provisions hereof or thereof; and
the illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

Section 10.11.         Confidentiality. Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to take normal and reasonable precautions to
maintain the confidentiality of any information relating to the Borrower or any
of its Subsidiaries or any of their respective businesses, to the extent
designated in writing as confidential and provided to it by the Borrower or any
of its Subsidiaries, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by the Borrower or any of its Subsidiaries, except that such
information may be disclosed (i) to any Related Party of the Administrative
Agent, the Issuing Bank or any such Lender including, without limitation,
accountants, legal counsel and other advisors, (ii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iii) to the extent requested by any regulatory agency or authority purporting
to have jurisdiction over it (including any self-regulatory authority such as
the National Association of Insurance Commissioners), (iv) to the extent that
such information becomes publicly available other than as a result of a breach
of this Section, or which becomes available to the Administrative Agent, the
Issuing Bank, any Lender or any Related Party of any of the foregoing on a
non-confidential basis from a source other than the Borrower or any of its
Subsidiaries, (v) in connection with the exercise of any remedy hereunder or
under any other Loan Documents or any suit, action or proceeding relating to
this Agreement or any other Loan Documents or the enforcement of rights
hereunder or thereunder, (vi) subject to execution by such Person of an
agreement containing provisions substantially the same as those of this Section,
to (A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or (B)
any actual or prospective party (or its Related Parties) to any swap or
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder, (vii)
to any rating agency, (viii) to the CUSIP Service Bureau or any similar
organization, or (ix) with the consent of the Borrower. Any Person required to
maintain the confidentiality of any information as provided for in this Section
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information. In the
event of any conflict between the terms of this Section and those of any other
Contractual Obligation entered into with any Loan Party (whether or not a Loan
Document), the terms of this Section shall govern.

 

 102 

 

 

Section 10.12.         Interest Rate Limitation. Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which may be treated as
interest on such Loan under applicable law (collectively, the “Charges”), shall
exceed the maximum lawful rate of interest (the “Maximum Rate”) which may be
contracted for, charged, taken, received or reserved by a Lender holding such
Loan in accordance with applicable law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment (to the extent permitted by applicable law), shall have
been received by such Lender. To the extent that Chapter 303 of the Texas
Finance Code is relevant for the purpose of determining the Maximum Rate
applicable to a Lender, such Lender elects to determine the applicable rate
ceiling under such Chapter by the weekly ceiling from time to time in effect.
Chapter 346 of the Texas Finance Code does not apply to the Borrower’s
obligations hereunder.

 

Section 10.13.         Waiver of Effect of Corporate Seal. The Borrower
represents and warrants that neither it nor any other Loan Party is required to
affix its corporate seal to this Agreement or any other Loan Document pursuant
to any Requirement of Law, agrees that this Agreement is delivered by the
Borrower under seal and waives any shortening of the statute of limitations that
may result from not affixing the corporate seal to this Agreement or such other
Loan Documents.

 

Section 10.14.         Patriot Act. The Administrative Agent and each Lender
hereby notifies the Loan Parties that, (a) pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act, and (b) pursuant to the Beneficial Ownership Regulation,
it is required to obtain a Beneficial Ownership Certificate.

 

Section 10.15.         No Advisory or Fiduciary Responsibility. In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower and each other Loan Party acknowledges and
agrees and acknowledges its Affiliates’ understanding that (i) (A) the services
regarding this Agreement provided by the Administrative Agent, the Sole Lead
Arranger and/or the Lenders are arm’s-length commercial transactions between the
Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent, the Sole Lead Arranger and the Lenders, on
the other hand, (B) each of the Borrower and the other Loan Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
they have deemed appropriate, and (C) the Borrower and each other Loan Party is
capable of evaluating and understanding, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (ii) (A) each of the Administrative Agent, the Sole Lead
Arranger and the Lenders is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Borrower, any other Loan Party or any of their respective Affiliates, or any
other Person, and (B) neither the Administrative Agent nor any Lender has any
obligation to the Borrower, any other Loan Party or any of their Affiliates with
respect to the transaction contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Sole Lead Arranger, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and each of the Administrative Agent, the Sole Lead
Arranger and the Lenders has no obligation to disclose any of such interests to
the Borrower, any other Loan Party or any of their respective Affiliates.  To
the fullest extent permitted by law, each of the Borrower and the other Loan
Parties hereby waives and releases any claims that it may have against the
Administrative Agent, the Sole Lead Arranger or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

 103 

 

 

Section 10.16.      Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-in Action on any such liability, including,
if applicable (i) a reduction in full or in part or cancellation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document or (iii) the variation of the terms of
such liability in connection with the exercise of the write-down and conversion
powers of any EEA Resolution Authority.

 

Section 10.17.      Certain ERISA Matters.

 

(a)          Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

 

(i)        such Lender is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments or this Agreement;

 

(ii)       the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

 

 104 

 

 

(iii)      (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or

 

(iv)      such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)          In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any document related hereto or
thereto).

 

Section 10.18.      Existing Credit Agreement. This Agreement amends and
restates the Existing Credit Agreement in its entirety. On the date of the
initial funding of Loans hereunder, all amounts outstanding under the Existing
Credit Agreement shall be paid in full with the proceeds of such Loans and the
“Commitments” (as defined in the Existing Credit Agreement) thereunder shall be
terminated. Nothing in this Agreement shall be construed as a discharge,
extinguishment or novation of the “Obligations” of the Loan Parties outstanding
under the Existing Credit Agreement, which Obligations shall remain outstanding
under this Agreement after the date hereof as “Loans”, except as expressly
modified hereby or by instruments executed concurrently with this Agreement. All
Obligations of the Borrower hereunder and under the other Loan Documents shall
be secured by the Liens and security interests evidenced under the Loan
Documents (as defined in the Existing Credit Agreement), as amended hereby and
by any reaffirmation of such Loan Documents.

 

(remainder of page left intentionally blank)

 

 105 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  BORROWER:       RING ENERGY INC.         By:       William R. Broaddrick    
Chief Financial Officer and Secretary

 

Signature Page to
Credit Agreement

 

 

 

 

  ADMINISTRATIVE AGENT, ISSUING BANK, AND LENDER:       SUNTRUST BANK   as the
Administrative Agent, as the Issuing Bank and as a Lender         By:
                Name:     Title:  

 

Signature Page to
Credit Agreement

 

 

 

 

  LENDER:       [LENDER]   as a Lender       By:     Name:     Title:  

 

Signature Page to
Credit Agreement

 

 

 

 

Schedule I

 

Applicable Margin and Applicable Percentage

 

Pricing Level  Borrowing Base
Utilization
Percentage  Applicable Margin
for Eurodollar Loans  Applicable Margin
for Base Rate
Loans  Applicable
Percentage for
Unused
Commitment Fee I  < 25% 

1.75% per annum

 

0.75% per annum

 

0.300% per annum

II  ≥ 25% but < 50% 

2.00% per annum

 

1.00% per annum

 

0.375% per annum

III  ≥ 50% but < 75% 

2.25% per annum

 

1.25% per annum

 

0.375% per annum

IV  ≥ 75% but < 90% 

2.50% per annum

 

1.50% per annum

 

0.375% per annum

V  ≥ 90% 

2.75% per annum

 

1.75% per annum

 

0.500% per annum

 

Schedule I to Amended and Restated Credit Agreement

 

 

 

 

Schedule II

 

Maximum Loan Amounts

 

Lender  Pro Rata Share   Pro Rata Share of
Borrowing Base   Maximum Loan
Amount  SunTrust Bank   12.941176%  $55,000,000   $129,411,764.72  Compass Bank 
 10.588235%  $45,000,000   $105,882,352.94  IBERIABANK   10.588235% 
$45,000,000   $105,882,352.94  Bank of Montreal   10.588235%  $45,000,000  
$105,882,352.94  Capital One, National Association   10.588235%  $45,000,000  
$105,882,352.94  Canadian Imperial Bank of Commerce, New York Branch 
 10.588235%  $45,000,000   $105,882,352.94  KeyBank National Association 
 10.588235%  $45,000,000   $105,882,352.94  Zions Bancorporation, N.A. dba Amegy
Bank   7.058824%  $30,000,000   $70,588,235.29  U.S. Bank National Association 
 7.058824%  $30,000,000   $70,588,235.29  Cadence Bank   4.705882% 
$20,000,000   $47,058,823.53  CrossFirst Bank   4.705882%  $20,000,000  
$47,058,823.53  TOTAL   100.000000%  $425,000,000.00   $1,000,000,000.00 

 

Schedule II to Amended and Restated Credit Agreement

 

 

 

 

